 



Exhibit 10.1
FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of December 29, 2006
among
WILSONS LEATHER HOLDINGS INC.
as Borrower,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Lender, Term Lender and Swing Line Lender
GE CAPITAL MARKETS, INC.
as Lead Arranger
and
WELLS FARGO RETAIL FINANCE, LLC
as Lender and Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   1.  
AMOUNT AND TERMS OF CREDIT
    2      
 
        1.1  
Credit Facilities
    2   1.2  
Letters of Credit
    6   1.3  
Prepayment
    6   1.4  
Use of Proceeds
    7   1.5  
Interest
    7   1.6  
Applicable Margins
    9   1.7  
[Intentionally Deleted]
    10   1.8  
Cash Management Systems
    10   1.9  
Fees
    10   1.10  
Receipt of Payments
    11   1.11  
Application and Allocation of Payments
    11   1.12  
Loan Account and Accounting
    12   1.13  
Indemnity
    12   1.14  
Access
    14   1.15  
Taxes
    14   1.16  
Capital Adequacy: Increased Costs: Illegality
    15   1.17  
Single Loan
    17   1.18  
Effect On Prior Loans; Prior Credit Agreement
    17   1.19  
Eligible Inventory-Apparel
    17   1.20  
Eligible Inventory-Wholesale
    19   1.21  
Eligible In-Transit Inventory
    20   1.22  
Eligible Accounts
    21   1.23  
Eligible Trade L/Cs
    23      
 
        2.  
CONDITIONS PRECEDENT
    23      
 
        2.1  
Conditions to Term Loan B, Initial Eligible Trade L/C Obligations or Letter of
Credit Obligations
    23   2.2  
Further Conditions to Initial Revolving Credit Advances
    24   2.3  
Further Conditions to Each Loan
    24      
 
        3.  
REPRESENTATIONS AND WARRANTIES
    25      
 
        3.1  
Corporate Existence; Compliance with Law
    25   3.2  
Executive Offices; FEIN
    25   3.3  
Corporate Power, Authorization, Enforceable Obligations
    26   3.4  
Financial Statements and Projections
    26   3.5  
Material Adverse Effect
    26   3.6  
Ownership of Property; Liens
    27   3.7  
Labor Matters
    27   3.8  
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
    27   3.9  
Government Regulation
    27   3.10  
Margin Regulations
    28   3.11  
Taxes
    28   3.12  
ERISA
    28   3.13  
No Litigation
    29   3.14  
Brokers
    29   3.15  
Intellectual Property
    29   3.16  
Full Disclosure
    29   3.17  
Hazardous Materials
    30   3.18  
Insurance
    30   3.19  
Deposit and Disbursement Accounts
    30  

i



--------------------------------------------------------------------------------



 



                      Page   3.20  
Government Contracts
    30   3.21  
Landlords and Trade Relations
    30   3.22  
Agreements and Other Documents
    30   3.23  
Solvency
    31      
 
        4.  
FINANCIAL STATEMENTS AND INFORMATION
    31      
 
        4.1  
Reports and Notices
    31   4.2  
Communication with Accountants
    31      
 
        5.  
AFFIRMATIVE COVENANTS
    31      
 
        5.1  
Maintenance of Existence and Conduct of Business
    31   5.2  
Payment of Obligations
    32   5.3  
Books and Records
    32   5.4  
Insurance: Damage to or Destruction of Collateral
    32   5.5  
Compliance With Laws
    34   5.6  
Employee Plans
    34   5.7  
Environmental Matters
    34   5.8  
Landlords’ Agreements and Bailee Letters
    34   5.9  
Ownership of Inventory
    35   5.10  
Additional Pledges
    35      
 
        6.  
NEGATIVE COVENANTS
    35      
 
        6.1  
Mergers, Subsidiaries, Etc.
    35   6.2  
Investments; Loans and Advances
    36   6.3  
Indebtedness
    36   6.4  
Employee Loans and Affiliate Transactions
    37   6.5  
Capital Structure and Business
    37   6.6  
Guaranteed Indebtedness
    38   6.7  
Liens
    38   6.8  
Sale of Stock and Assets
    38   6.9  
ERISA
    38   6.10  
[Intentionally Omitted.]
    39   6.11  
Hazardous Materials
    39   6.12  
Sale-Leasebacks
    39   6.13  
Cancellation of Indebtedness
    39   6.14  
Restricted Payments
    39   6.15  
Change of Corporate Name or Location; Change of Fiscal Year
    39   6.16  
No Impairment of Upstreaming
    40   6.17  
[Intentionally Deleted].
    40   6.18  
Eligible Trade L/Cs
    40   6.19  
Non-Core Businesses
    40      
 
        7.  
TERM
    40      
 
        7.1  
Termination
    40   7.2  
Survival of Obligations Upon Termination of Financing Arrangements
    41      
 
        8.  
EVENTS OF DEFAULT: RIGHTS AND REMEDIES
    41      
 
        8.1  
Events of Default
    41   8.2  
Remedies
    43   8.3  
Waivers by Credit Parties
    44      
 
        9.  
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
    44      
 
        9.1  
Assignment and Participations
    44   9.2  
Appointment of Agent
    46   9.3  
Agent’s Reliance, Etc.
    47   9.4  
GE Capital and Affiliates
    47  

ii



--------------------------------------------------------------------------------



 



                      Page   9.5  
Lender Credit Decision
    48   9.6  
Indemnification
    48   9.7  
Successor Agent
    48   9.8  
Setoff and Sharing of Payments
    49   9.9  
Advances; Payments; Information; Non-Funding Lender
    49      
 
        10.  
SUCCESSORS AND ASSIGNS
    52      
 
        10.1  
Successors and Assigns
    52      
 
        11.  
MISCELLANEOUS
    53      
 
        11.1  
Complete Agreement; Modification of Agreement
    53   11.2  
Amendments and Waivers
    53   11.3  
Fees and Expenses
    55   11.4  
No Waiver
    56   11.5  
Remedies
    56   11.6  
Severability
    56   11.7  
Conflict of Terms
    56   11.8  
Authorized Signature
    56   11.9  
GOVERNING LAW
    56   11.10  
Notices
    57   11.11  
Section Titles
    58   11.12  
Counterparts
    58   11.13  
WAIVER OF JURY TRIAL
    58   11.14  
Press Releases
    58   11.15  
Reinstatement
    58   11.16  
Advice of Counsel
    59   11.17  
No Strict Construction
    59   11.18  
Confidentiality
    59  

iii



--------------------------------------------------------------------------------



 



INDEX OF EXHIBITS AND SCHEDULES

         
Schedule A (Recitals)
  -   Definitions
Schedule B (Section 1.2)
  -   Letters of Credit
Schedule C
  -   Intentionally Omitted
Schedule D
  -   Intentionally Omitted
Schedule E (Section 1.9)
  -   Cash Management System
Schedule F (Section 2.1(b))
  -   Schedule of Additional Closing Documents
Schedule G (Section 4.1(a))
  -   Financial Statements and Projections - Reporting
Schedule H (Section 4.1(b))
  -   Collateral Reports
Schedule I (Section 6.10)
  -   Intentionally Omitted
Schedule J (Section 11.10)
  -   Notice Addresses
 
       
Schedule 1.1
  -   Responsible Individual
Schedule 2.1(e)
  -   Distribution Center Leases
Schedule 3.2
  -   Executive Offices/Inventory-Wholesale Locations
Schedule 3.5
  -   Material Adverse Effect
Schedule 3.6
  -   Real Estate and Leases
Schedule 3.7
  -   Labor Matters
Schedule 3.8
  -   Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.11
  -   Tax Matters
Schedule 3.12
  -   ERISA Plans
Schedule 3.13
  -   Litigation
Schedule 3.15
  -   Intellectual Property
Schedule 3.17
  -   Hazardous Materials
Schedule 3.18
  -   Insurance
Schedule 3.19
  -   Deposit and Disbursement Accounts
Schedule 3.20
  -   Government Contracts
Schedule 3.22
  -   Material Agreements
Schedule 5.1
  -   Trade Names
Schedule 6.3
  -   Indebtedness
Schedule 6.4(a)
  -   Transactions with Affiliates
Schedule 6.7
  -   Existing Liens
Schedule 6.18
  -   Form of Transportation Certificate
Schedule 11.8
  -   Authorized Signatures
 
       
Exhibit 1.1(a)(i)
  -   Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
  -   Form of Revolving Note
Exhibit 1.1(b)(i)
  -   Form of Term B Note
Exhibit 1.1(c)(i)
  -   Form of Notice of Swing Line Advance
Exhibit 1.1(c)(ii)
  -   Form of Swing Line Note
Exhibit 1.5(e)
  -   Form of Notice of Conversion/Continuation
Exhibit 4.1(b)
  -   Form of Borrowing Base Certificate
Exhibit 9.1(a)
  -   Form of Assignment Agreement

iv



--------------------------------------------------------------------------------



 



     This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”), dated
as of December 29, 2006 among WILSONS LEATHER HOLDINGS INC., a Minnesota
corporation (“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
as Term Lender, as Swing Line Lender and as Agent for Lenders, WELLS FARGO
RETAIL FINANCE, LLC, as syndication agent and as Lender and the other Lenders
signatory hereto from time to time.
RECITALS
     WHEREAS, Borrower and Agent, certain of the Lenders signatory hereto, and
the Credit Parties, are parties to a Credit Agreement dated as of May 25, 1996
(the “Initial Credit Agreement”), which was amended and restated by that certain
Amended and Restated Credit Agreement dated as of May 24, 1999, by that certain
Second Amended and Restated Credit Agreement dated as of October 31, 2000, by
that certain Third Amended and Restated Credit Agreement dated as of June 19,
2001 and subsequently by that certain Fourth Amended and Restated Credit
Agreement dated as of April 23, 2002 (as amended or otherwise modified prior to
the date hereof, the “Prior Credit Agreement”), pursuant to which the Agent and
the other Lenders party thereto provided to Borrower a Revolving Loan Commitment
in the amount of $125,000,000 and;
     WHEREAS, pursuant to the Prior Credit Agreement Borrower has outstanding
certain Loans, Letters of Credit and Eligible Trade L/Cs (the “Prior Loans”);
     WHEREAS, Borrower desires that the terms governing the outstanding Prior
Loans be amended and restated in accordance herewith;
     WHEREAS, Borrower and Lenders agree to continue to provide Borrower with
Revolving Loan Commitments in the amount of $115,000,000 upon the terms and
conditions set forth herein;
     WHEREAS, Borrower desires that Lenders extend the Commitment Termination
Date until June 30, 2010, and Lenders are willing to extend the Commitment
Termination Date upon the terms and conditions set forth herein;
     WHEREAS, Borrower desires that Term Lender continue to provide the prior
term loan facility, the original principal amount of which equaled Twenty Five
Million Dollars ($25,000,000) and the principal amount of which equals Twenty
Million Dollars ($20,000,000) on the Closing Date (the “Term Loan B”) and Term
Lender is willing to continue to provide Borrower with Term Loan B upon the
terms and conditions set forth herein;

 



--------------------------------------------------------------------------------



 



     WHEREAS, to secure the Obligations, Borrower granted to Agent, for the
benefit of Agent and Lenders, a security interest in and lien upon all of its
existing and after-acquired personal property other than Equipment and Fixtures
as set forth in the Amended and Restated Security Agreement. In addition,
Borrower further secured the Obligations (including, without limitation, the
repayment of the Term Loan B and the Revolving Loan) by granting to Agent, for
the benefit of Agent and Lenders, a first priority perfected lien upon all of
the Equipment of each Credit Party (and the Proceeds thereof), as set forth in
the Amended and Restated Security Agreement; and
     WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Schedule A. All Schedules, Disclosure Schedules, Exhibits
and other attachments (collectively, “Appendices”) hereto, or expressly
identified to this Agreement, are incorporated herein by reference, and taken
together, shall constitute but a single agreement. These Recitals shall be
construed as part of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
     1. AMOUNT AND TERMS OF CREDIT
     1.1 Credit Facilities.
     (a) Revolving Credit Facility.
          (i) Subject to the terms and conditions hereof, each Lender agrees to
make available from time to time until the Commitment Termination Date its Pro
Rata Share of advances (each, a “Revolving Credit Advance”). The obligations of
each Lender hereunder shall be several and not joint. The aggregate amount of
Revolving Credit Advances outstanding shall not exceed at any time the lesser of
(A) the Maximum Amount less the sum of 100% of the Letter of Credit Obligations,
100% of the Eligible Trade L/C Obligations and 100% of the Swing Line Loan
outstanding and (B) the Borrowing Base, less the sum of 100% of the Letter of
Credit Obligations, 100% of the Eligible Trade L/C Obligations and 100% of the
Swing Line Loan outstanding at such time (such amount, “Borrowing
Availability”). Furthermore, the Pro Rata Share of the Revolving Loan of any
Lender shall not at any time exceed its separate Revolving Loan Commitment.
Until the Commitment Termination Date, Borrower may from time to time borrow,
repay and reborrow under this Section 1.1(a). Each Revolving Credit Advance
shall be made on notice by Borrower to the representative of the Agent
identified on Schedule 1.1 at the address specified thereon. Those notices must
be given no later than (1) Noon (Chicago time) on the Business Day of the
proposed Revolving Credit Advance, in the case of an Index Rate Loan, or
(2) 10:00 a.m. (Chicago time) on the date which is two (2) Business Days prior
to the proposed Revolving Credit Advance, in the case of a LIBOR Loan. Each such
notice (a “Notice of Revolving Credit Advance”) must be substantially in the
form of Exhibit 1.1(a)(i), and must specify the requested date, the amount and
type of the requested Revolving Credit Advance, and such other information as
may be required by Agent and must be given in writing (by telecopy or overnight
courier) or by telephone confirmed immediately in writing. Revolving Credit
Advances in the form of Index Rate Loans must be in a minimum amount of $100,000
and multiples of $10,000 in excess of such amount; minimum advances and integral
multiples for LIBOR Loans are set forth in Section 1.5(e). In the case of a
Revolving Credit Advance that is not to be funded by a Swing Line Advance, Agent
shall promptly notify each Lender of the Notice of Revolving Credit Advance.
Notwithstanding the foregoing, any Revolving Credit Advance to Borrower which is
to be used solely to repay the Swing Line Loan to Borrower may be in the
aggregate principal amount of the Swing Line Loan even if less than the
foregoing minimums. If Borrower desires to have the Revolving Loan bear interest
by reference to a LIBOR Rate, it must comply with Section 1.5(e).

2



--------------------------------------------------------------------------------



 



          (ii) Borrower shall execute and deliver to each Lender a promissory
note to evidence the Revolving Loan and all Revolving Loan Notes outstanding
under the Prior Credit Agreement shall thereupon cease to be of any force or
effect. Each note shall be in the principal amount of the Revolving Loan
Commitment of the applicable Lender, dated the Closing Date and substantially in
the form of Exhibit 1.1(a)(ii) (each a “Revolving Note” and, collectively, the
“Revolving Notes”). The Revolving Notes shall represent the obligation of
Borrower to pay the amount of the Revolving Loan Commitment or, if less, the
applicable Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances made by the applicable Lender to Borrower together
with interest thereon as prescribed in Section 1.5. The entire unpaid balance of
the Revolving Loan and all other non-contingent Obligations shall be immediately
due and payable in full in immediately available funds in Dollars on the
Commitment Termination Date.
          (iii) In its discretion the Agent may (but shall have absolutely no
obligation to) make Revolving Credit Advances to Borrower on behalf of the
Lenders in amounts which cause the outstanding principal balance of the
aggregate Revolving Credit Advances to exceed Borrowing Availability (any such
excess Revolving Credit Advances are herein referred to collectively as
“Overadvances”), and no such event or occurrence shall cause or constitute a
waiver by Agent or Lenders of any Default or Event of Default that may result
therefrom or of their right to refuse to make any further Overadvances,
Revolving Credit Advances or Swing Line Advances or incur any Letter of Credit
Obligations or Eligible Trade L/C Obligations at any time that an Overadvance
exists or would result therefrom. In addition, Overadvances may be made even if
the conditions to lending set forth in Section 2 have not been met. The
authority of the Agent to make Overadvances is limited to an aggregate amount
not to exceed an amount equal to three (3%) percent of the Revolving Loan
Commitment of all Lenders at the time such Overadvance is to be made, shall not
cause the sum of the Revolving Loan plus the Swing Line Loan to exceed the
Maximum Amount, and may be revoked prospectively by a written notice to Agent
signed by Lenders holding fifty-one percent (51%) or more of the Revolving Loan
Commitments. The aggregate principal balance of all Overadvances shall bear
interest at the Default Rate then applicable to Index Rate Loans. Each
Overadvance shall be payable by Borrower as and when specified by Agent at the
time that such Overadvance is made or, if not so specified by Agent, shall be
payable on demand.
     (b) Term Loan B.
          (i) Subject to the terms and conditions hereof, the Term Lender agrees
to continue to provide a term loan (the “Term Loan B”) which was previously made
under the Prior Credit Agreement to Borrower in the original principal amount of
the Term Loan B Commitment. The Term Loan B shall be evidenced by a promissory
note substantially in the form of Exhibit 1.1(b)(i) (the “Term B Note”) and
Borrower shall execute and deliver the Term B Note to the Term Lender on the
Closing Date, and thereupon all Term B Notes outstanding under the Prior Credit
Agreement shall deemed to be replaced by such new notes. The Term B Note shall
represent the obligation of Borrower to pay the amount of the Term Loan B,
together with interest thereon as prescribed in Section 1.5.

3



--------------------------------------------------------------------------------



 



          (ii) The aggregate outstanding principal balance of the Term Loan B
shall be due and payable in full in immediately available funds on the
Commitment Termination Date, if not sooner paid in full. No payment with respect
to the Term Loan B may be reborrowed.
          (iii) Each payment of principal and each payment of interest with
respect to the Term Loan B shall be paid to Agent for the benefit of the Term
Lender.
     (c) Swing Line Facility.
          (i) Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make available from time to time until the Commitment Termination Date
advances (each, a “Swing Line Advance”); provided that, except as set forth in
Section 2.3, no Swing Line Advance may be made after the occurrence and during
the continuance of an Event of Default unless such Swing Line Advance is
approved by Requisite Lenders. The aggregate amount of Swing Line Advances
outstanding shall not exceed the lesser of (A) the Swing Line Commitment and
(B) the Borrowing Base less the sum of the outstanding balance of the Revolving
Credit Advances, 100% of outstanding Letter of Credit Obligations and 100% of
outstanding Eligible Trade L/C Obligations (“Swing Line Availability”). Until
the Commitment Termination Date, Borrower may from time to time borrow, repay
and reborrow under this Section 1.1(c). In order to minimize fluctuations in the
Revolving Loan balance, it is intended that the Swing Line Loan shall be the
first Loan borrowed and the first Loan repaid. Each Swing Line Advance shall be
made on notice by Borrower to the representative of the Agent identified on
Schedule 1.1 at the address specified thereon. Those notices must be given no
later than Noon (Chicago time) on the Business Day of the proposed Swing Line
Advance. Each such notice (a “Notice of Swing Line Advance”) must be
substantially in the form of Exhibit 1.1(c)(i), and must specify the requested
date, the amount of the requested Swing Line Advance, and such other information
as may be required by Agent or the Swing Line Lender and must be given in
writing (by telecopy or overnight courier) or by telephone confirmed immediately
in writing.
          (ii) Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Loan, and thereupon the Swing Line
Note outstanding under the Prior Credit Agreement shall deemed to be replaced by
such new note. Such note shall be in the principal amount of the Swing Line
Commitment of the Swing Line Lender, dated the Closing Date and substantially in
the form of Exhibit 1.1(c)(ii) (the “Swing Line Note”). The Swing Line Note
shall represent the obligation of Borrower to pay the amount of the Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all Swing Line
Advances made to Borrower together with interest thereon as prescribed in
Section 1.5. The entire unpaid balance of the Swing Line Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date if not sooner
paid in full.

4



--------------------------------------------------------------------------------



 



          (iii) Refunding of Swing Line Loans. The Swing Line Lender, at any
time and from time to time in its sole and absolute discretion, but not less
frequently than once weekly, shall on behalf of Borrower (and Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request by
telephone or telecopy each Lender (including the Swing Line Lender) to make a
Revolving Credit Advance to Borrower (which initially shall be an Index Rate
Loan, but may be converted to a LIBOR Loan) in an amount equal to such Lender’s
Pro Rata Share of the principal amount of the Swing Line Loan (the “Refunded
Swing Line Loan”) outstanding on the date such notice is given. Unless any of
the events described in Sections 8.1(h) or 8.l(i) shall have occurred (in which
event the procedures of Section 1.1(c)(iv) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Revolving Credit Advance are then satisfied, each Revolving Lender shall
disburse directly to Agent, its Pro Rata Share of a Revolving Credit Advance on
behalf of the Swing Line Lender, prior to 1:00 p.m. (Chicago time), in
immediately available funds on the Business Day that such notice is given. The
proceeds of such Revolving Credit Advances shall be immediately applied to repay
the Refunded Swing Line Loan.
          (iv) Participation in Swing Line Loans. If, prior to refunding a Swing
Line Loan with a Revolving Credit Advance pursuant to Section 1.1(c)(iii), one
of the events described in Sections 8.1 (h) or 8.1(i) shall have occurred with
respect to Borrower, then, subject to the provisions of Section 1.1(c)(v) below,
each Lender will, on the date such Revolving Credit Advance was to have been
made to Borrower, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share of such
Swing Line Loan. Upon request, each Lender will promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation and
upon receipt thereof the Swing Line Lender will deliver to such Lender a Swing
Line Loan participation certificate, in form and substance reasonably
satisfactory to Agent, dated the date of receipt of such funds and in such
amount.
          (v) Lenders’ Obligations Unconditional. Each Revolving Lender’s
obligation to make Revolving Credit Advances in accordance with
Section 1.1(c)(iii) and to purchase participating interests in accordance with
Section 1.1(c)(iv) shall be absolute and unconditional and shall not be affected
by any of the following circumstances: (A) any setoff, counterclaim, recoupment,
defense or other right which such Lender may have against the Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of Borrower to
satisfy the conditions precedent to borrowing set forth in this Agreement on the
date upon which such participating interest is to be purchased or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to the Swing Line
Lender the amount required pursuant to Section 1.1(c)(iii) or 1.1(c)(iv), as the
case may be, the Swing Line Lender shall be entitled to recover such amount on
demand from such Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the federal funds rate
for the first two Business Days and at the Index Rate thereafter.
     (d) Reliance on Notices. Agent shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Conversion/Continuation, Notice of Swing Line Advance or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering such a notice was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.

5



--------------------------------------------------------------------------------



 



     1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Schedule B, Borrower shall have the right to
request, and the Lenders agree to incur, Eligible Trade L/C Obligations and
Letter of Credit Obligations in respect of Borrower. The aggregate Letter of
Credit Obligations and Eligible Trade L/C Obligations outstanding at any time
shall not exceed as of any date of determination, the lesser of (A) $75,000,000
and (B) $115,000,000 less the then outstanding Revolving Credit Advances and
Swing Line Loan. In addition, the sum of 100% of the Letter of Credit
Obligations and 100% of outstanding Eligible Trade L/C Obligations shall not
exceed the Borrowing Base, less the then outstanding Revolving Credit Advances
and Swing Line Loan. The determination of availability described in the
preceding two sentences is herein referred to as “L/C Availability.
     1.3 Prepayment.
     (a) Subject to Section 1.1(a)(iii), if at any time Borrowing Availability
or L/C Availability is less than zero, Borrower shall immediately repay the
aggregate outstanding Revolving Credit Advances and Swing Line Advances (in such
order as shall minimize the aggregate of LIBOR breakage costs and the interest
costs on the Revolving Loan and/or Swing Line Loan that remains outstanding) to
the extent required to eliminate such deficit. If any deficit remains after
repayment in full of the aggregate outstanding Revolving Credit Advances and
Swing Line Advances, Borrower shall provide cash collateral for the Letter of
Credit Obligations and Eligible Trade L/C Obligations in the manner set forth in
Schedule B to the extent required to eliminate such deficit.
     (b) If Ultimate Parent issues Stock, no later than the Business Day
following the date of receipt of the proceeds thereof, Borrower shall prepay the
Loans (other than Term Loan B) in an amount equal to such proceeds, net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment of Loans (other than
Term Loan B) shall be applied in accordance with clause (e) below.
     (c) Borrower may at any time on at least five (5) days’ (fifteen (15) days’
in the case of prepayment in full of the Loans) prior written notice to Agent
voluntarily prepay all or part of the Revolving Loan and/or the Swing Line Loan
and permanently reduce or terminate the Revolving Loan Commitment or the Swing
Line Commitment, as applicable; provided that (a) any such prepayments or
reductions shall be in a minimum amount of $5,000,000 and integral multiples of
$250,000 in excess of such amount, (b) such voluntary prepayments or reductions
may be made or effected no more frequently than once per year following the
Closing Date, (c) any partial reduction of the Revolving Loan Commitment shall
result in a ratable reduction in the Swing Line Commitment, and (d) any partial
reduction of the Revolving Loan Commitment to $100,000,000 or less shall result
in a ratable reduction in the L/C Sublimit. Any such voluntary prepayment and
any such reduction or termination of the Revolving Loan Commitment must be
accompanied by the payment of any LIBOR funding breakage costs in accordance
with Section 1.13(b). Upon any such prepayment in full and termination in full
of the Revolving Loan Commitment and the Swing Line Commitment, Borrower’s right
to request Revolving Credit Advances, request that Letter of Credit Obligations
or Eligible Trade L/C Obligations be incurred on its behalf, or request Swing
Line Advances shall simultaneously be permanently terminated.

6



--------------------------------------------------------------------------------



 



     (d) In the event of the receipt by any Credit Party of proceeds of any sale
or other disposition of all or any portion of the Term Collateral (or the
receipt of insurance or condemnation proceeds relating to such Term Collateral
which have not been applied to replacement or reconstruction as provided in
Section 5.4(c)) then, at the option of the Term Lender, the amount equal to the
net proceeds of such sale or disposition (i) shall be applied to prepayment of
Term Loan B or the other Loans, in such order of application as the Term Lender
shall determine, or (ii) shall be released to Borrower. The Term Lender shall
exercise its option to direct application of such proceeds by notice to Borrower
no later than the later of (x) the date that the applicable proceeds are
received by a Credit Party or (y) thirty (30) days after the Term Lender
receives written notice of the event giving rise to such option, and Borrower
shall make any prepayment required hereby within two Business Days after receipt
of such notice.
     (e) Any prepayments made by Borrower pursuant to clause (b) above or
pursuant to Section 5.4(c) (unless otherwise set forth in this Section 1.3)
shall be applied in the following order of priority, in each instance until all
Obligations having a higher priority have been paid in full: first, to accrued
Fees and expenses reimbursable hereunder; second, to accrued interest on the
Swing Line Loan; third, to the principal balance of the Swing Line Loan; fourth,
to the accrued interest on the Index Rate Loans; fifth, to the principal balance
of the Index Rate Loans; sixth to accrued interest on the LIBOR Rate Loans;
seventh to the principal balance of the LIBOR Rate Loans; and eighth, if L/C
Availability is less than zero, to any Letter of Credit Obligations and Eligible
Trade L/C Obligations of Borrower to provide cash collateral therefor in the
manner set forth in Schedule B, until all such Letter of Credit Obligations and
Eligible Trade L/C Obligations have been cash collateralized to the extent so
required. If an Event of Default shall have occurred and be continuing, the
remainder of any such prepayments shall be applied to outstanding Obligations in
such order as Agent may deem appropriate, including the cash collateralization
of Letter of Credit Obligations and Eligible Trade L/C Obligations. Otherwise
the remainder of such prepayments shall be returned to Borrower. Neither the
Revolving Loan Commitment nor the Swing Line Commitment shall be permanently
reduced by the amount of any prepayments applied to the Revolving Loan or the
Swing Line Loan pursuant to the foregoing.
     1.4 Use of Proceeds. Borrower shall utilize the proceeds of the Revolving
Credit Advances, the Term Loan B and the Swing Line Advances solely for the
financing of Borrower’s ordinary working capital needs, including Capital
Expenditures (but excluding in any event (a) the making of any Restricted
Payment not specifically permitted by Section 6.14 and (b) with respect to
proceeds of Revolving Loans, the making of any payments of the principal of Term
Loan B).
     1.5 Interest.
     (a) Borrower shall pay interest to Agent, for the ratable benefit of
Lenders, in arrears on each applicable Interest Payment Date, at the following
rates: (i) with respect to the Revolving Credit Advances bearing interest at the
Index Rate, at a per annum rate equal to the Index Rate plus the Applicable
Index Margin, or at the election of Borrower, at a per annum rate equal to the
applicable LIBOR Rate plus the Applicable LIBOR Margin, based on the aggregate
Revolving Credit Advances outstanding from time to time; (ii) with respect to
the Term Loan B, the LIBOR Rate plus four percent (4%) per annum; and (iii) with
respect to the Swing Line Loan at a per annum rate equal to the LIBOR Rate plus
the Applicable Swing Line Margin.

7



--------------------------------------------------------------------------------



 



     (b) If any payment on any Loan becomes due and payable on a day other than
a Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
     (c) All computations of interest with respect to LIBOR Loans and the Swing
Line Loan shall be made by Agent on the basis of a three hundred sixty (360) day
year, for the actual number of days occurring in the period for which such
interest is payable. All computations of interest with respect to Index Rate
Loans, shall be made by Agent on the basis of a three hundred sixty-five
(365) day year for the actual number of days elapsed. The Index Rate shall be
determined each day based upon the Index Rate as in effect each day. Each
determination by Agent of an interest rate hereunder shall be conclusive, absent
manifest error.
     (d) So long as any Event of Default shall have occurred and be continuing,
and at the election of Agent (or upon the written request of Requisite Lenders)
after written notice from Agent to Borrower, the interest rates applicable to
the Revolving Loan, the Term Loan B, the Swing Line Loan and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rate of interest or the rate of such Fees otherwise applicable hereunder
(“Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. If such notice is issued, interest
and Letter of Credit Fees at the Default Rate shall accrue from the initial date
of such Event of Default for so long as that Event of Default shall continue and
shall be payable upon demand.
     (e) So long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option to (i) request that any Revolving
Credit Advance (other than an Overadvance) be made as a LIBOR Loan, (ii) convert
at any time all or any part of outstanding Revolving Credit Advances (including
a Refunded Swing Line Loan) from Index Rate Loans to LIBOR Loans, (iii) convert
any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs
in accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any LIBOR Loan as a LIBOR Loan upon the expiration of the applicable
LIBOR Period and the succeeding LIBOR Period of that continued Loan shall
commence on the last day of the LIBOR Period of the Loan to be continued. Any
Loan to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
such amount. Any such election must be made by 10:00 a.m. (Chicago time) on the
second (2nd) Business Day prior to (1) the date of any proposed Advance which is
to bear interest at the LIBOR Rate, (2) the end of each LIBOR Period with
respect to any LIBOR Loans to be continued as such, or (3) the date on which
Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for a LIBOR
Period designated by Borrower in such election. If no election is received with
respect to a LIBOR Loan by 10:00 a.m. (Chicago time) on the second (2nd)
Business Day prior to the end of the LIBOR Period with respect thereto (or if a
Default or an Event of Default shall have occurred and be continuing), that
LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period. Borrower must make such election by notice to Agent in writing, by
telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.5(e). Borrower shall not be
entitled to request or continue any Revolving Loan as, or convert any Revolving
Loan into, a LIBOR Loan unless at the time of such request, conversion or
continuation, the aggregate outstanding principal balance of the Revolving
Credit Advances plus the amount of the Swing Line Advances equals or exceeds
$5,000,000. Not more than ten (10) LIBOR Loans shall be outstanding at any time.

8



--------------------------------------------------------------------------------



 



     (f) Notwithstanding anything to the contrary set forth in this Section 1.5,
if a court of competent jurisdiction determines in a final order that the rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest which would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, the interest rate payable hereunder shall be the rate(s)
of interest provided in Sections 1.5(a) through (e) above, unless and until the
rate of interest again exceeds the Maximum Lawful Rate, and at that time this
paragraph shall again apply. In no event shall the total interest received by
any Lender pursuant to the terms hereof exceed the amount which such Lender
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If, notwithstanding the provisions of
this Section 1.5(f), a court of competent jurisdiction shall finally determine
that a Lender has received interest hereunder in excess of the Maximum Lawful
Rate, Agent shall, to the extent permitted by applicable law, promptly apply
such excess in the order specified in Section 1.11 and thereafter shall refund
any excess to Borrower or as a court of competent jurisdiction may otherwise
order.
     1.6 Applicable Margins. The Applicable Swing Line Margin, Applicable Index
Margin, Applicable LIBOR Margin, Applicable Documentary L/C Margin and
Applicable Standby L/C Margin will be 1.75%, 0.50%, 1.75%, 0.875% and 1.75% per
annum, respectively.
     The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined based upon the percentage of the Borrowing
Availability Utilizer during the immediately preceding Fiscal Quarter,
commencing with the Fiscal Quarter ending on or about the last day of July,
2007. All adjustments in the Applicable Margins thereafter shall be implemented
quarterly on a prospective basis at any time there is a need for an adjustment
(the determination as to whether an adjustment is necessary to be made by Agent
in good faith). Adjustments in Applicable Margins will be determined by
reference to the following grids:

9



--------------------------------------------------------------------------------



 



     
If the percentage of the Borrowing Availability Utilizer during the immediately
preceding Fiscal Quarter is:
  Level of Applicable Margins:
> 50%
  Level I
£ 50%, but > 25%
  Level II
£ 25
  Level III

                                                      Level I     Level II    
Level III              
Applicable Swing Line Margin
      1.25 %       1.50 %       1.75 %              
Applicable Index Margin
      0.00 %       0.25 %       0.50 %              
Applicable LIBOR Margin
      1.25 %       1.50 %       1.75 %              
Applicable Documentary L/C Margin
      0.625 %       0.75 %       0.875 %              
Applicable Standby L/C Margin
      1.25 %       1.50 %       1.75 %            

     If any Default or an Event of Default has occurred and is continuing at the
time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the first day of the first calendar month
following the date on which all Defaults or Events of Default are waived or
cured.
     1.7 [Intentionally Deleted].
     1.8 Cash Management Systems. Borrower will maintain its existing cash
management systems as described on Schedule E (the “Cash Management Systems”).
     1.9 Fees.
     (a) Borrower shall pay to GE Capital, individually, the Fees specified in
the GE Capital Fee Letter at the times specified for payment therein and on the
Closing Date Borrower shall pay to Agent, for the ratable benefit of the
Lenders, a closing fee in an amount equal to $135,000 (which closing fee shall
be deemed fully earned on the Closing Date and shall be non-refundable when
paid).
     (b) As additional compensation for the Lenders having Revolving Loan
Commitments, Borrower agrees to pay to Agent, for the ratable benefit of such
Lenders, in arrears, on the first Business Day of each month prior to the
Commitment Termination Date and on the Commitment Termination Date, a fee for
Borrower’s non-use of funds (the “Non-Use Fee”) in an amount equal to 0.25% per
annum (calculated on the basis of a 360 day year for actual days elapsed) of the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
Revolving Loan and the Swing Line Loan outstanding during the period for which
the Non-Use Fee is due.

10



--------------------------------------------------------------------------------



 



     (c) If Borrower pays after acceleration or reduces or terminates the
Revolving Loan Commitment, whether voluntarily or involuntarily and whether
before or after acceleration of the Obligations, or if any of the Commitments
are otherwise terminated, Borrower shall pay as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
to the Agent, for the ratable benefit of the Lenders based upon their Revolving
Loan Commitments, an amount equal to 1% multiplied by the amount of the
reduction of the Revolving Loan Commitment. Notwithstanding the foregoing, no
prepayment fee shall be payable by Borrower upon a mandatory prepayment made
pursuant to Sections 1.3(a), 1.3(b), 1.3(d) or 1.16(c); provided that in the
case of prepayments made pursuant to Sections 1.3(b) and 1.3(d), the transaction
giving rise to the applicable prepayment is expressly permitted under Section 6.
     1.10 Receipt of Payments. Payments in the form of immediately available
funds received in Agent’s Collection Account before 2:00 p.m. (Chicago time) on
any Business Day will be applied against the Obligations on that day. Payments
received after 2:00 p.m. (Chicago time) on any Business Day shall be deemed to
have been received on the next Business Day.
     1.11 Application and Allocation of Payments.
     (a) Borrower hereby irrevocably waives as to all payments from and after
the Commitment Termination Date, the right to direct the application of such
payments received from or on behalf of Borrower, and Borrower hereby irrevocably
agrees that Agent shall have the continuing exclusive right to apply any and all
such payments against the Obligations as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. Subject to Section 8.2, in the absence of a specific
determination by Agent with respect thereto after the Commitment Termination
Date and in all other instances (except as otherwise expressly provided herein),
payments shall be applied in the following order of priority, in each instance
until all Obligations having a higher priority have been paid in full: (1) to
Fees and Agent’s expenses reimbursable hereunder; (2) to accrued interest on the
Swing Line Loan; (3) to the outstanding principal balance of the Swing Line
Loan; (4) to accrued interest on the Revolving Loans that are Index Rate Loans;
(5) to the principal balance of the Revolving Loans that are Index Rate Loans;
(6) to accrued interest on the Revolving Loans that are LIBOR Rate Loans; (7) to
the principal balance of the Revolving Loans that are LIBOR Rate Loans; (8) if
the Commitment Termination Date has occurred or if L/C Availability is less than
zero, to cash collateralize Letter of Credit Obligations and Eligible Trade L/C
Obligations in the manner described in Schedule B, (9) to interest on the Term
Loan B, (10) to the principal of the Term Loan B and (11) to all other
Obligations then due and payable including expenses of Lenders reimbursable
under Section 11.3.

11



--------------------------------------------------------------------------------



 



     (b) Agent is authorized to, and at its sole election may, charge to the
Swing Line Loan to the extent such charge would not cause the Swing Line Loan
balance to exceed the Swing Line Commitment and then to the Revolving Loan
balance on behalf of Borrower and cause to be paid all Fees, expenses, Charges,
costs (including insurance premiums in accordance with Section 5.4(a)) and
interest owing by Borrower under this Agreement or any of the other Loan
Documents if and to the extent Borrower fails to promptly pay any such amounts
within three (3) Business Days after the date on which such payment is due, even
if such charges would cause the Revolving Loan to exceed Borrowing Availability.
At Agent’s option and to the extent permitted by law, any charges so made shall
constitute part of the Swing Line Loan or Revolving Loan hereunder.
     (c) If a Default or an Event of Default has occurred and is continuing, in
addition to any other right or remedy, and without implying any obligation to
continue to make Loans and Advances, Agent may in its sole and absolute
discretion, impose a Reserve against Borrowing Availability for interest, Fees
and expenses due and payable or which will become due and payable hereunder on
the next respective payment dates therefor.
     (d) Subject to Section 1.11(a) above, if Borrower pays less than all of the
interest due hereunder on any Interest Payment Date, Agent shall apply such
partial payment ratably to all interest then due hereunder.
     1.12 Loan Account and Accounting. Agent shall maintain a loan account (the
“Loan Account”) on its books to record: (a) all Advances and the Term Loan B
(b) all payments made by Borrower, and (c) all other debits and credits as
provided in this Agreement with respect to the Loans or any other Obligations.
All entries in the Loan Account shall be made in accordance with Agent’s
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded on Agent’s most recent printout or other written
statement, shall be presumptive evidence of the amounts due and owing to Agent
and Lenders by Borrower; provided that any failure to so record or any error in
so recording shall not limit or otherwise affect Borrower’s duty to pay the
Obligations. Agent shall render to Borrower a monthly accounting of transactions
with respect to the Loans setting forth the balance of the Loan Account. Unless
Borrower notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall (absent manifest
error) be deemed final, binding and conclusive upon Borrower in all respects as
to all matters reflected therein. Only those items expressly objected to in such
notice shall be deemed to be disputed by Borrower.
     1.13 Indemnity.
     (a) Borrower shall indemnify and hold harmless each of Agent, Lenders and
their respective Affiliates, and each such Person’s respective officers,
directors, employees, attorneys, agents and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses (including attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) which may be instituted or asserted against or
incurred by any such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents, and in connection with or arising out of the transactions
contemplated hereunder and thereunder and any actions or failures to act in
connection therewith, including any and all Environmental Liabilities and Costs
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents; provided,
that Borrower shall not be liable for any

12



--------------------------------------------------------------------------------



 



indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results solely
from that Indemnified Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction. NO INDEMNIFIED PERSON
SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY
SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
     (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or is the
result of acceleration, by operation of law or otherwise); (ii) Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) Borrower shall default in making any borrowing of, conversion into
or continuation of LIBOR Loans after Borrower has given notice requesting the
same in accordance herewith; or (iv) Borrower shall fail to make any prepayment
of a LIBOR Loan after Borrower has given a notice thereof in accordance
herewith, Borrower shall indemnify and hold harmless each Lender from and
against all losses, costs and expenses resulting from or arising from any of the
foregoing. Such indemnification shall include, without limitation, any loss
(including, without limitation, loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower and Agent with its written
calculation of all amounts payable pursuant to this Section 1.13(b), and such
calculation shall be binding on the parties hereto unless Borrower shall object
in writing within ten (10) Business Days of receipt thereof, specifying the
basis for such objection in detail. All amounts payable pursuant to this
Section 1.13(b) shall be made payable to Agent for the benefit of the requesting
Lender and shall then be funded by Agent to such Lender.

13



--------------------------------------------------------------------------------



 



     1.14 Access.
     (a) Borrower shall, and in accordance with the Guaranties, shall cause each
other Credit Party who is a signatory thereto to, during normal business hours,
from time to time upon one (1) Business Day’s prior notice as frequently as
Agent reasonably determines to be appropriate: (a) provide Agent and any of its
officers, employees and agents access to its properties, facilities, advisors
and employees (including officers) of each Credit Party and to the Collateral,
(b) permit Agent, and any of its officers, employees and agents, to inspect,
audit and make extracts from any Credit Party’s books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review and
evaluate the Accounts, Inventory and other Collateral of any Credit Party;
provided, that Borrower shall only be obligated to reimburse Agent pursuant to
clause (b) below for (x) Collateral audits performed not more than two times in
each year so long as the percentage of the Borrowing Availability Utilizer
during the immediately preceding Fiscal Quarter is equal to, or greater than,
20% or (y) Collateral audits performed not more than four times in each year so
long as the percentage of the Borrowing Availability Utilizer during the
immediately preceding Fiscal Quarter is less than 20%, in each case in the
absence of an Event of Default (and, unless an Event of Default has occurred and
is continuing, Agent shall use good faith efforts to provide at least five
(5) Business Days’ notice of such audit, which notice shall include a summary of
the procedures to be followed in such audit). If a Default or Event of Default
shall have occurred and be continuing, Borrower, Ultimate Parent, First
Intermediate Parent, Second Intermediate Parent and Third Intermediate Parent
shall provide such access at all times and without advance notice. Borrower,
Ultimate Parent, First Intermediate Parent, Second Intermediate Parent and Third
Intermediate Parent shall make available to Agent and its counsel, as quickly as
is possible under the circumstances, originals or copies of all books and
records which Agent may request. Borrower, Ultimate Parent, First Intermediate
Parent, Second Intermediate Parent and Third Intermediate Parent shall deliver
any document or instrument necessary for Agent, as it may from time to time
request, to obtain records from any service bureau or other Person which
maintains records for the Credit Parties. Borrower, Ultimate Parent, First
Intermediate Parent, Second Intermediate Parent and Third Intermediate Parent
shall maintain duplicate records or supporting documentation on media, including
computer tapes and discs owned by Borrower, Ultimate Parent, First Intermediate
Parent, Second Intermediate Parent and Third Intermediate Parent.
     (b) Borrower shall pay Agent a Fee of $900 per day per individual (plus all
out-of-pocket costs and expenses) in connection with Agent’s field examinations
permitted under Section 1.14(a) above and Section 4(c) of the Amended and
Restated Security Agreement, including the cost of verifying Eligible In-Transit
Inventory in the possession of Approved Shippers (and no additional costs for
such field examinations shall be payable pursuant to Section 11.3).
     1.15 Taxes.
     (a) Any and all payments by Borrower hereunder or under the Notes shall be
made, in accordance with this Section 1.15, free and clear of and without
deduction for any and all present or future Taxes. Except as provided in
Section 1.16(d), if Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under the Notes, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 1.15) Agent or Lenders, as applicable, receive an
amount equal to the sum they would have received had no such deductions been
made, (ii) Borrower shall make such deductions, and (iii) Borrower shall pay the
full amount deducted to the relevant taxing or other authority in accordance
with applicable law. Within thirty (30) days after the date of any payment of
Taxes, Borrower shall furnish to Agent the original or a certified copy of a
receipt evidencing payment thereof.

14



--------------------------------------------------------------------------------



 



     (b) Borrower shall indemnify and, within ten (10) days of demand therefor,
pay, Agent and each Lender for the full amount of Taxes (including any Taxes
imposed by any jurisdiction on amounts payable under this Section 1.15) paid by
Agent or such Lender, as appropriate, and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted.
     1.16 Capital Adequacy: Increased Costs: Illegality.
     (a) If any Lender shall have determined that the adoption after the date
hereof of any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law) from any central bank or
other Governmental Authority increases or would have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrower shall from time to time
upon demand by such Lender (with a copy of such demand to Agent) pay to Agent,
for the account of such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to the amount of that reduction and
showing the basis of the computation thereof submitted by such Lender to
Borrower and to Agent shall, absent manifest error, be final, conclusive and
binding for all purposes.
     (b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
any Loan, then Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to Borrower and to Agent by such Lender, shall be conclusive and binding on
Borrower for all purposes, absent manifest error. Each Lender agrees that, as
promptly as practicable after it becomes aware of any circumstances referred to
above which would result in any such increased cost, the affected Lender shall,
to the extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrower pursuant to this Section 1.16(b).
     (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower through Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain LIBOR Loans shall terminate and (ii) Borrower shall forthwith
prepay in full all outstanding LIBOR Loans owing by Borrower to such Lender,
together with interest accrued thereon (but without LIBOR breakage costs),
unless Borrower, within five (5) Business Days after the delivery of such notice
and demand, converts all such Loans into a Loan bearing interest based on the
Index Rate (which conversion shall be without LIBOR breakage costs).

15



--------------------------------------------------------------------------------



 



     (d) Foreign Lenders. Each Lender organized under the laws of a jurisdiction
outside the United States (a “Foreign Lender”) as to which payments to be made
under this Agreement or under the Notes are exempt from United States
withholding tax under an applicable statute or tax treaty shall provide to
Borrower and Agent a properly completed and executed IRS Form 4224 or Form 1001
or other applicable form, certificate or document prescribed by the IRS or the
United States certifying as to such Foreign Lender’s entitlement to such
exemption (a “Certificate of Exemption”). Prior to becoming a Lender under this
Agreement and within fifteen (15) days after a reasonable written request of
Agent or Borrower from time to time thereafter, each Foreign Lender that becomes
a Lender under this Agreement shall provide a Certificate of Exemption to
Borrower and Agent. No Person may become a Lender hereunder if such Person is
unable to deliver a Certificate of Exemption. If a Foreign Lender does not
provide a Certificate of Exemption to Agent and Borrower within the time periods
set forth above, Borrower shall withhold taxes from payments to such Foreign
Lender at the applicable statutory rate and Borrower shall not be required to
pay any additional amounts as a result of such withholding; provided, that all
such withholding shall cease upon delivery by such Foreign Lender of a
Certificate of Exemption to Agent and Borrower.
     (e) Replacement of Lender in Respect of Increased Costs. Within fifteen
(15) days after receipt by Borrower of written notice and demand from any Lender
or a participant that has purchased a participation from such Lender (an
“Affected Lender”) for payment of taxes, additional amounts or increased costs
as provided in Section 1.15 or Section 1.16(a) or (b), Borrower may, at its
option, notify Agent and such Affected Lender of its intention to replace the
Affected Lender as follows: So long as no Default or Event of Default shall have
occurred and be continuing, Borrower, with the consent of Agent, may obtain, at
Borrower’s expense, a replacement Lender (“Replacement Lender”) for the Affected
Lender, which Replacement Lender must be reasonably satisfactory to Agent. If
Borrower obtains a Replacement Lender within ninety (90) days following notice
of its intention to do so, the Affected Lender must sell and assign its Loans
and Revolving Loan Commitments to such Replacement Lender provided that Borrower
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment.
     Notwithstanding the foregoing, Borrower shall not have the right to obtain
a Replacement Lender, if the Affected Lender rescinds its demand for increased
costs or additional amounts within fifteen (15) days following its receipt of
Borrower’s notice of intention to replace such Affected Lender. Furthermore, if
Borrower gives a notice of intention to replace and does not so replace such
Affected Lender within ninety (90) days thereafter, Borrower’s rights under this
Section 1.16(e) shall terminate and Borrower shall promptly pay all increased
costs or additional amounts demanded by such Affected Lender pursuant to
Sections 1.15, 1.16(a) and (b).

16



--------------------------------------------------------------------------------



 



     1.17 Single Loan. All Loans to Borrower and all of the other Obligations of
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrower and Guarantors secured, until the
Termination Date, by all of the Collateral.
     1.18 Effect On Prior Loans; Prior Credit Agreement. The Borrower ratifies
and confirms that the obligations of the Borrower under the Prior Credit
Agreement immediately prior to the effectiveness of this Agreement shall
constitute obligations under this Agreement and the Borrower agrees and
acknowledges that it does not have any defense or set off against any or all of
such obligations. The Prior Loans and Liens securing payment thereof shall in
all respects be continuing, and this Agreement shall not be deemed to evidence
or result in a novation or repayment and reborrowing of the Prior Loans. This
Agreement shall supersede the Prior Credit Agreement. From and after the Closing
Date, this Agreement shall govern the terms of the Prior Loans. To the extent
not replaced by Loan Documents dated as of the Closing Date, Loan Documents
executed in connection with the Prior Credit Agreement or the Initial Credit
Agreement (other than any such Loan Document that is specifically terminated by
the parties thereto) shall continue to be effective, and all references in those
prior Loan Documents to the “Credit Agreement” shall be deemed to refer to this
Agreement without further amendment thereof.
     1.19 Eligible Inventory-Apparel. “Eligible Inventory-Apparel” shall mean
all of the Inventory- Apparel owned by the Borrower (including, without
duplication, Eligible In-Transit Inventory that shall, merely upon delivery to
Borrower, otherwise satisfy all applicable criteria (other than as set forth in
clauses (b) and (c) of this Section 1.19) required for an item to constitute
Eligible Inventory-Apparel) and reflected in the most recent Borrowing Base
Certificate delivered by Borrower to Agent, except any Inventory-Apparel to
which any of the exclusionary criteria set forth below applies. Agent shall have
the right to establish, modify, or eliminate Reserves against Eligible
Inventory-Apparel from time to time in its reasonable credit judgment. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the criteria set forth below, to establish new
criteria and to adjust advance rates with respect to Eligible Inventory-Apparel
in its reasonable credit judgment, subject to the approval of Requisite Lenders
in the case of adjustments or new criteria or changes in advance rates or the
elimination of Reserves which have the effect of making more credit available.
Eligible Inventory-Apparel shall not include any Inventory-Apparel of Borrower
that:
     (a) is not owned by Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure Borrower’s
performance with respect to that Inventory), except the Liens in favor of Agent,
on behalf of itself and Lenders;
     (b) (i) is not located on domestic premises owned, leased or rented by
Borrower or a Store Guarantor set forth in Disclosure Schedule (3.2) or (ii) is
stored at a leased location other than a Store located in the United States,
unless Agent has given its prior consent thereto and unless (x) a reasonably
satisfactory landlord waiver has been delivered to Agent, or (y) Reserves
satisfactory to Agent have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent or Reserves reasonably
satisfactory to Agent have been established with respect thereto, (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent, unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or(v) is located at any site (other than a Seasonal Store) if the
aggregate book value of Inventory-Apparel at any such location is less than
$50,000 (in each case unless it is Eligible In-Transit Inventory-Retail);

17



--------------------------------------------------------------------------------



 



     (c) is placed on consignment with any Person that is not a Store Guarantor
or is in transit, except for Inventory-Apparel in transit between domestic
locations of Credit Parties as to which Agent’s Liens have been perfected at
origin and destination;
     (d) is covered by a negotiable document of title, unless such document has
been delivered to Agent with all necessary endorsements, free and clear of all
Liens except those in favor of Agent and Lenders;
     (e) is excess, obsolete, unsalable, shopworn, seconds, damaged or unfit for
sale;
     (f) consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory-Apparel or replacement parts;
     (g) is not of a type held for sale in the ordinary course of Borrower’s
business (including repair, promotional, sample, discontinued, closeout, special
order and layaway items);
     (h) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders subject to Permitted Encumbrances;
     (i) breaches any of the representations or warranties pertaining to
Inventory-Apparel set forth in the Loan Documents;
     (j) consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;
     (k) is not covered by casualty insurance reasonably acceptable to Agent;
     (l) is subject to any licensing, patent, royalty, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory-Apparel (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies); or
     (m) is otherwise unacceptable to Agent in its reasonable credit judgment.
It being understood and agreed that Eligible Inventory-Apparel shall not include
Eligible Inventory-Wholesale.

18



--------------------------------------------------------------------------------



 



     1.20 Eligible Inventory-Wholesale. “Eligible Inventory-Wholesale” shall
mean all of the Inventory-Wholesale owned by the Borrower or the Wholesale
Subsidiary (including, without duplication, Eligible In-Transit Inventory that
shall, merely upon delivery to Borrower or Wholesale Subsidiary, otherwise
satisfy all applicable criteria (other than as set forth in clauses (b) and
(c) of this Section 1.20) required for an item to constitute Eligible
Inventory-Wholesale) and reflected in the most recent Borrowing Base Certificate
delivered by Borrower to Agent, except any Inventory-Wholesale to which any of
the exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify, or eliminate Reserves against Eligible Inventory-Wholesale
from time to time in its reasonable credit judgment. In addition, Agent reserves
the right, at any time and from time to time after the Closing Date, to adjust
any of the criteria set forth below, to establish new criteria and to adjust
advance rates with respect to Eligible Inventory-Wholesale in its reasonable
credit judgment, subject to the approval of Requisite Lenders in the case of
adjustments or new criteria or changes in advance rates or the elimination of
Reserves which have the effect of making more credit available. Eligible
Inventory-Wholesale shall not include any Inventory-Wholesale of Borrower or
Wholesale Subsidiary that:
     (a) is not owned by Borrower or Wholesale Subsidiary free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure Borrower or Wholesale Subsidiary’s performance with respect to that
Inventory-Wholesale), except the Liens in favor of Agent, on behalf of itself
and Lenders;
     (b) (i) is not located on domestic premises owned, leased or rented by
Wholesale Subsidiary or Borrower set forth in Disclosure Schedule (3.2) or is
not located on other domestic premises set forth in Disclosure Schedule (3.2) –
Inventory-Wholesale or (ii) is stored at a leased location, unless Agent has
given its prior consent thereto and unless (x) a reasonably satisfactory
landlord waiver has been delivered to Agent, or (y) Reserves satisfactory to
Agent have been established with respect thereto, (iii) is stored with a bailee
or warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent or Reserves reasonably satisfactory to Agent have been
established with respect thereto, (iv) is located at an owned location subject
to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent or (v) is located at
any site if the aggregate book value of Inventory-Wholesale at any such location
is less than $50,000 (in each case unless it is Eligible In-Transit
Inventory-Wholesale).
     (c) is placed on consignment with any Person or is in transit, except for
Inventory-Wholesale in transit between domestic locations of Credit Parties to
which Agent’s Liens have been perfected at origin and destination;
     (d) is covered by a negotiable document of title, unless such document has
been delivered to Agent with all necessary endorsements, free and clear of all
Liens except those in favor of Agent and Lenders;
     (e) is excess, obsolete, unsalable, shopworn, seconds, damaged or unfit for
sale;
     (f) consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory-Wholesale or replacement
parts;
     (g) is not of a type held for sale in the ordinary course of Borrower’s or
Wholesale Subsidiary’s business (including repair, promotional, sample,
discontinued, closeout, special order and layaway items);

19



--------------------------------------------------------------------------------



 



     (h) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders subject to Permitted Encumbrances;
     (i) breaches any of the representations or warranties pertaining to
Inventory-Wholesale set forth in the Loan Documents;
     (j) consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;
     (k) is not covered by casualty insurance reasonably acceptable to Agent;
     (l) is subject to any licensing, patent, royalty, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory-Wholesale (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies); or
     (m) is otherwise unacceptable to Agent in its reasonable credit judgment.
     1.21 Eligible In-Transit Inventory. “Eligible In-Transit Inventory-Retail”
shall mean all of the In-Transit Inventory owned by the Borrower and reflected
on Borrower’s monthly general ledger as In-Transit Inventory-Retail and
reflected in the most recent Borrowing Base Certificate as part of Eligible
Inventory-Apparel and delivered by Borrower to Agent, except any In-Transit
Inventory-Retail to which any of the exclusionary criteria set forth below
applies. “Eligible In-Transit Inventory-Wholesale” shall mean all of the
In-Transit Inventory owned by the Borrower or the Wholesale Subsidiary and
reflected on Borrower’s or Wholesale Subsidiary’s monthly general ledger as
In-Transit Inventory-Wholesale and reflected in the most recent Borrowing Base
Certificate as part of Eligible Inventory-Wholesale and delivered by Borrower to
Agent, except any In-Transit Inventory-Wholesale to which any of the
exclusionary criteria set forth below applies. Eligible In-Transit
Inventory-Retail and Eligible In-Transit Inventory-Wholesale shall not include
any finished goods:
     (a) that are not in the possession of an Approved Shipper under contract
with Borrower or Wholesale Subsidiary and in which Borrower or Wholesale
Subsidiary has good title;
     (b) as to which Agent for the benefit of Lenders does not have a first
priority security interest through constructive possession by means of a bailee
agreement with an Approved Shipper;
     (c) which have not been accepted by Borrower or Wholesale Subsidiary
(F.O.B. shipping point) as conforming goods or as to which the L/C Issuer has
not received an inspection certificate signed by Borrower’s or Wholesale
Subsidiary’s agent or employee;
     (d) which are not fully insured against loss under insurance naming Agent
as loss payee for the benefit of Lenders;

20



--------------------------------------------------------------------------------



 



     (e) as to which the purchase price has not been paid by a draw under a
corresponding Eligible Trade L/C or otherwise; and
     (f) as to which Borrower or Wholesale Subsidiary has not been named as
consignee on bills of lading or other Documents.
     1.22 Eligible Accounts. For the purposes of this Agreement “Eligible
Accounts-Retail” shall mean and include all Accounts reflected in the most
recent Borrowing Base Certificate delivered by Borrower to Agent as Eligible
Accounts-Retail consisting of credit card receivables owing by American Express
or credit card issuers with respect to VISA, Discover, Master Card and other
nationally recognized credit cards, subject to Reserves for set-offs imposed by
Agent in its reasonable credit judgment. For the purposes of this Agreement
“Eligible Accounts-Wholesale” shall mean and include all Accounts owned by
Borrower or Wholesale Subsidiary and reflected in the most recent Borrowing Base
Certificate delivered by Borrower to Agent as Eligible Accounts-Wholesale,
except any Account to which any of the exclusionary criteria set forth below
applies. Agent shall have the right to establish, modify, or eliminate Reserves
against Eligible Accounts-Wholesale from time to time in its reasonable credit
judgment. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Accounts-Wholesale in its reasonable credit judgment, subject to the approval of
Requisite Lenders in the case of adjustments or new criteria or changes in
advance rates or the elimination of Reserves which have the effect of making
more credit available. Eligible Accounts-Wholesale shall not include any Account
of Borrower or Wholesale Subsidiary:
     (a) that does not arise from the sale of goods or the performance of
services by Borrower or Wholesale Subsidiary in the ordinary course of its
business;
     (b) (i) upon which Borrower’s or Wholesale Subsidiary’s right to receive
payment is not absolute or is contingent upon the fulfillment of any condition
whatsoever or (ii) as to which Borrower or Wholesale Subsidiary is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (iii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to Borrower’s or Wholesale Subsidiary ‘s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;
     (c) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;
     (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
     (e) with respect to which an invoice, reasonably acceptable to Agent in
form and substance, has not been sent to the applicable Account Debtor;

21



--------------------------------------------------------------------------------



 



     (f) that (i) is not owned by Borrower or Wholesale Subsidiary, (ii) is not
subject to a first priority perfected Lien in favor of Agent on behalf of itself
and Lenders, or (iii) is subject to any other Lien (other than Permitted
Encumbrances set forth in clause (a) of definition of “Permitted Encumbrances”);
     (g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer with
any Credit Party;
     (h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and Wholesale
Subsidiary, if necessary or desirable, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation.
     (i) that is the obligation of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent in its reasonable
credit judgment as to form, amount and issuer;
     (j) to the extent Borrower, Wholesale Subsidiary or any Subsidiary thereof
is liable for goods sold or services rendered by the applicable Account Debtor
to Borrower, Wholesale Subsidiary or any Subsidiary thereof but only to the
extent of the potential offset;
     (k) that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
     (l) that is not paid within the earlier of: sixty (60) days following its
due date or ninety (90) days following its original invoice date;
     (m) the Account Debtor obligated upon which Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due;
     (n) a petition is filed by or against any Account Debtor obligated upon
which Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
     (o) that is the obligation of an Account Debtor if fifty percent (50%) or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in clauses (l), (m) or (n) of this
Section 1.22;
     (p) as to which any of the representations or warranties in the Loan
Documents are untrue;
     (q) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

22



--------------------------------------------------------------------------------



 



     (r) to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment, following prior notice of such limit
by Agent to Borrower; or
     (s) that is payable in any currency other than Dollars.
     1.23 Eligible Trade L/Cs. For the purposes of this Agreement “Eligible
Trade L/Cs-Retail” shall mean and include all documentary letters of credit
issued by an L/C Issuer for the account of Borrower for payment of the purchase
price of finished goods inventory which will be Eligible In-Transit
Inventory-Retail upon presentation of a draft under that documentary letter of
credit, subject to the further conditions contained in Section 6.18 of this
Agreement and subject to Reserves for set-offs imposed by Agent in its
reasonable credit judgment. For the purposes of this Agreement “Eligible Trade
L/Cs-Wholesale” shall mean and include all documentary letters of credit issued
by an L/C Issuer for the account of Borrower or Wholesale Subsidiary for payment
of the purchase price of finished goods inventory which will be Eligible
In-Transit Inventory-Wholesale upon presentation of a draft under that
documentary letter of credit, subject to the further conditions contained in
Section 6.18 of this Agreement and subject to Reserves for set-offs imposed by
Agent in its reasonable credit judgment.
     2. CONDITIONS PRECEDENT
     2.1 Conditions to Term Loan B, Initial Eligible Trade L/C Obligations or
Letter of Credit Obligations. No Lender shall be obligated to maintain or incur
Term Loan B, any Eligible Trade L/C Obligations or Letter of Credit Obligations
on the Closing Date, or to take, fulfill, or perform any other action hereunder,
until the following conditions have been satisfied, in Agent’s sole discretion,
or waived in writing by Agent and those Lenders present at the closing on the
Closing Date:
     (a) Credit Agreement: Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrower, Agent and Lenders;
and Agent shall have received such documents, instruments, agreements and legal
opinions as Agent shall request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including all those listed in
the Schedule of Documents attached hereto as Schedule F, each in form and
substance satisfactory to Agent.
     (b) Governmental Approvals. Agent shall have received (i) satisfactory
evidence that the Credit Parties have obtained all required consents and
approvals of all Persons including, but not limited to, all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Loan Documents or (ii) an officer’s certificate in form
and substance satisfactory to Agent affirming that no such consents or approvals
are required.
     (c) Payment of Fees. Borrower shall have paid or reimbursed Agent for all
fees, costs and expenses of closing to the extent statements therefor are
presented at closing (including fees of consultants and special loan counsel to
Agent presented as of the Closing Date).

23



--------------------------------------------------------------------------------



 



     (d) Compliance with Laws. Each Credit Party shall be in compliance in all
material respects with all applicable foreign, federal, state and local laws and
regulations, including those specifically referenced in Section 5.5.
     (e) Leases. Evidence supporting the fact that the Distribution Center lease
is in full force and effect and has a remaining term of not less than six
(6) months past the Termination Date, except as set forth on Disclosure
Schedule 2.1(e).
     (f) Consignment Agreement. As of the Closing Date, the Consignment
Agreement shall be in full force and effect and shall have been executed by all
Store Guarantors.
     (g) Financial Statements. Agent shall have received Ultimate Parent’s
unaudited financial statements for the Fiscal Month ending in October of 2006.
     2.2 Further Conditions to Initial Revolving Credit Advances. No Lender
shall be obligated to make any Initial Revolving Credit Advance until the
following conditions have been satisfied, in Agent’s sole discretion, or waived
in writing by Agent and Revolving Lenders:
     (a) Other Conditions. The conditions set forth in Section 2.1 shall have
been satisfied.
     (b) Appraisals. Agent shall have received appraisals, which were prepared
by an appraiser retained by Borrower and acceptable to Agent, and completed a
Collateral audit, each in form and substance satisfactory to Agent and Requisite
Lenders, reflecting asset values of Borrower’s assets at levels acceptable to
Agent and Requisite Lenders.
     2.3 Further Conditions to Each Loan . It shall be a further condition to
the initial and each subsequent Advance and to the incurrence of the initial and
any subsequent Letter of Credit Obligations or Eligible Trade L/C Obligations
that the following statements shall be true on the date of each such Advance or
incurrence, as the case may be:
     (a) All of each Credit Party’s representations and warranties contained
herein or in any of the other Loan Documents shall be true and correct in all
material respects as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement.
     (b) No Event of Default shall have occurred and be continuing or would
result from the making of any Advance (or the incurrence of any Letter of Credit
Obligations or Eligible Trade L/C Obligations) or, if an Event of Default shall
have occurred and be continuing or would result from the making of any Advance
(or the incurrence of any Letter of Credit Obligations or Eligible Trade L/C
Obligations), Lenders having 60% or more of the Commitments shall not have
determined by affirmative vote to cease making further Advances or incurring
additional Letter of Credit Obligations or Eligible Trade L/C Obligations as a
result of such Event of Default.

24



--------------------------------------------------------------------------------



 



     (c) After giving effect to any Revolving Credit Advance or Swing Line
Advance, Borrowing Availability shall be greater than zero. After giving effect
to the incurrence of any Letter of Credit Obligations or Eligible Trade L/C
Obligations, L/C Availability shall be greater than zero.
     (d) No event or circumstance having a Material Adverse Effect shall have
occurred since the date hereof as reasonably determined by the Requisite Lenders
and Agent or, if such a Material Adverse Effect shall have occurred, Requisite
Lenders shall not have determined by affirmative vote to cease making Advances,
or incurring additional Letter of Credit Obligations and Eligible Trade L/C
Obligations as a result of the fact that such event or circumstance has
occurred.
The request and acceptance by Borrower of the proceeds of any Loan or the
incurrence of any Letter of Credit Obligations or Eligible Trade L/C Obligations
shall be deemed to constitute, as of the date of such request or acceptance,
(i) a representation and warranty by Borrower that the conditions in this
Section 2.3 have been satisfied and (ii) a reaffirmation by Borrower of the
granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents. With respect to clauses (b) and (d) above,
if an Event of Default or event or circumstance having a Material Adverse Effect
has occurred, Agent shall call for a vote of Lenders with respect thereto within
two (2) Business Days following the date on which Agent learns of the occurrence
thereof.
     3. REPRESENTATIONS AND WARRANTIES
     To induce Lenders to make the Loans and to incur Letter of Credit
Obligations and Eligible Trade L/C Obligations, the Loan Parties, jointly and
severally, make the following representations and warranties to Agent and each
Lender, each and all of which shall survive the execution and delivery of this
Agreement.
     3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation; (b) is duly qualified to conduct business
and is in good standing in each other jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification except
where the failure to so qualify would not have a Material Adverse Effect; (c)
has the requisite corporate power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now, heretofore
and proposed to be conducted; (d) has all material licenses, permits, consents
or approvals from or by, and has made all filings with, and has given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (e) is in compliance with
its charter and by-laws; and (f) is in compliance with all applicable provisions
of law to the extent required by Section 5.5.
     3.2 Executive Offices; FEIN. As of the Closing Date, the current location
of each Credit Party’s chief executive office and principal place of business is
set forth in Disclosure Schedule 3.2. In addition, the Disclosure Schedule 3.2
lists the federal employer identification number of each Credit Party.

25



--------------------------------------------------------------------------------



 



     3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of Liens provided for therein: (a) are within such
Person’s corporate power; (b) have been duly authorized by all necessary or
proper corporate and shareholder action; (c) do not contravene any provision of
such Person’s charter or bylaws; (d) do not violate any law or regulation, or
any order or decree of any court or Governmental Authority; (e) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate any performance required by, any indenture, mortgage, or deed of
trust, or any material lease, agreement or other instrument to which such Person
is a party or by which such Person or any of its property is bound; (f) do not
result in the creation or imposition of any Lien upon any of the property of
such Person other than those in favor of Agent, on behalf of itself and Lenders,
pursuant to the Loan Documents; and (g) do not require the consent or approval
of any Governmental Authority or any other Person, except those referred to in
Section 2.1(b), all of which will have been duly obtained, made or complied with
prior to the Closing Date. On or prior to the Closing Date, each of the Loan
Documents shall have been duly executed and delivered by each Credit Party
thereto and each such Loan Document shall then constitute a legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms.
     3.4 Financial Statements and Projections . Except for the Projections, all
Financial Statements concerning Ultimate Parent and its Subsidiaries which have
been delivered to Agent have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial condition of the Persons covered thereby as at the dates thereof
and the results of their operations for the periods then ended. The Projections
delivered to Agent and Lenders on or prior to the date hereof have been prepared
by Ultimate Parent in light of the past operations of its Subsidiaries’
businesses, but including future payments of known contingent liabilities, and
reflect projections for the Fiscal Year ending in January 2007. The Projections
are based upon estimates and assumptions stated therein, all of which, as of the
Closing Date, Ultimate Parent believes to be reasonable and fair in light of
current conditions and current facts known to Ultimate Parent and, as of the
Closing Date, reflect Ultimate Parent’s good faith and reasonable estimates of
the future financial performance of Ultimate Parent and its Subsidiaries and of
the other information projected therein for the period set forth therein.
     3.5 Material Adverse Effect. Between the last day of the Fiscal Year ending
in January, 2006 and the date hereof (a) no Credit Party has incurred any
obligations, contingent or non-contingent liabilities, liabilities for Charges,
long-term leases or unusual forward or long-term commitments which, alone or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) no contract, lease or other agreement or instrument has been entered into by
any Credit Party or has become binding upon any Credit Party’s assets and no law
or regulation applicable to any Credit Party has been adopted which has had or
could reasonably be expected to have a Material Adverse Effect, (c) no Credit
Party is in default and to the best of the Credit Parties’ knowledge no third
party is in default under any material contract, lease or other agreement or
instrument, which alone or in the aggregate could reasonably be expected to have
a Material Adverse Effect and (d) other than as set forth in Schedule 3.5
hereto, there have been no changes in the Credit Party’s business or financial
condition, the industry in which the Credit Parties operate or the Collateral,
which alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

26



--------------------------------------------------------------------------------



 



     3.6 Ownership of Property; Liens. Disclosure Schedule 3.6 sets forth all
real estate (the “Real Estate”) owned or leased by any Credit Party as of the
Closing Date. Each Credit Party has good and marketable title to, or valid
leasehold interests in, all of its personal properties and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens, except Permitted Encumbrances. As of the Closing Date, no portion
of any of the Real Estate has suffered any material damage by fire or other
casualty loss that has not heretofore been repaired and restored in all material
respects to its original condition or otherwise remedied. As of the Closing
Date, except as set forth in Disclosure Schedule 3.6, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.
     3.7 Labor Matters. As of the Closing Date: (a) no strikes or other material
labor disputes against any Credit Party are pending or, to any Credit Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party in all material respects comply with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matter;
(c) all material payments due from any Credit Party for employee health and
welfare insurance have been paid or accrued as a liability on the books of such
Credit Party; (d) except as set forth in Disclosure Schedule 3.7, no Credit
Party is a party to or bound by any collective bargaining agreement; (e) except
as set forth in Disclosure Schedule 3.7, there is no organizing activity
involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in Disclosure Schedule 3.7, there are
no complaints or charges against any Credit Party pending or threatened to be
filed with any Governmental Authority or arbitrator relating to the employment
or termination of employment by any Credit Party of any employee, other than
routine, non-material claims by individual employees or former employees.
     3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. Except as set forth in Disclosure Schedule 3.8, as of the Closing
Date no Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person.
Disclosure Schedule 3.8 sets forth the corporate organizational chart as of the
Closing Date for Ultimate Parent and its Subsidiaries. Except as set forth on
Disclosure Schedule 3.8, as of the Closing Date Ultimate Parent owns, directly
or indirectly, all of the outstanding capital stock of each of its Subsidiaries.
     3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940 as amended. No Credit Party is subject to regulation under the Federal
Power Act or any other federal or state statute that restricts or limits its
ability to incur Indebtedness or to perform its obligations hereunder. The
making of the Loans by Lenders to Borrower, the incurrence of the Letter of
Credit Obligations and the Eligible Trade L/C Obligations on behalf of Borrower,
the application of the proceeds thereof and repayment thereof will not violate
any provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



     3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”) as now and from time to time
hereafter in effect (such securities being referred to herein as “Margin
Stock”). No Credit Party owns any Margin Stock, and none of the proceeds of the
Loans or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose which
might cause any of the Loans or other extensions of credit under this Agreement
to be considered a “purpose credit” within the meaning of Regulation T, U or X
of the Federal Reserve Board. No Credit Party will take or permit to be taken
any action which might cause any Loan Document to violate any regulation of the
Federal Reserve Board.
     3.11 Taxes. All material tax returns, reports and statements, including,
but not limited to, information returns, required by any Governmental Authority
to be filed by any Credit Party have been filed with the appropriate
Governmental Authority and all material Charges have been paid prior to the date
on which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof (or any such fine, penalty, interest, late charge or loss has
been paid), excluding Charges or other amounts being contested in accordance
with Section 5.2(b). Proper and accurate amounts have been withheld by each
Credit Party from its respective employees for all periods in full and complete
compliance with all applicable federal, state, local and foreign law and such
withholdings have been timely paid to the respective Governmental Authorities.
Disclosure Schedule 3.11 sets forth, as of the Closing Date, those taxable years
for which any Credit Party’s tax returns are currently being audited by the IRS
or any other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audits or otherwise currently outstanding.
Except as described on Disclosure Schedule 3.11, as of the Closing Date, no
Credit Party has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges. None of the
Credit Parties and their respective predecessors are liable for any Charges:
(a) under any agreement (including, without limitation, any tax sharing
agreements) or (b) to the best of each Credit Party’s knowledge, as a
transferee. As of the Closing Date, no Credit Party has agreed or been requested
to make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect.
     3.12 ERISA.
     (a) Disclosure Schedule 3.12 lists and separately identifies all Title IV
Plans, Multiemployer Plans, ESOPs and Retiree Welfare Plans in effect as of the
Closing Date. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA and the IRC, including the filing of reports
required under the IRC or ERISA. No Credit Party or ERISA Affiliate has failed
to make any material contribution or pay any material amount due as required by
either Section 412 of the IRC or Section 302 of ERISA or the terms of any Plan
subject to such sections. No Credit Party or ERISA Affiliate has engaged in a
prohibited transaction, as defined in Section 4975 of the IRC, in connection
with any Plan, which would subject any Credit Party to a material tax on
prohibited transactions imposed by Section 4975 of the IRC.

28



--------------------------------------------------------------------------------



 



     (b) Except as set forth in Disclosure Schedule 3.12, as of the Closing
Date: (i) no Title IV Plan has any Unfunded Pension Liability; (ii) no material
ERISA Event or event described in Section 4062(e) of ERISA with respect to any
Title IV Plan has occurred or is reasonably expected to occur; (iii) there are
no pending, or to the knowledge of any Credit Party, threatened claims (other
than claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any plan or any person as fiduciary or sponsor of
any Plan; and (iv) no Credit party or ERISA Affiliate has incurred or reasonably
expects to incur any material liability as a result of a complete or partial
withdrawal from a Multiemployer Plan.
     3.13 No Litigation. No action, claim or proceeding is now pending or, to
the knowledge of any Credit Party, threatened against any Credit Party, before
any court, board, commission, agency or instrumentality of any federal, state,
local or foreign government or of any agency or subdivision thereof, or before
any arbitrator or panel of arbitrators (collectively, “Litigation”), (a) which
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) which
is reasonably likely to be determined adversely to any Credit Party and which,
if so determined, would have a Material Adverse Effect. Except as set forth on
Disclosure Schedule 3.13, as of the Closing Date there is no Litigation pending
or threatened which seeks damages in excess of $500,000 or injunctive relief.
     3.14 Brokers. No broker or finder acting on behalf of any Credit Party
brought about the obtaining, making or closing of the Loans. No Credit Party has
any obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.
     3.15 Intellectual Property. Except as set forth on Disclosure
Schedule 3.13, as of the Closing Date, each Credit Party owns or has rights to
use all Intellectual Property necessary to continue to conduct its business as
now or heretofore conducted by it or proposed to be conducted by it, and each
material Patent, Trademark, Copyright and License for which, as of the Closing
Date, a U.S. registration has been obtained or for which an application to
register in the U.S. has been filed is listed, together with application or
registration numbers, as applicable, in Disclosure Schedule 3.15 hereto. Except
as set forth on Disclosure Schedule 3.13, each Credit Party conducts and will
continue to conduct its business and affairs without infringement of or
interference with, in any material respect, any Intellectual Property of any
other Person.
     3.16 Full Disclosure. No information contained in this Agreement, any of
the other Loan Documents, any Projections, Financial Statements or Collateral
Reports or other reports from time to time delivered hereunder or any written
statement furnished by any Material Credit Party with respect to any Credit
Party to Agent or any Lender pursuant to the terms of this Agreement contains
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. The Liens
granted to Agent, on behalf of itself and Lenders, pursuant to the Collateral
Documents will at all times be fully perfected first priority Liens in and to
the Collateral described therein, subject only to Permitted Encumbrances with
respect to the Collateral.

29



--------------------------------------------------------------------------------



 



     3.17 Hazardous Materials.
     (a) Except as set forth in Disclosure Schedule 3.17, as of the Closing
Date, the Real Estate is free of contamination from any Hazardous Material in
such form and quantity so as to create any material unpaid liability for any of
the Loan Parties. In addition, Disclosure Schedule 3.17 discloses material
environmental liabilities of any Credit Party existing as of the Closing Date
(i) that could result in Environmental Liabilities and Costs, or (ii) associated
with the Real Estate. No Credit Party has caused or suffered to occur any
Release with respect to any Hazardous Material at, under, above or upon any of
its Real Estate. No Credit Party is involved in operations that are likely to
result in the imposition of any Lien on its assets or any material liability
under any Environmental Law, and no Credit Party has permitted any tenant or
occupant of such premises to engage in any such operations.
     (b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not
now, and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate.
     3.18 Insurance. Disclosure Schedule 3.18 lists all insurance policies of
any nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.
     3.19 Deposit and Disbursement Accounts. Disclosure Schedule 3.19 lists all
banks and other financial institutions at which any Credit Party maintains
deposits and/or other accounts as of the Closing Date, including any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number.
     3.20 Government Contracts. Except as set forth in Disclosure Schedule 3.20,
as of the Closing Date, no Credit Party is a party to any contract or agreement
with the federal government and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727).
     3.21 Landlords and Trade Relations . As of the Closing Date, there exists
no actual or threatened termination or cancellation of, or any material adverse
modification or change in the business relationship of any Credit Party with any
supplier material to its operations.
     3.22 Agreements and Other Documents. Each Credit Party has provided to
Agent or its counsel, on behalf of Lenders, accurate and complete copies (or
summaries) of all of the following agreements or documents to which it is
subject as of the Closing Date and each of which are listed on Disclosure
Schedule 3.22: (a) instruments or documents evidencing Indebtedness of such
Credit Party and any security interest granted by such Credit Party with respect
thereto; and (b) instruments and agreements evidencing the issuance of any
equity securities, warrants, rights or options to purchase equity securities of
each Credit Party (other than Ultimate Parent).

30



--------------------------------------------------------------------------------



 



     3.23 Solvency. Both before and after giving effect to (a) the Revolving
Loan, Eligible Trade L/C Obligations and Letter of Credit Obligations, including
the Prior Loans outstanding, (b) the disbursement of the proceeds of such Loan
pursuant to the instructions of Borrower, (c) the payment and accrual of all
transaction costs in connection with the foregoing, each Material Credit Party
is Solvent.
     4. FINANCIAL STATEMENTS AND INFORMATION
     4.1 Reports and Notices.
     (a) Borrower hereby agrees that from and after the Closing Date and until
the Termination Date, it shall deliver or cause to be delivered to Agent and/or
Lenders, as required, Financial Statements, notices, Projections and other
information at the times, to the Persons and in the manner set forth in
Schedule G.
     (b) Borrower hereby agrees that from and after the Closing Date and until
the Termination Date, it shall deliver or cause to be delivered to Agent and/or
Lenders, as required, the various Collateral Reports (including, without
limitation, Borrowing Base Certificates in the form of Exhibit 4.1(b) at the
times, to the Persons and in the manner set forth in Schedule H.
     4.2 Communication with Accountants. Ultimate Parent authorizes Agent, so
long as an Event of Default has occurred and is continuing, to communicate
directly with its independent certified public accountants and authorizes and
shall instruct those accountants and advisors to disclose and make available to
Agent any and all Financial Statements and other supporting financial documents,
schedules and information relating to any Credit Party (including, without
limitation, copies of any issued management letters) with respect to the
business, financial condition and other affairs of any Credit Party.
     5. AFFIRMATIVE COVENANTS
     Each Loan Party jointly and severally agrees that it shall and shall cause
all Credit Parties from and after the date hereof and until the Termination Date
to do the following:
     5.1 Maintenance of Existence and Conduct of Business. Each Credit Party
shall: (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and its rights and franchises
(except for mergers, sales, dispositions and other transactions permitted in
Section 6 hereof and liquidations of Store Guarantors that are not Material
Credit Parties following such dispositions and transactions); (b) continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder; (c) except as permitted in Section 6.8 hereof, at all times maintain,
preserve and protect all of its assets and properties used or useful in the
conduct of its business, and keep the same in good repair, working order and
condition (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
(d) transact business only in such corporate and trade names as are set forth in
Disclosure Schedule 5.1 and as otherwise disclosed to Agent in accordance with
the Loan Documents.

31



--------------------------------------------------------------------------------



 



     5.2 Payment of Obligations.
     (a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(A) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, and (B) lawful
claims for storage and shipping charges payable to Approved Shippers.
     (b) Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges or claims described in
Section 5.2(a); provided, that (i) the imposition of such Charge does not
otherwise constitute an Event of Default under Section 8.1 hereof, (ii) adequate
reserves with respect to such contest are maintained on the books of such Credit
Party, in accordance with GAAP, (iii) such contest is maintained and prosecuted
continuously and with diligence, (iv) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, (v) no Lien shall be filed or
imposed to secure payment of such Charges or claims which would, with the
passage of time or otherwise, have priority over Agent’s Liens with respect to
the Collateral, (vi) such Credit Party shall promptly pay or discharge such
contested Charges or claims and all additional charges, interest, penalties and
expenses, if any, and shall deliver to Agent evidence acceptable to Agent of
such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Credit Party or the conditions set forth in this
Section 5.2(b) are no longer met, and (vii) Agent has not advised Borrower in
writing that Agent reasonably believes that nonpayment or nondischarge thereof
could have or result in a Material Adverse Effect.
     5.3 Books and Records . Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements delivered to Agent.
     5.4 Insurance: Damage to or Destruction of Collateral.
     (a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule 3.18 or substantially
equivalent coverage with reputable insurers. If Borrower at any time or times
hereafter shall fail to obtain or maintain any of the policies of insurance
required above or to pay all premiums relating thereto, Agent may at any time or
times thereafter obtain and maintain such policies of insurance and pay such
premium and take any other action with respect thereto which Agent deems
reasonably advisable. Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor. By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including attorneys’ fees, court costs and other charges
related thereto, shall be payable on demand by Borrower to Agent and shall be
additional Obligations hereunder secured by the Collateral. Borrower must
provide Agent fifteen (15) days prior written notice of any non-renewal,
cancellation or amendment of the insurance policies required above.

32



--------------------------------------------------------------------------------



 



     (b) Intentionally Omitted.
     (c) Borrower shall deliver or cause to be delivered to Agent, in form and
substance satisfactory to Agent, endorsements to (i) all “All Risk” and business
interruption insurance naming Agent, on behalf of itself and Lenders, as loss
payee, and (ii) all general liability and other liability policies naming Agent,
on behalf of itself and Lenders, as additional insured. Each Loan Party
irrevocably makes, constitutes and appoints Agent (and all officers, employees
or agents designated by Agent) as its true and lawful agent and attorney-in-fact
for the purpose of making, settling and adjusting claim under such “All Risk”
policies of insurance, endorsing the name of each such Credit Party on any check
or other item of payment for the proceeds of such “All Risk” policies of
insurance and for making all determinations and decisions with respect to such
“All Risk” policies of insurance; provided that so long as no Event of Default
shall have occurred and be continuing, Borrower shall have the right to direct
any such settlements and adjustments. The Credit Parties that are signatories
hereto shall promptly notify Agent of any loss, damage, or destruction to the
Collateral in the amount of $1,000,000 or more, whether or not covered by
insurance. If an Event of Default shall have occurred and be continuing, Agent
is hereby authorized to collect all insurance proceeds relating to the
Collateral. After deducting from such proceeds the expenses, if any, incurred by
Agent or any Credit Party in the collection or handling thereof, Agent may, at
its option, apply all net proceeds to the reduction of the Obligations in
accordance with Section 1.3(e), or permit or require Borrower to use such money,
or any part thereof, to replace the Collateral in a diligent and expeditious
manner. Notwithstanding the foregoing, if the casualty giving rise to such
insurance proceeds would not reasonably be expected to have a Material Adverse
Effect and such insurance proceeds do not exceed $1,000,000 in the aggregate,
Agent shall permit Borrower to replace the Collateral so long as no Event of
Default shall have occurred and be continuing at the time of any requested
release of funds; provided that, if Borrower shall not have completed the
replacement of the Collateral within 270 days of such casualty, Agent may apply
such insurance proceeds to the Obligations in accordance with Section 1.3(d) or
Section 1.3(e), as applicable. Except as otherwise provided in this Section, all
insurance proceeds which are to be made available to Borrower to replace the
Collateral shall first be applied by Agent in accordance with Section 1.3(e)
(which application in accordance with Section 1.3(e) shall not result in a
permanent reduction of the Revolving Loan Commitments), and any excess shall be
released to Borrower. Upon any application in accordance with Section 1.3(e),
Agent shall establish a Reserve against the Borrowing Base in an amount equal to
the amount of such proceeds so applied. Thereafter, such funds shall be made
available to Borrower to provide funds to replace the Collateral as follows:
(i) Borrower shall request a Swing Line Advance or Revolving Credit Advance be
made to Borrower in the amount requested to be released; (ii) so long as the
conditions set forth in Section 2.3 have been met, Agent shall make such Swing
Line Advance or Revolving Credit Advance; and (iii) the Reserve established with
respect to such insurance proceeds shall be reduced by the amount of such Swing
Line Advance or Revolving Credit Advance.

33



--------------------------------------------------------------------------------



 



     5.5 Compliance With Laws. Each Credit Party shall comply with all federal,
state and local laws and regulations applicable to it, including those relating
to ERISA, customs import and export laws and labor matters and Environmental
Laws, except to the extent that the failure to so comply would not have a
Material Adverse Effect.
     5.6 Employee Plans. Each Credit Party shall promptly notify Agent of
(a) any violation of ERISA or the IRC with respect to any Plan which results in
a material increase in any Credit Party’s obligations with respect thereto;
(b) the occurrence or likely occurrence of an ERISA Event resulting in a
material increase in Borrower’s fixed liabilities under ERISA; (c) the filing
for a funding waiver under Section 412 of the IRC with respect to any Plan;
(d) the occurrence of an “accumulated funding deficiency” under Section 412 of
the IRC with respect to any Plan; (e) a material increase in the Unfunded
Pension Liability of any Title IV Plan or a material increase in the aggregate
Unfunded Pension Liability of all Title IV Plans, but only taking into account
Title IV Plans with Unfunded Pension Liability at the time of reference; and
(f) a material increase in any Credit Party’s obligations under any Retiree
Welfare Plan. For purposes of clauses (e) and (f) above and Sections 6.9(d) and
(e), a “material increase” shall mean the lesser of (i) 50% or (ii) $500,000, in
each case measured from the Closing Date. In addition, the Credit Parties shall
promptly furnish to the Agent copies of the annual form 5500 filed for each
Title IV Plan.
     5.7 Environmental Matters. Each Credit Party shall (a) notify Agent
promptly after such Credit Party becomes aware of any Release upon or at any
Real Estate which is reasonably likely to result in Environmental Liabilities
and Costs in excess of $200,000, and (b) promptly forward to Agent a copy of any
order, notice, permit, application or any communication or report received by
such Credit Party in connection with any such Release, its compliance with
Environmental Laws and Environmental Permits or any other matter relating to the
Environmental Laws that may affect such premises or such Credit Party, in each
case whether or not the Environmental Protection Agency, any other federal
agency or any state, local or foreign environmental agency has taken or
threatened any action in connection with any such Release or other matter. So
long as any Event of Default shall have occurred and be continuing, Borrower
shall permit Agent or its representatives to have access to all premises owned
or occupied by it for the purpose of conducting such environmental audits and
testing as Agent reasonably deems appropriate, including Phase II environmental
testing. Borrower shall reimburse Agent for the costs of such audits and tests
and the same will constitute a part of the Obligations secured hereunder.
     5.8 Landlords’ Agreements and Bailee Letters. Borrower shall obtain a
landlord’s agreement, or bailee letter, from Bermans with respect to the
Distribution Center located in Brooklyn Park, Minnesota and from each other
lessor of a warehouse or bailee in possession of collateral property or with
respect to any other warehouse where Collateral is located. After the Closing
Date, no warehouse space shall be leased or acquired by any Credit Party, unless
and until a landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location. Although the Credit Parties
are not required to obtain landlord waivers as to Store locations, (i) if an
Event of Default has occurred and is continuing, Agent may impose a Reserve
against Borrowing Availability equal to one month’s rent as to all Store
locations and (ii) if any Store Guarantor shall default in the payment of rent
under its Store Lease, Agent may impose a Reserve against Borrowing Availability
in the amount of those defaulted rent obligations (which may exceed one month’s
rent). All such landlord and bailee letters shall be in form and substance
satisfactory to Agent. Each Credit Party shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location or public warehouse where any Collateral is or may be located.

34



--------------------------------------------------------------------------------



 



     5.9 Ownership of Inventory. Borrower shall purchase directly from suppliers
and pay for all Inventory from time to time held for sale by all Store
Guarantors. Borrower shall own all Inventory held for sale by each Store
Guarantor. The Loan Parties shall not and shall not cause or permit any Store
Guarantor to execute any agreement or take any action inconsistent with the
foregoing.
     5.10 Additional Pledges. The Credit Parties signatory hereto shall pledge
or cause to be pledged to Agent for the benefit of Lenders the Stock of all
Store Guarantors created or acquired after the Closing Date.
     6. NEGATIVE COVENANTS
     The Loan Parties jointly and severally covenant and agree that without the
prior written consent of Agent and the Requisite Lenders, which may be granted
in their sole and exclusive discretion, from and after the date hereof until the
Termination Date they shall not, and shall not cause or permit the other Credit
Parties to do the following :
     6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any
Subsidiary, or (b) merge with, consolidate with, acquire all or substantially
all of the assets or capital stock of, or otherwise combine with or acquire, any
Person, except (i) Bermans may be merged with and into Borrower or another Loan
Party, (ii) one or more Store Guarantors may be merged with any other Store
Guarantor or any Loan Party so long as such Loan Party is the survivor in any
merger involving a Loan Party; (iii) cash and financial assets may be
transferred among the Loan Parties so long as no Event of Default has occurred
and is continuing; (iv) the Stock or fixed assets, Trademarks and Trademark
Licenses of Store Guarantors may be transferred to other Store Guarantors or to
any Loan Party; (v) the Credit Parties may form new wholly-owned domestic
Subsidiaries (other than the Wholesale Subsidiary as defined below); provided
that (x) the aggregate initial cash investment in each such new domestic
Subsidiary in the form of equity shall not exceed $500,000 and (y) the Credit
Parties and each such new domestic Subsidiary shall execute and deliver to Agent
forms of the Loan Documents executed by or with respect to the Loan Parties as
of the Closing Date; (vi) the Credit Parties may form Joint Ventures to own,
lease or operate one or more Stores in one or more domestic airports, as long as
the investments therein are permitted pursuant to Section 6.2(c)(vi) and (vii) a
Credit Party may form a new Subsidiary which is, directly or indirectly,
wholly-owned by Ultimate Parent to carry out the New Wholesale Business
(“Wholesale Subsidiary”); provided that (x) the investment in such Wholesale
Subsidiary in the form of equity and/or loans from Credit Parties shall not
exceed $5,000,000 in the aggregate at any time outstanding and (y) promptly
after the formation of such Wholesale Subsidiary (1) such Wholesale Subsidiary
shall become a Loan Party under the Credit Agreement, guaranty the Obligations
and grant to Agent, for the benefit of Agent and Lenders, a security interest in
all or substantially all of the assets of such Wholesale Subsidiary to secure
the Obligations, (2) the applicable Credit Party shall pledge to Agent, for the
benefit of Agent and Lenders, all of the Stock of such Wholesale Subsidiary to
secure the Obligations, and (3) Borrower and Wholesale Subsidiary shall deliver
such other agreements, documents, opinions, certificates and/or instruments as
Agent reasonably request in connection with the foregoing (the documentation for
such guaranty, security and pledge shall be substantially similar to the
applicable Loan Documents previously executed with such modifications as are
reasonably requested by Agent).

35



--------------------------------------------------------------------------------



 



     6.2 Investments; Loans and Advances. No Credit Party shall make any
investment in, or make or accrue loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that (a) any Loan Party may, so long as no Default or Event of
Default has occurred and is continuing, make investments in (i) marketable
direct obligations issued or unconditionally guaranteed by the United States of
America or any agency thereof maturing within one year from the date of
acquisition thereof, (ii) commercial paper maturing no more than one year from
the date of creation thereof and having an investment rating of A-2 or P-2 or
better from either Standard & Poor’s Corporation or Moody’s Investors Service,
Inc., (iii) time deposits, demand deposits and certificates of deposit, maturing
no more than one year from the date of creation thereof, issued by commercial
banks incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $300,000,000
and having a senior secured rating of “A” or better by a nationally recognized
rating agency (an “A Bank”), (iv) time deposits, maturing no more than 30 days
from the date of creation thereof with an A Bank; (v) overnight repurchase
obligations issued by an A Bank; (b) any Loan Party may, so long as no Default
or Event of Default has occurred and is continuing and no Revolving Credit
Advances are outstanding, make investments in (i) asset-backed securities and
taxable or tax-exempt municipal bonds, in each case rated “AAA” or better by
Standard & Poor’s Corporation and maturing in six months or less and
(ii) corporate bonds maturing in six months or less and rated “A” or better by
Standard & Poor’s Corporation; and (c) each Credit Party may (i) maintain its
existing investments in its Subsidiaries as of the Closing Date, (ii) make
unlimited investments in Borrower, (iii) make investments in new Subsidiaries as
permitted under Section 6.1 hereof, (iv) upon prior written notice to Agent,
maintain equity investments in Store Guarantors necessary to maintain them as
Solvent in an aggregate amount not to exceed $1,000,000, (v) make intercompany
loans as permitted under Section 6.3 hereof, (vi) make and permit to exist
investments described in Section 6.1(vi) as long as (A) at the time such
investment is made no Event of Default shall have occurred and be continuing or
would result after giving effect thereto and Borrower shall have excess
Borrowing Availability of at least $10,000,000 after giving effect thereto and
(B) the aggregate amount of all such investments (1) existing on the Closing
Date does not exceed $1,000,000 and (2) made after the Closing Date does not
exceed $2,000,000, and (vii) make other investments not exceeding $1,000,000 in
the aggregate at any time outstanding.
     6.3 Indebtedness. No Credit Party shall create, incur, assume or permit to
exist any Indebtedness, except (a) Indebtedness secured by Permitted
Encumbrances, (b) the Loans and the other Obligations, (c) reimbursement
obligations owed by Borrower to the L/C Issuer with respect to Letters of Credit
and Eligible Trade L/Cs, (d) deferred taxes, (e) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (f) existing Indebtedness set
forth in Disclosure Schedule 6.3 and refinancings thereof or amendments or
modifications thereto on

36



--------------------------------------------------------------------------------



 



terms and conditions no less favorable to any Credit Party, Agent or any Lender,
as determined by Agent, than the terms of the Indebtedness being refinanced,
amended or modified, (g) intercompany loans among the Loan Parties for operating
expenses incurred in the ordinary course of business, (h) loans by any Loan
Party in the ordinary course of business, to Store Guarantors and loans by Store
Guarantors to any Loan Party in the ordinary course of business to the extent
permitted by Sections 6.1 and 6.2 hereof, (i) intercompany loans to Foreign
Subsidiaries or Joint Ventures not to exceed $2,000,000 in the aggregate;
provided that at the time any such intercompany loan is made to a Foreign
Subsidiary or Joint Venture no Event of Default shall have occurred and be
continuing or would result after giving effect thereto and Borrower shall have
Borrowing Availability of at least $5,000,000 after giving effect thereto,
(j) an unsecured $100,000 customs bond line from Barclays Bank for the Foreign
Subsidiaries and (k) obligations under interest rate swaps on an unsecured
basis. No Credit Party shall directly or indirectly voluntarily prepay,
repurchase or redeem any Indebtedness other than the Obligations.
Notwithstanding anything to the contrary contained herein, Ultimate Parent shall
be entitled to incur unsecured Indebtedness in an aggregate outstanding amount
not to exceed $25,000,000 as long as such Indebtedness is (a) subordinated to
the Obligations on terms, and pursuant to documentation, satisfactory to Agent
or (b) (i) matures within ninety one (91) days of the date it is first incurred
or issued and (ii) not guaranteed by any Person and not entitled to any credit
support of any nature.
     6.4 Employee Loans and Affiliate Transactions
     (a) No Credit Party shall enter into or be a party to any transaction with
any Affiliate thereof (other than another Credit Party) except in the ordinary
course of and pursuant to the reasonable requirements of such Credit Party’s
business and upon fair and reasonable terms that are no less favorable to such
Credit Party than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of such Credit Party, except (i) intercompany
loans permitted in clauses (g) and (h) of Section 6.3 and (ii) the Consignment
Agreement. In addition, if any such transaction or series of related
transactions involves payments in excess of $1,000,000 in the aggregate, the
terms of these transactions must be disclosed in advance to Agent (which
disclosure may be in the form of a request for issuance of an Eligible Trade
L/C). All such transactions existing as of the date hereof are described on
Disclosure Schedule 6.4(a).
     (b) No Credit Party shall enter into any lending or borrowing transaction
with any employee of any Credit Party, except loans to their respective
employees on an arm’s length basis in the ordinary course of business consistent
with past practices for travel expenses, relocation costs and similar purposes
up to a maximum of $200,000 to any employee and up to a maximum of $1,000,000 in
the aggregate at any one time outstanding.
     6.5 Capital Structure and Business. No Credit Party shall make any changes
in any of its business objectives, purposes or operations which could in any way
adversely affect the repayment of the Loans or any of the other Obligations or
could have or result in a Material Adverse Effect. No Credit Party other than
Ultimate Parent shall (i) make any change in or to its capital structure as
described on Disclosure Schedule 3.8 (including a change in capital structure
effected through the issuance of any shares of Stock, warrants or other
securities convertible into Stock or any revision of the terms of its
outstanding Stock), or (ii) amend its charter or bylaws in a manner which would
adversely affect the Agent or Lenders or Borrower’s, First Intermediate Parent’s
or Store Guarantors’ duty or ability to repay the Obligations; provided,
however, that nothing herein shall prohibit a merger or consolidation otherwise
permitted by Section 6.1 hereof.

37



--------------------------------------------------------------------------------



 



     6.6 Guaranteed Indebtedness. No Credit Party shall incur any Guaranteed
Indebtedness except (a) by endorsement of instruments or items of payment for
deposit to the general account of any Credit Party, (b) for Guaranteed
Indebtedness incurred for the benefit of any other Credit Party consisting of
payments under the Store leases or if the primary obligation is otherwise
expressly permitted by this Agreement and (c) the Barclays customs bond for the
Foreign Subsidiaries described in Section 6.3(j).
     6.7 Liens. No Credit Party shall create, incur, assume or permit to exist
any Lien on or with respect to its Accounts or any of its other properties or
assets (whether now owned or hereafter acquired) except for Permitted
Encumbrances and those existing Liens set forth on Schedule 6.7. In addition, no
Credit Party shall become a party to any agreement, note, indenture or
instrument, or take any other action, which would prohibit the creation of a
Lien on any of its properties or other assets in favor of Agent, on behalf of
itself and Lenders, as additional collateral for the Obligations, except
operating leases, Capital Leases, purchase money obligations, or Licenses which
prohibit Liens upon the assets that are subject thereto.
     6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the capital Stock of any of its Subsidiaries, or any of their Accounts, other
than as permitted under Section 6.1 and (a) the sale of Inventory in the
ordinary course of business, (b) the sale, transfer, conveyance or other
disposition by a Credit Party of Equipment, Fixtures or Real Estate that are
obsolete or no longer used or useful in such Credit Party’s business and having
a value not exceeding $500,000 in any single transaction or $1,000,000 in the
aggregate in any Fiscal Year, (c) the sale of other Equipment and Fixtures
having a value not exceeding $500,000 in any single transaction or $1,000,000 in
the aggregate in any Fiscal Year and (d) the sale of all of the stock or
substantially all of the assets of one or more Subsidiaries or Joint Ventures in
an arms’-length transaction in an amount not to exceed $2,000,000 in the
aggregate (and in connection with such sale, such Subsidiary or Subsidiaries
shall be released from all obligations hereunder and under the other Loan
Documents to which it is subject). No Credit Party, other than Ultimate Parent,
shall sell or issue any of its capital Stock (other than directors’ qualifying
shares) to any Person other than a Credit Party.
     6.9 ERISA. No Credit Party shall cause or permit (a) the occurrence of an
ERISA Event which results, or could reasonably be expected to result, in a
distress termination of a Title IV Plan under Section 4041 of ERISA, an
involuntary termination of a Title IV Plan by the PBGC under Section 4042 of
ERISA, a Lien on any property of a Credit Party or ERISA Affiliate or a
liability in excess of $500,000 being assessed against any Credit Party or ERISA
Affiliate; (b) any Title IV Plan to incur an “accumulated funding deficiency”
under Section 412 of the IRC in excess of $500,000, regardless of any waiver;
(c) any Credit Party or ERISA Affiliate to apply for a material funding waiver
under Section 412(d) of the IRC; (d) a material increase in the aggregate
Unfunded Pension Liability of all Title IV Plans, but only taking into account
Title IV Plans with Unfunded Pension Liability at the time of reference; or
(e) a material increase in any Credit Party’s obligations under any Retiree
Welfare Plan.

38



--------------------------------------------------------------------------------



 



     6.10 [Intentionally Omitted.]
     6.11 Hazardous Materials. No Credit Party shall cause or permit a Release
of any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would violate in any material respect, or form
the basis for any material Environmental Liabilities under any Environmental
Laws or Environmental Permits or would otherwise materially and adversely impact
the value or marketability of any of the Real Estate or any of the Collateral.
     6.12 Sale-Leasebacks . No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction, involving any of its assets.
     6.13 Cancellation of Indebtedness. No Credit Party shall cancel any claim
or debt owing to it, except for reasonable consideration negotiated on an
arm’s-length basis or in the ordinary course of its business consistent with
past practices.
     6.14 Restricted Payments. No Credit Party shall make any Restricted
Payment, except (a) asset or Stock transfers permitted under Section 6.1;
(b) intercompany loans permitted under Section 6.3; (c) restricted payments
consisting of cash dividends paid to any Store Guarantor or to First
Intermediate Parent, Second Intermediate Parent, Third Intermediate Parent or
Ultimate Parent and (d) redemptions or repurchases of fractional shares not to
exceed $100,000 per year.
     6.15 Change of Corporate Name or Location; Change of Fiscal Year. No Credit
Party shall (a) change its name as it appears in official filings in the state
of its incorporation or other organization, (b) change its chief executive
office, principal place of business, corporate offices or warehouses or
Collateral locations, or the location of its records concerning the Collateral,
(c) change the type of entity that it is or its jurisdiction of organization,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) merge with any other Credit Party
in any case without at least twenty (20) days prior written notice to Agent and
completion by the Credit Parties of any action reasonably requested by Agent in
connection therewith, including, without limitation, to continue the perfection
of any Liens in favor of Agent, on behalf of Lenders, in any Collateral, and
provided that any such new location shall be in the continental United States.
Without limiting the foregoing, no Credit Party shall change its name, identity
or corporate structure in any manner which might make any financing or
continuation statement filed in connection herewith seriously misleading as such
term is defined in and/or used in the Code or any other then applicable
provision of the Code except upon prior written notice to Agent and Lenders and
completion by the Credit Parties of any action reasonably requested by Agent in
connection therewith, including, without limitation, any action necessary to
continue the perfection of any Liens in favor of Agent, on behalf of Lenders, in
any Collateral.

39



--------------------------------------------------------------------------------



 



     6.16 No Impairment of Upstreaming. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) which
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
of intercompany loans by a Subsidiary of First Intermediate Parent (other than a
Subsidiary which is not wholly owned and which is not a Credit Party) to any
other Subsidiary of First Intermediate Parent.
     6.17 [Intentionally Deleted].
     6.18 Eligible Trade L/Cs. Borrower shall not request any documentary letter
of credit for the purchase of finished goods unless each of the following
documents are required as conditions to any draw thereon, unless Agent shall
otherwise consent, and such deliveries must constitute conditions to drawing for
a documentary letter of credit to constitute an Eligible Trade L/C:
          (i) the original Eligible Trade L/C, if only one draw is permitted
thereunder or if multiple draws are permitted and the subject draw is the final
draw thereunder;
          (ii) all drafts and pre-approved forms of certificates executed by
Borrower’s supplier, certifying that it has met the conditions for a draw under
the Eligible Trade L/C;
          (iii) an inspection certificate substantially in the form attached
hereto as Schedule 6.18, executed by Borrower’s employee or agent at the point
of origin of the finished goods;
          (iv) a commercial invoice with respect to the purchase order(s)
against which such finished goods are being delivered and a packaging list with
respect to such goods;
          (v) a non-negotiable ocean bill of lading, freight forwarders cargo
receipt, a house bill of lading or a copy of an airway bill of lading (a
“Document of Title”) issued by an Approved Shipper with respect to the finished
goods being shipped and providing for the delivery thereof to Borrower; and
          (vi) a certificate of origin.
     6.19 Non-Core Businesses. The Loan Parties shall not permit (x) the
aggregate revenue attributable to all Non-Core Businesses or (y) the EBITDA
attributable to all Non-Core Businesses, to exceed 10% of Ultimate Parent’s
consolidated revenue or EBITDA, respectively, for any twelve fiscal month
period.
     7. TERM
     7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

40



--------------------------------------------------------------------------------



 



     7.2 Survival of Obligations Upon Termination of Financing Arrangements.
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of Borrower or the rights of Agent and Lenders relating to any
unpaid portion of the Loans or any other Obligations, due or not due,
liquidated, contingent or unliquidated or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Commitment Termination Date. Except as otherwise expressly
provided herein or in any other Loan Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon any Credit Party,
and all rights of Agent and each Lender, all as contained in the Loan Documents,
shall not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date.
     8. EVENTS OF DEFAULT: RIGHTS AND REMEDIES
     8.1 Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:
     (a) (i) Borrower shall fail to make any payment of principal of, or
interest on, or Fees owing in respect of, the Loans, when due and payable, or
(ii) Borrower shall fail to pay or reimburse Agent or Lenders for any expense
reimbursable hereunder or under any other Loan Document or any other Obligations
within ten (10) days following Agent’s demand for such reimbursement or payment
thereof.
     (b) Any Credit Party shall fail or neglect to perform, keep or observe any
of the provisions of Sections 1.4, 1.8, 5.4,or 6, or any of the provisions set
forth in Schedule E, respectively.
     (c) Borrower shall fail or neglect to perform, keep or preserve any of the
provisions of Section 4 or any provisions set forth in Schedules G or H,
respectively, and the same shall remain unremedied for ten (10) days or more.
     (d) Any Credit Party shall fail or neglect to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for twenty (20) days or more
following notice to such Credit Party.
     (e) A default or breach shall occur under any other agreement, document or
instrument to which any Credit Party is a party which is not cured within any
applicable grace period, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness (other than the
Obligations) of any Credit Party in excess of $2,000,000 in the aggregate, or
(ii) causes, or such permits any holder of such Indebtedness or a trustee to
cause, Indebtedness or a portion thereof in excess of $2,000,000 in the
aggregate to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, regardless of whether such right is exercised, by
such holder or trustee.

41



--------------------------------------------------------------------------------



 



     (f) Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to Agent or any Lender by any Credit Party shall be untrue or incorrect in any
material respect as of the date when made or deemed made.
     (g) Assets of any Credit Party with a fair market value of $1,000,000 or
more shall be attached, seized, levied upon or subjected to a writ or distress
warrant, or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors of any Credit Party and such condition
continues for thirty (30) days or more.
     (h) A case or proceeding shall have been commenced against any Material
Credit Party a decree or order in respect of any Material Credit Party (i) under
Title 11 of the United States Code, as now constituted or hereafter amended or
any other applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any Material Credit Party or any
substantial part of any such Person’s assets, or (iii) ordering the winding-up
or liquidation of the affairs of any Material Credit Party, and such case or
proceeding shall remain undismissed or unstayed for sixty (60) days or more or
such court shall enter a decree or order granting the relief sought in such case
or proceeding.
     (i) Any Material Credit Party shall (i) file a petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consent to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of any Material Credit Party or of any substantial part of any such
Person’s assets, (iii) make an assignment for the benefit of creditors, or
(iv) take any corporate action in furtherance of any of the foregoing.
     (j) A final judgment or judgments for the payment of money in excess of
$1,000,000 in the aggregate at any time outstanding shall be rendered against
any Credit Party and the same shall not, within thirty (30) days after the entry
thereof, have been discharged or execution thereof stayed or bonded pending
appeal, or shall not have been discharged prior to the expiration of any such
stay.
     (k) Any provision of any Loan Document shall for any reason cease to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any security
interest created under any Loan Document shall cease to be a valid and perfected
first priority security interest or Lien (except as otherwise permitted herein
or therein) in any of the Collateral purported to be covered thereby other than
as a result of Agent’s failure to take any action within its control.
     (l) Any “Change of Control” shall occur.

42



--------------------------------------------------------------------------------



 



     8.2 Remedies.
     (a) (i) If any Event of Default or Material Adverse Effect shall have
occurred and be continuing, Agent may, in accordance with Section 2.3, suspend
this facility with respect to further Advances and/or the incurrence of further
Letter of Credit Obligations and Eligible Trade L/C Obligations and (ii) if any
Event of Default shall have occurred and be continuing, Agent may (and at the
request of the Requisite Lenders shall), following notice, increase the rate of
interest applicable to the Loans and the Letter of Credit Fees to the Default
Rate.
     (b) If any Event of Default shall have occurred and be continuing, Agent
may (and at the written request of the Requisite Lenders shall), without notice,
(i) terminate this facility with respect to further Advances or the incurrence
of further Letter of Credit Obligations and Eligible Trade L/C Obligations;
(ii) declare all or any portion of the Obligations, including all or any portion
of any Loan to be forthwith due and payable, and require that the Letter of
Credit Obligations and Eligible Trade L/C Obligations be cash collateralized as
provided in Schedule B, all without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by Borrower and each
Credit Party that is a signatory hereto; and (iii) exercise any rights and
remedies provided to Agent under the Loan Documents and/or at law or equity,
including all remedies provided under the Code; provided, however, that upon the
occurrence of an Event of Default specified in Sections 8.1(g), (h) or (i),
Revolving Loan Commitments to make further Advances or the incurrence of further
Letter of Credit Obligations and Eligible Trade L/C Obligations shall
automatically terminate and all of the Obligations, including the Revolving
Loan, shall become immediately due and payable without declaration, notice or
demand by any Person.
     (c) Notwithstanding anything to the contrary contained herein or in the
Amended and Restated Security Agreement, if the Loans have been accelerated in
accordance with the provisions hereof, the proceeds from the foreclosure, sale
or other disposition of Collateral shall be applied as follows:
          (i) if such proceeds are from the Term Collateral, such proceeds shall
be applied (1) first, to the expenses of such foreclosure, sale or other
disposition of Collateral, (2) second, to Fees and Agent’s expenses reimbursable
hereunder, (3) third, to accrued interest on the Term Loan B, (4) fourth, to the
outstanding principal balance of the Term Loan B, (5) fifth, to accrued interest
on the Swing Line Loan, (6) sixth, to the outstanding principal balance of the
Swing Line Loan, (7) seventh, to the accrued interest on the Revolving Loan
(other than interest owing to a Non-Funding Lender), (8) eighth, to the
outstanding principal balance of the Revolving Loan (other than principal owing
to a Non-Funding Lender), (9) ninth, to the other Obligations (other than
Obligations owing to a Non-Funding Lender) in such order as Agent shall
determine, (10) tenth, to the accrued interest on the Revolving Loan owing to
Non-Funding Lenders, (11) eleventh, to the outstanding principal balance of the
Revolving Loan owing to Non-Funding Lenders, and (12) twelfth, to the other
Obligations owing to Non-Funding Lenders; and

43



--------------------------------------------------------------------------------



 



          (ii) if such proceeds are from Collateral other than Term Collateral,
such proceeds shall be applied (1) first, to the expenses of such foreclosure,
sale or other disposition of Collateral, (2) second, to Fees and Agent’s
expenses reimbursable hereunder, (3) third, to accrued interest and the
outstanding principal balance of Loans other than the Term Loan B (other than
interest and principal owing to a Non-Funding Lender), and to the cash
collateralization of all outstanding Letter of Credit Obligations and Eligible
Trade L/C Obligations, in such order as Agent shall determine, (4) fourth, to
accrued interest on the Term Loan B, (5) fifth, to the outstanding principal
balance of the Term Loan B,(6) sixth, to the other Obligations (other than
Obligations owing to a Non-Funding Lender) in such order as Agent shall
determine, (7) seventh, to the accrued interest on Loans other than the Term
Loan B owing to Non-Funding Lenders, (8) eighth, to the outstanding principal
balance of the Loans other than the Term Loan B owing to Non-Funding Lenders,
and (9) ninth, to the other Obligations owing to Non-Funding Lenders.
     (d) In the event that Borrower and some or all of the Credit Parties are
sold as a going concern or Term Collateral and other Collateral are sold
together, and, in either case, the proceeds are insufficient to pay all of the
Obligations in full, then, at the request of the holders of a majority in
principal amount of the Revolving Loan Commitments (or following acceleration of
the Revolving Loan, the holders of a majority of the principal amount of the
Revolving Loan) or at the request of the holders of a majority in principal
amount of the Term Loan B, an independent appraiser selected by the Requisite
Lenders will be hired to appraise the Collateral to be sold with the expenses of
such appraiser to be paid by the Lenders in accordance with their Pro Rata
Shares. The appraiser shall determine the fair market values of the Term
Collateral and all other Collateral being directly or indirectly sold in such a
transaction. The portion of the net proceeds of sale equal to a percentage
determined by (x) the fair market value of the Term Collateral sold divided by
(y) the fair market value of all Collateral sold, will be applied to the Term
Loan B. The balance of the net proceeds of sale will be applied to the other
Obligations. The appraiser’s determination will be final and binding on all
Lenders.
     8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent on which any Credit Party may in any way be liable,
and hereby ratifies and confirms whatever Agent may do in this regard, (b) all
rights to notice and a hearing prior to Agent’s taking possession or control of,
or to Agent’s replevy, attachment or levy upon, the Collateral or any bond or
security which might be required by any court prior to allowing Agent to
exercise any of its remedies, and (c) the benefit of all valuation, appraisal
and exemption laws.
     9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
     9.1 Assignment and Participations.
     (a) Any Lender may assign at any time or times, any of the Loan Documents,
Loans, any Commitment or any portion thereof or interest therein, including,
without limitation, any Lender’s rights, title, interests, remedies, powers or
duties thereunder, whether evidenced by a writing or not, with Borrower’s
consent which shall not be unreasonably withheld or delayed;

44



--------------------------------------------------------------------------------



 



provided that so long as any Event of Default shall have occurred and be
continuing Borrower’s consent shall not be required. Any assignment by a Lender
shall (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed) and the execution of an assignment agreement (a “Lender
Assignment Agreement”) substantially in form attached hereto as Exhibit 9.1(a)
and otherwise in form and substance satisfactory to, and acknowledged by, Agent;
(ii) be conditioned on such assignee Lender representing to the assigning Lender
and the Agent that it is purchasing the applicable Loans to be assigned to it
for its own account, for investment purposes and not with a view to the
distribution thereof; (iii) if a partial assignment, be in an amount at least
equal to $5,000,000 and, after giving effect to any such partial assignment, the
assigning Lender shall have retained Commitments in an amount at least equal to
$5,000,000; and (iv) include a payment by the assigning Lender to the Agent of
an assignment fee of $3,500. In the case of an assignment by a Lender under this
Section 9.1, the assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as it would if it were a Lender hereunder. The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Commitment or assigned portion thereof from and after the date of such
assignment. Borrower hereby acknowledges and agrees that any assignment will
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”. In all instances, each Lender’s
liability to make Loans hereunder shall be several and not joint and shall be
limited to such Lender’s Pro Rata Share of the Commitments. In the event Agent
or any Lender assigns or otherwise transfers all or any part of a Note, Agent or
any such Lender shall so notify Borrower and Borrower shall, upon the request of
Agent or such Lender, execute new Notes in exchange for the Notes being
assigned.
     (b) Borrower consents to any Lender’s sale of a participation, at any time
or times, in all or part of its Commitment. Any sale of a participation by a
Lender of all or any part of its Commitment shall be made with the
understandings that all amounts payable by Borrower hereunder shall be
determined as if that Lender had not sold such participation, except as provided
in the following sentence, and that the holder of any such participation shall
not be entitled to require such Lender to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or interest rate or Fees payable with respect to, any Loan in which
such holder participates, (ii) any extension of the final scheduled maturity
date of the principal amount of any Loan in which such holder participates, and
(iii) any release of all or substantially all of the Collateral (other than in
accordance with the terms of this Agreement, the Collateral Documents or the
other Loan Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8,
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrower to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence
neither Borrower nor any Credit Party shall have any obligation or duty to any
participant. Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.
     (c) So long as no Event of Default shall have occurred and be continuing,
no Lender shall assign or sell participations in any portion of its Loans or
Revolving Loan Commitments to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under
Section 1.16(a), increased costs under Section 1.16(b), an inability to fund
LIBOR Loans under Section 1.16(c), or withholding taxes in accordance with
Section 1.16(d).

45



--------------------------------------------------------------------------------



 



     (d) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrower and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
     (e) Borrower shall assist any Lender permitted to sell assignments under
this Section 9.1 as reasonably required to enable the assigning or selling
Lender to effect any such assignment, including the execution and delivery of
any and all agreements, notes and other documents and instruments as shall be
requested, and the participation of management in meetings with, potential
assignees at Borrower’s headquarters. Borrower shall certify the correctness,
completeness and accuracy of all descriptions of Borrower and its affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrower shall only be certified by Borrower as having been
prepared by Borrower in compliance with the representations contained in
Section 3.4.
     (f) A Lender may furnish any information concerning Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from assignees or participants confidentiality covenants substantially
equivalent to those contained herein.
     9.2 Appointment of Agent. GE Capital is hereby appointed to act on behalf
of all Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Neither Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender for any action taken or omitted to be taken by it hereunder or under any
other Loan Document, or in connection herewith or therewith, except for damages
solely caused by its or their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.
     If Agent shall request instructions from Requisite Lenders with respect to
any act or action (including failure to act) in connection with this Agreement
or any other Loan Document, then Agent shall be entitled to refrain from such
act or taking such action unless and until Agent shall have received
instructions from Requisite Lenders, and Agent shall not incur liability to any
Person by reason of so refraining. Agent shall be fully justified in failing or
refusing to take any action hereunder or under any other Loan Document (a) if
such action

46



--------------------------------------------------------------------------------



 



would, in the opinion of Agent, be contrary to law or the terms of this
Agreement or any other Loan Document, (b) if such action would, in the opinion
of Agent, expose Agent to Environmental Liabilities and Costs or (c) if Agent
shall not first be indemnified to its satisfaction against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Requisite Lenders.
     9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any
of their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Without limitation of the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to Agent; (b) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
     9.4 GE Capital and Affiliates. With respect to its Commitments hereunder,
GE Capital shall have the same right and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

47



--------------------------------------------------------------------------------



 



     9.5 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4 and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of the Lenders holding disproportionate interests in the Loans, and
expressly consents to, and waives any claim based upon, such conflict of
interest.
     9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrower and without limiting the obligations of Borrower
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against
Agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by Agent in connection therewith;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from Agent’s gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Borrower.
     9.7 Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower. Upon any
such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent which shall be reasonably acceptable to Borrower. If no
successor Agent shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the resigning Agent’s giving
notice of resignation, then the resigning Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a Lender, if a Lender is willing to
accept such appointment, or otherwise shall be a commercial bank or financial
institution organized under the laws of the United States of America or of any
State thereof having a combined capital and surplus of at least $300,000,000. If
no successor Agent has been appointed pursuant to the foregoing, by the 30th day
after the date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent (which shall be reasonably
acceptable to Borrower) as provided above. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent, and the resigning Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents, except
that any indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents.

48



--------------------------------------------------------------------------------



 



     9.8 Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender and each holder of any Note is hereby authorized at any time or from
time to time, without notice to Borrower or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all balances held by it at any of its offices for the account of Borrower
(regardless of whether such balances are then due to Borrower and without regard
to the adequacy of any other Collateral) and any other properties or assets any
time held or owing by that Lender or that holder to or for the credit or for the
account of Borrower against and on account of any of the Obligations which are
not paid when due. Any Lender or holder of any Note exercising a right to set
off shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
set off with each other Lender or holder in accordance with their respective Pro
Rata Shares. Borrower agrees, to the fullest extent permitted by law, that
(a) any Lender or holder may exercise its right to set off with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amount so set off to other Lenders and holders and
(b) any Lender or holders so purchasing a participation in the Loans made or
other Obligations held by other Lenders or holders may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the set-off amount is
thereafter recovered from the Lender that has exercised the right of set-off,
the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.
     9.9 Advances; Payments; Information; Non-Funding Lender.
     (a) Advances; Payments; Fee Payments.
          (i) The parties hereto agree that, whenever possible, the Swing Line
Loan shall be the first Loan advanced and the first Loan repaid so as to
minimize fluctuations in the Revolving Loan balance. Furthermore, for ease of
administration, Agent may, on behalf of Lenders, disburse funds to Borrower for
requested Revolving Credit Advances and the Revolving Loan balance may fluctuate
from day to day through Agent’s disbursement of funds to, and receipt of funds
from, Borrower. In order to minimize the frequency of transfers of funds between
Agent and each Lender, Revolving Credit Advances requested to be made in respect
of Index Rate Loans and payments in respect thereof will be settled according to
the procedures described in Sections 9.9(a)(ii) and 9.9(a)(iii) below.
Notwithstanding these procedures, each Lender’s obligation to fund its portion
of any Revolving Credit Advances made by Agent to Borrower will commence on the
date such Advances are made by Agent. Such payments will be made by each Lender
without setoff, counterclaim or reduction of any kind.

49



--------------------------------------------------------------------------------



 



          (ii) Not later than 11:00 a.m. (Chicago time) on the second (2nd) and
fifth (5th) Business Day of each week, or more frequently (including daily) if
Agent so elects (each such day being a “Settlement Date”), Agent will advise
each Lender by telephone or telecopy of the amount of such Lender’s Pro Rata
Share of the balance of the Revolving Loan as of the close of business on the
first (1st) Business Day immediately preceding the Settlement Date. In the event
that payments from Agent are necessary to adjust the amount of such Lender’s
portion of the Revolving Loan to such Lender’s Pro Rata Share of the Revolving
Loan as of any Settlement Date, Agent will pay each Lender, in same day funds,
by wire transfer to its account not later than 2:00 p.m. (Chicago time) on the
Settlement Date. Agent may allocate payments among the Lenders so as to cause
the principal amount of the Loans outstanding from each Lender to match that
Lender’s Pro Rata Share. If Agent so elects, Agent may require that each Lender
make its Pro Rata Share of any requested Revolving Credit Advance available to
Agent for disbursement prior to the funding of such Advance. If Agent elects to
require that such funds be so made available, Agent shall advise each Lender by
telephone or telecopy of the amount of such Lender’s Pro Rata Share of the
requested Revolving Credit Advance no later than noon (Chicago time) on the date
of funding of each Index Rate Loan and no later than 11:00 a.m. (Chicago Time)
on the date that is two (2) Business Days prior to the proposed funding date of
any LIBOR Loan, and each such Lender shall pay Agent such amount in same day
funds, by wire transfer to the Collection Account not later than 2:00 p.m.
(Chicago time) on the date of funding such Advance.
          (iii) For purposes of this Section 9.9(a)(iii), the following terms
will have the following meanings:
          (A) “Daily Loan Balance” means, with respect to the Revolving Credit
Advances, an amount calculated as of the end of each calendar day by subtracting
(i) the cumulative principal amount paid by Agent to a Lender with respect to
the Revolving Credit Advances from the Closing Date through and including such
calendar day, from (ii) the cumulative principal amount of the Revolving Credit
Advances advanced by such Lender to Agent from the Closing Date through and
including such calendar day.
          (B) “Daily Interest Rate” means, with respect to the Revolving Credit
Advances, an amount calculated by dividing the interest rate payable to a Lender
on the Revolving Credit Advances (as determined pursuant to Section 1.5 and 1.6)
as of each calendar day by three hundred sixty (360) days in the case of LIBOR
Loans and three hundred sixty-five (365) days in the case of Index Rate Loans.
          (C) “Daily Interest Amount” means, with respect to the Revolving Loan,
an amount calculated by multiplying the Daily Loan Balance of the Revolving
Credit Advances by the associated Daily Interest Rate applicable to such
Revolving Credit Advances.
          (D) “Interest Ratio” means, with respect to the Revolving Credit
Advances, a number calculated by dividing the total amount of interest on the
Revolving Credit Advances received by Agent during the immediately preceding
month by the total amount of interest on the Revolving Credit Advances due from
Borrower during the immediately preceding month.

50



--------------------------------------------------------------------------------



 



On the first (1st) Business Day of each calendar month (an “Interest Settlement
Date”), Agent will advise each Lender by telephone or telecopy of the amount of
such Lender’s Pro Rata Share of interest and Fees paid for the benefit of
Lenders with respect to the Revolving Credit Advances as of the end of the last
day of the immediately preceding month. Provided that such Lender has made all
payments required to be made by it under this Agreement and the other Loan
Documents, Agent will pay to such Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders on the Revolving
Loans. Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender to Agent in writing, as amended by such Lender from
time to time after the date hereof pursuant to the notice provisions contained
herein or in the applicable Lender Assignment Agreement) not later than 12:00
noon (Chicago time) on the next Business Day following the Interest Settlement
Date. Such Lender’s Pro Rata Share of interest on Revolving Credit Advances will
be calculated by adding together such Lender’s Pro Rata Share of the Daily
Interest Amounts for each calendar day of the prior month for the Revolving
Credit Advances and multiplying the total thereof by the Interest Ratio for the
Revolving Credit Advances. Consistent with the foregoing, during those periods
between Settlement Dates in which Agent has advanced more than its Pro Rata
Share of the Revolving Credit Advances, the Daily Interest Amount allocable to
the Lenders will be reduced and the interest accrued on such amounts shall be
for the account of Agent.
     (b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Lender will make its Pro Rata Share of each Revolving Credit Advance available
to Agent on each Settlement Date. If such Pro Rata Share is not, in fact, paid
to Agent by such Lender when due, Agent will be entitled to recover such amount
on demand from such Lender without set-off, counterclaim or deduction of any
kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith upon
Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 9.9 or elsewhere
in this Agreement or the other Loan Documents shall be deemed to require Agent
to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Revolving Loan Commitments hereunder or to prejudice
any rights that Borrower may have against any Lender as a result of any default
by such Lender hereunder.
     (c) Return of Payments.
          (i) If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
set-off, counterclaim or deduction of any kind.
          (ii) If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

51



--------------------------------------------------------------------------------



 



     (d) Non-Funding Lenders. The failure of any Lender (such Lender, a
“Non-Funding Lender”) to make any Revolving Credit Advance to be made by it on
the date specified therefor shall not relieve any other Lender (each such other
Lender, an “Other Lender”) of its obligations to make a Revolving Credit Advance
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make a Revolving Credit Advance to be
made by such Non-Funding Lender, and no Other Lender shall have any obligation
to Agent or any Other Lender for the failure by such Non-Funding Lender.
Notwithstanding anything set forth herein to the contrary so long as any Lender
continues to be a Non-Funding Lender, such Non-Funding Lender shall not have any
voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” (or be included in the calculation of “Requisite Lenders”
hereunder) for any voting or consent rights under or with respect to any Loan
Document.
     (e) Dissemination of Information. Agent will use reasonable efforts to
provide Lenders with any notice of Default or Event of Default received by Agent
from, or delivered by Agent to, any Credit Party, with notice of any Event of
Default of which Agent has actually become aware and with notice of any action
taken by Agent following any Event of Default; provided, however, that Agent
shall not be liable to any Lender for any failure to do so, except to the extent
that such failure is attributable solely to Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. Lenders
acknowledge that Borrower is required to provide Financial Statements and
Collateral Reports to certain of the Lenders in accordance with Schedules G and
H hereto and agree that Agent shall have no duty to provide the same to Lenders.
     (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including, without limitation, exercising any rights of
set-off) without first obtaining the prior written consent of Agent or Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of the Agent.
     (g) Regulation A. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or a
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
     10. SUCCESSORS AND ASSIGNS
     10.1 Successors and Assigns. This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of each Credit Party
signatory hereto, Agent, Lenders and their respective successors and assigns
(including, in the case of any Credit Party, a debtor-in-possession on behalf of
such Credit Party), except as otherwise provided herein or therein. No Credit
Party may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of Agent and Requisite
Lenders. Any such purported assignment, transfer, hypothecation or other
conveyance by any Credit Party signatory hereto without the prior express
written consent of Agent and Requisite Lenders shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party signatory hereto, Agent and Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

52



--------------------------------------------------------------------------------



 



     11. MISCELLANEOUS
     11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2 below. Any letter of interest, commitment letter, fee
letter (other than the GE Capital Fee Letter) or confidentiality agreement
between any Credit Party and Agent or any Lender or any of their respective
affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.
     11.2 Amendments and Waivers.
     (a) Except as otherwise provided below, no amendment, modification,
termination or waiver of any provision of this Agreement or any of the Notes, or
any consent to any departure by any Credit Party therefrom, shall in any event
be effective unless the same shall be in writing and signed by Agent and each
Credit Party signatory hereto, and by Requisite Lenders.
     (b) No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement which increases the percentage
advance rates set forth in the definition of Borrowing Base, shall be effective
unless the same shall be in writing and signed by Agent, all Lenders and each
Credit Party signatory hereto.
     (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender directly affected thereby, do any of
the following: (i) increase the principal amount of the Commitment of any Lender
(and all Lenders shall be deemed to be affected thereby) or amend the definition
of Borrowing Base or any component thereof which would have the effect of
increasing the credit available to Borrower hereunder; (ii) reduce the principal
of, rate of interest on or Fees payable with respect to any Loan, Letter of
Credit Obligations or Eligible Trade L/C Obligations of any affected Lender;
(iii) extend the final scheduled maturity date of the principal amount of any
Loan of any affected Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any affected Lender; (v) release any Guaranty
of a Material Credit Party; (vi) except as otherwise permitted herein or in the
other Loan Documents, release or subordinate the Agent’s Liens upon, or permit
any Credit Party to sell or otherwise dispose of, any Collateral with a value
exceeding $5,000,000 in the aggregate other than sales of Inventory in the
ordinary course; (vii) increase the L/C Sublimit (and all Lenders shall be
deemed to be affected thereby); (viii) change the percentage of the Revolving
Loan Commitments or of the aggregate unpaid principal amount of the Loans which
shall be required for Lenders or any of them to take any action hereunder; and
(ix) amend or waive Section 8.2(c) or (d) or this Section 11.2 or the
definitions of the terms used in Section 8.2(c) or (d) or this Section 11.2
insofar as the definitions affect the substance of Section 8.2(c) or (d) or this
Section 11.2. Without limiting the foregoing, no amendment,

53



--------------------------------------------------------------------------------



 



modification, termination or waiver which (i) impacts, affects or involves the
Term Collateral or (ii) impacts the Term Lender in a manner different than the
impact upon the Revolving Lenders shall be effective without the consent of the
Term Lender and Requisite Lenders. Furthermore, no amendment, modification,
termination or waiver affecting the rights or duties of Agent under this
Agreement or any other Loan Document shall be effective unless in writing and
signed by Agent, in addition to Lenders required hereinabove to take such
action. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, termination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document. No notice to
or demand on any Credit Party in any case shall entitle such Credit Party or any
other Credit Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.
     (d) If, in connection with any proposed amendment, waiver or termination (a
“Proposed Change”):
          (i) requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (each such Lender whose consent is not obtained as
described in this clause (i) or in clause (ii) below being referred to as a “Non
Consenting Lender”), or
          (ii) requiring the consent of Requisite Lenders, the consent of
Lenders holding 50.1% of the aggregate Revolving Loan Commitments is obtained,
but the consent of Requisite Lenders is not obtained,
then, so long as Agent is not a Non-Consenting Lender, Agent shall have the
right in its sole discretion (but shall be under no obligation) to purchase from
such Non-Consenting Lenders, and such Non-Consenting Lenders agree that they
shall, upon Agent’s request, sell and assign to Agent, all of the Revolving Loan
Commitments of such Non-Consenting Lender for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lender and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Lender Assignment Agreement.
     (e) Upon indefeasible payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations under Section 1.13) and
termination of the Revolving Loan Commitments, and so long as no suits, actions,
proceedings or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
Agent shall deliver to Borrower termination statements, termination letters
regarding bailee agreements and blocked account agreements and other documents
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.

54



--------------------------------------------------------------------------------



 



     11.3 Fees and Expenses. Borrower shall reimburse Agent for all
out-of-pocket expenses incurred in connection with the preparation of the Loan
Documents (including the reasonable fees and expenses of all of its special loan
counsel, advisors, consultants and auditors retained in connection with the Loan
Documents and advice in connection therewith). Borrower shall reimburse Agent
(and, with respect to clauses (c), (d) and (e) below, each Lender) for all fees,
costs and expenses, including the fees, costs and expenses of counsel (including
the allocated cost of in-house counsel) or other advisors (including
environmental and management consultants) for advice, assistance, or other
representation in connection with:
     (a) the forwarding to Borrower or any other Person on behalf of Borrower by
Agent of the proceeds of the Loans;
     (b) any amendment, modification or waiver of, or consent with respect to,
any of the Loan Documents or advice in connection with the administration of the
Loans made pursuant hereto or its rights hereunder or thereunder;
     (c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, Borrower or any other Person) in any way
relating to the Collateral, any of the Loan Documents or any other agreement to
be executed or delivered in connection therewith or herewith, whether as party,
witness, or otherwise, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against Borrower or any other Person that may be obligated
to Agent by virtue of the Loan Documents;
     (d) any attempt to enforce any rights of Agent or any Lender against any or
all of the Credit Parties or any other Person that may be obligated to Agent or
any Lender by virtue of any of the Loan Documents;
     (e) any work-out or restructuring of the Loans during the pendency of one
or more Events of Default, but only as to Persons who are Lenders as of the
Closing Date and who continue to hold 7.5% or more of the total Revolving Loan
Commitments;
     (f) efforts to (i) consistent with the terms of the Loan Documents, monitor
the Loans or any of the other Obligations, (ii) consistent with the terms of the
Loan Documents verify, observe or assess any of the Credit Parties or their
respective affairs, and (iii) protect, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
including, without limitation, all the attorneys’ and other professional and
service providers’ fees arising from such services, including those in
connection with any appellate proceedings; and all expenses, costs, charges and
other fees incurred by such counsel and others in any way or respect arising in
connection with or relating to any of the events or actions described in this
Section 11.3 shall be payable, on demand, by Borrower to Agent. Without limiting
the generality of the foregoing, such expenses, costs, charges and fees may
include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

55



--------------------------------------------------------------------------------



 



     11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement and any of the other Loan Documents shall not waive, affect or
diminish any right of Agent or such Lender thereafter to demand strict
compliance and performance therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. None of the undertakings, agreements, warranties, covenants and
representations of any Credit Party contained in this Agreement or any of the
other Loan Documents and no Default or Event of Default by any Credit Party
shall be deemed to have been suspended or waived by Agent or any Lender, unless
such waiver or suspension is by an instrument in writing signed by an officer of
or other authorized employee of Agent and Requisite Lenders and directed to
Borrower specifying such suspension or waiver.
     11.5 Remedies. Agent’s and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
which Agent or any Lender may have under any other agreement, including the
other Loan Documents, by operation of law or otherwise. Recourse to the
Collateral shall not be required.
     11.6 Severability. Wherever possible, each provision of this Agreement and
the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
     11.7 Conflict of Terms. Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement is in
conflict with, or inconsistent with, any provision in any of the other Loan
Documents, the provision contained in this Agreement shall govern and control.
     11.8 Authorized Signature. Until Agent shall be notified by Borrower to the
contrary, the signature upon any Notice of Revolving Credit Advance, Notice of
Swing Line Advance, Notice of Continuation/Conversion or other notice or
certificate delivered in accordance herewith delivered pursuant hereto of an
officer of Borrower listed on Schedule 11.8 shall bind Borrower and be deemed to
be the act of Borrower affixed pursuant to and in accordance with resolutions
duly adopted by Borrower’s Board of Directors.
     11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF ILLINOIS (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. BORROWER HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, CITY OF CHICAGO,
ILLINOIS

56



--------------------------------------------------------------------------------



 



SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN BORROWER, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND
BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF COOK COUNTY, CITY OF CHICAGO, ILLINOIS AND, PROVIDED,
FURTHER NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. BORROWER EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH
BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE
ADDRESS SET FORTH IN SCHEDULE J OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
     11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10), (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges, prepaid or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
facsimile number indicated on Schedule J or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower or Agent) designated on Schedule J to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication.

57



--------------------------------------------------------------------------------



 



     11.11 Section Titles. The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
     11.12 Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
     11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND BORROWER ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED THERETO.
     11.14 Press Releases. Each Credit Party agrees that neither it nor its
Affiliates will in the future issue any press release or other public disclosure
using the name of GE Capital or its affiliates or referring to this Agreement or
the other Loan Documents without at least two (2) Business Days’ prior notice to
GE Capital and without the prior written consent of GE Capital unless (and only
to the extent that) such Credit Party or Affiliate is required to do so by law
or regulation and then, in any event, such Credit Party or Affiliate will
consult with GE Capital before issuing such press release or other public
disclosure. Each Credit Party consents to the publication by Agent of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement and after such publication, Borrower may make
public disclosure of the same information set forth in the tombstone.
Furthermore, Borrower may make private disclosures to its suppliers of the
existence of this Agreement, the Maximum Amount hereunder, and the fact that GE
Capital acts as Agent hereunder. Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.
     11.15 Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Borrower
for liquidation or reorganization, should Borrower become insolvent or make an
assignment of the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Borrower’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

58



--------------------------------------------------------------------------------



 



     11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.
     11.17 No Strict Construction . The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
     11.18 Confidentiality. Agent and Lenders shall maintain as confidential all
nonpublic information provided to them by the Credit Parties for a period of two
(2) years following the Commitment Termination Date, provided that, Agent and
Lenders may disclose such information (i) to Persons employed or engaged by
Agent or any Lender in evaluating, approving. structuring or administering the
Loans and the Revolving Loan Commitments, (ii) to any bona fide assignee or
participant that has agreed to comply with the covenant contained in this
Section 11.18 (and any such bona fide assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (i)
above), (iii) as required or requested by any Governmental Authority,
(iv) pursuant to legal process, or (v) in connection with the exercise of any
remedy under the Loan Documents; provided, further that, the foregoing
restrictions shall cease to apply to any information that becomes publicly
available other than by the actions of Agent, Lenders or any Persons described
in clauses (i) or (ii) above.
[signature pages follow]

59



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

                  BORROWER:  
 
                WILSONS LEATHER HOLDINGS INC.
 
           
 
  By:   /s/ Stacy Kruse    
 
           
 
  Title:   Chief Financial Officer and Treasurer    
 
           
 
            Revolving Loan Commitment:
$65,000,000 (including $10,000,000
Swing Line Commitment)   GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Lender and Swing Line Lender
 
           
Term Loan B Commitment:
           
$20,000,000
  By:   /s/ Kristina M. Miller    
 
           
 
  Title:   Duly Authorized Signatory    
 
           
 
            Revolving Loan Commitment:
$50,000,000   WELLS FARGO RETAIL FINANCE, LLC, as
Lender and Syndication Agent
 
           
 
  By:   /s/ Didi Do    
 
  Title:  
 
AVP    
 
           

S-1



--------------------------------------------------------------------------------



 



          The undersigned are executing this Credit Agreement in their capacity
as Credit Parties, but only as to the representations, warranties and covenants
contained in Sections 3, 5 and 6:

          Wilsons The Leather Experts Inc.    
 
       
By:
  /s/ Stacy A. Kruse    
 
       
Title:
  Chief Financial Officer and Treasurer    
 
       
 
        Wilsons Center, Inc.    
 
       
By:
  /s/ Stacy A. Kruse    
 
       
Title:
  Chief Financial Officer and Treasurer    
 
       
 
        Rosedale Wilsons, Inc.    
 
       
By:
  /s/ Stacy A. Kruse    
 
       
Title:
  Chief Financial Officer and Treasurer    
 
       
 
        River Hills Wilsons, Inc.    
 
       
By:
  /s/ Stacy A. Kruse    
 
       
Title:
  Chief Financial Officer and Treasurer    
 
       
 
        Bermans The Leather Experts Inc.    
 
       
By:
  /s/ Stacy A. Kruse    
 
       
Title:
  Chief Financial Officer and Treasurer    
 
       

S-2



--------------------------------------------------------------------------------



 



SCHEDULE A
DEFINITIONS
          Capitalized terms used in this Agreement shall have (unless otherwise
provided elsewhere in this Agreement) the following respective meanings and all
section references in the following definitions shall refer to Sections of this
Agreement:
          “Account Debtor” shall mean any Person who may become obligated to any
Credit Party under, with respect to, or on account of, an Account, Chattel Paper
or General Intangibles (including a payment intangible).
          “Accounts” shall mean all “accounts,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, including (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments) now owned or hereafter received or acquired by or belonging or
owing to any Credit Party (including any such obligations that may be
characterized as an account or contract right under the Code), (b) all of each
Credit Party’s rights in, to and under all purchase orders or receipts now owned
or hereafter acquired by it for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including,
without limitation, unpaid sellers’ rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party) now or hereafter in existence, (e) all health care insurance
receivables and (f) all collateral security of any kind now or hereafter in
existence, given by any Account Debtor or any other Person with respect to any
of the foregoing.
          “Advance” shall mean any Revolving Credit Advance or Swing Line
Advance, as the context may require.
          “Affiliate” shall mean, with respect to any Person, (a) each Person
that, directly or indirectly, owns or controls, whether beneficially, or as a
trustee, guardian or other fiduciary, five percent (5%) or more of the Stock
having ordinary voting power in the election of directors of such Person,
(b) each Person that controls, is controlled by or is under common control with
such Person or (c) each of such Person’s officers, directors, joint venturers
and partners. For the purposes of this definition, “control” of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management of policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender.
          “Agent” shall mean GE or its successor appointed pursuant to
Section 9.7.

A-1



--------------------------------------------------------------------------------



 



          “Agreement” shall mean the Fifth Amended and Restated Credit Agreement
by and among Borrower, GE Capital, as Lender, Term Lender, Swing Line Lender and
Agent and the other Lenders signatory, as amended, modified, restated or
extended from time to time.
          “Amended and Restated Security Agreement” shall mean the Security
Agreement and the Supplemental Security Agreement, as amended and restated as of
June 19, 2001 and as further amended, modified or restated, from time to time
and each Supplemental Security Agreement entered into thereafter.
          “Appendices” shall have the meaning assigned to it in the recitals to
this Agreement.
          “Applicable Documentary L/C Margin” shall mean the per annum letter of
credit fee payable with respect to Eligible Trade L/C Obligations incurred in
connection with documentary letters of credit, determined by reference to
Section 1.6.
          “Applicable Margins” shall mean the Applicable Index Margin,
Applicable LIBOR Margin, Applicable Standby L/C Margin, Applicable Documentary
L/C Margin and Applicable Swing Line Margin.
          “Applicable Index Margin” shall mean a per annum rate of interest
payable in addition to the Index Rate on Index Rate Loans, determined by
reference to Section 1.6.
          “Applicable LIBOR Margin” shall mean a per annum rate of interest
payable in addition to the LIBOR Rate on LIBOR Rate Loans, determined by
reference to Section 1.6.
          “Applicable Standby L/C Margin” shall mean the per annum letter of
credit fee payable with respect to Letter of Credit Obligations incurred in
connection with standby letters of credit, determined by reference to
Section 1.6.
          “Applicable Swing Line Margin” shall mean the per annum rate of
interest payable in addition to the LIBOR Rate on Swing Line Loans, determined
by reference to Section 1.6.
          “Approved Shipper” shall mean any reputable and creditworthy shipper
or freight forwarder that has entered into a bailee letter with Agent on terms
acceptable to Agent regarding in-transit Inventory and which transports finished
goods Inventory from overseas to Borrower’s Distribution Centers or, at
Borrower’s direction, to Store Guarantors’ Stores.
          “Assignment Agreement” shall mean an agreement substantially in form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance
satisfactory to, and acknowledged by, Agent whereby a portion of any or all of
the Revolving Loan Commitments are assigned to a Lender after the Closing Date.
          “Bermans” means Bermans The Leather Experts Inc., a Delaware
corporation.
          “Borrower” shall have the meaning assigned thereto in the recitals to
this Agreement.

A-2



--------------------------------------------------------------------------------



 



          “Borrowing Availability” shall have the meaning assigned to it in
Section 1.1(a).
          “Borrowing Availability Utilizer” shall mean a fraction (a) the
numerator of which is the difference of (i) the average daily Borrowing
Availability minus (ii) the average daily closing balances of the Revolving
Loan, Letter of Credit Obligations, Eligible Trade L/C Obligations and the Swing
Line Loan outstanding during such Fiscal Quarter and (b) the denominator of
which is the average daily Borrowing Availability during such Fiscal Quarter as
calculated by the Agent.
          “Borrowing Base” shall mean, as of any date of determination, the sum
of:
     (a) the difference of (A) the sum of (i) 90% of the NOLV of Eligible
Inventory-Apparel plus (ii) the lesser of (x) 10% of the sum of (1) the NOLV of
Eligible Inventory-Apparel, (2) the NOLV of Eligible Inventory-Wholesale,
(3) Eligible Accounts-Retail, (4) Eligible Accounts-Wholesale, (5) the NOLV of
Inventory-Apparel (which shall exist upon a draw on the applicable Eligible
Trade L/C-Retail) and (6) the NOLV of Eligible Inventory-Wholesale (which shall
exist upon a draw on the applicable Eligible Trade L/C-Wholesale) or (y) the
amount of the then outstanding principal balance of Term Loan B minus (B) the
book value of Eligible In-Transit Inventory-Retail which is in excess of (i) 40%
of the book value of all Eligible Inventory-Apparel during the period from and
including the first day of the Fiscal Month of July to and including December 15
of each year, and (ii) 25% of the book value of all Eligible Inventory-Apparel
during the period from and including December 16 of each year to but excluding
the first day of the Fiscal Month of July of the next year; plus
     (b) the lesser of (i) $10,000,000 or (ii) 50% of (A) the book value of
Eligible Inventory-Wholesale (including Eligible In-Transit Inventory-Wholesale)
at all times minus (B) the book value of Eligible In-Transit Inventory-Wholesale
in excess of $5,000,000 at all times; plus
     (c) 90% of the book value of Eligible Accounts-Retail at all times; plus
     (d) the lesser of (i) $10,000,000 or (ii) 90% of the book value of Eligible
Accounts-Wholesale at all times; plus
     (e) 90% of the NOLV of the Inventory-Apparel, which shall exist upon a draw
on the applicable Eligible Trade L/C-Retail; plus
     (f) 50% of the book value of the Eligible Inventory-Wholesale, which shall
exist upon a draw on the applicable Eligible Trade L/C-Wholesale;
     less the Term Loan B Reserve, less the Minimum Excess Availability Reserve
and less any additional Reserve established by Agent at such time.
          “Borrowing Base Certificate” shall mean a certificate to be executed
and delivered from time to time by Borrower in the form attached to this
Agreement as Exhibit 4.1(b).

A-3



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day that is not a Saturday, a Sunday or
a day on which banks are required or permitted to be closed in the State of
Illinois or the State of Minnesota and in reference to LIBOR Loans shall mean
any such day that is also a LIBOR Business Day.
          “Capital Expenditures” shall mean all payments during any measuring
period (including the principal portion of payments under Capital Leases,
installment purchase agreements and other similar purchase money financing
arrangements) for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.
          “Capital Lease” shall mean, with respect to any Person, any lease of
any property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, either would be required to be classified and accounted
for as a capital lease on a balance sheet of such Person or otherwise be
disclosed as such in a note to such balance sheet.
          “Capital Lease Obligation” shall mean, with respect to any Capital
Lease, the amount of the obligation of the lessee thereunder that, in accordance
with GAAP, would appear on a balance sheet of such lessee in respect of such
Capital Lease or otherwise be disclosed in a note to such balance sheet.
          “Cash Management Systems” shall have the meaning assigned to it in
Section 1.8.
          “Change of Control” shall mean any event, transaction or occurrence as
a result of which (a) Ultimate Parent shall cease to own and control all of the
economic and voting rights associated with all of the outstanding capital stock
of First Intermediate Parent or (b) First Intermediate Parent shall cease to own
and control all of the economic and voting rights associated with all of the
outstanding capital stock of each of its direct and indirect Subsidiaries,
except as permitted under Section 6.1 and Section 6.8 of this Agreement and
except for the Joint Ventures and Foreign Subsidiaries or (c) any person or
group of persons (within the meaning of the Securities Exchange Act of 1934, as
amended), other than the Peninsula Investment Partners, L.P. (“Peninsula”) (and
Persons which, as of the Closing Date, are Affiliates of Peninsula), shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of 30% or more of the issued and outstanding shares of capital
Stock of Ultimate Parent having the right to vote for the election of directors
of Ultimate Parent under ordinary circumstances or (d) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the board of directors of Ultimate Parent (together with any
new directors whose election by the board of directors of Ultimate Parent or
whose nomination for election by stockholders of Ultimate Parent was approved by
a vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.
          “Charges” shall mean all federal, state, county, city, municipal,
local, foreign or other governmental taxes (including, without limitation, taxes
owed to the PBGC at the time due and payable), levies, assessments, charges,
liens, claims or encumbrances upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of any Credit
Party, (b) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

A-4



--------------------------------------------------------------------------------



 



          “Chattel Paper” shall mean any “chattel paper,” as such term is
defined in the Code, including electronic chattel paper, now owned or hereafter
acquired by any Credit Party.
          “Closing Date” shall mean December 29, 2006.
          “Code” shall mean the Uniform Commercial Code as the same may, from
time to time, be enacted and in effect in the State of Illinois; provided, that
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Illinois, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.
          “Collateral” shall mean the property covered by the Amended and
Restated Security Agreement and the other Collateral Documents and any other
personal property, tangible or intangible, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Agent, on behalf of itself and Lenders, to secure the Obligations,
including, but not limited to, the Term Collateral.
          “Collateral Documents” shall mean the Amended and Restated Security
Agreement, the Consignment Agreement, the Pledge Agreements, the Guaranties, the
Patent Security Agreement, the Trademark Security Agreement, the Copyright
Security Agreement and all similar agreements entered into guaranteeing payment
of, or granting a Lien upon property as security for payment of, the
Obligations.
          “Collateral Reports” shall mean the reports with respect to the
Collateral referred to in Schedule H.
          “Collection Account” shall mean that certain account of Agent, account
number 50279513 in the name of Agent at DeutscheBank Trust Company Americas, New
York, NY or any substitute Collection Account established in accordance with
Schedule E hereto.
          “Commitments” means (a) as to any Lender, the aggregate of such
Lender’s Revolving Loan Commitment (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment) and
Term Loan B Commitment as set forth on the signature pages hereto or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate of all Lenders’ Revolving Loan Commitments (including without
duplication the Swing Line Lender’s Swing Line Commitment as a subset of its
Revolving Loan Commitment) and the Term Loan B Commitment of the Term Lender,
which aggregate commitment shall be One Hundred Thirty Five Million Dollars
($135,000,000) on the Closing Date, as to each of clauses (a) and (b), as such
Commitments may be reduced, amortized or adjusted from time to time in
accordance with this Agreement.

A-5



--------------------------------------------------------------------------------



 



          “Commitment Termination Date” shall mean the earliest of (a) June 30,
2010, (b) the date of termination of Lenders’ obligations to make Advances
and/or incur Letter of Credit Obligations and Eligible Trade L/C Obligations or
permit existing Loans to remain outstanding pursuant to Section 8.2(b), and
(c) the date of indefeasible prepayment in full by Borrower of the Loans and the
cancellation and return of all Letters of Credit or the cash collateralization
of all Letter of Credit Obligations and Eligible Trade L/C Obligations pursuant
to Schedule B, and the permanent reduction of the Revolving Loan Commitment and
the Swing Line Commitment to zero dollars ($0), in accordance with the
provisions of Section 1.3(c).
          “Concentration Account” shall have the meaning assigned to it on
Schedule E.
          “Consignment Agreement” shall mean the Amended and Restated Master
Consignment Agreement dated as of April 23, 2002 among Borrower and each of the
Store Guarantors, as amended, restated or otherwise modified from time to time.
          “Contracts” shall mean all “contracts,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Credit Party may now or hereafter have any right, title or interest, including,
without limitation, any and all agreements relating to the terms of payment or
the terms of performance of any Account.
          “Credit Parties” shall mean Ultimate Parent, First Intermediate
Parent, Second Intermediate Parent, Third Intermediate Parent, Borrower, and
each other Store Guarantor.
          “Default” shall mean any event which, with the passage of time or
notice or both, would, unless cured or waived, become an Event of Default.
          “Default Rate” shall have the meaning assigned to it in
Section 1.5(d).
          “Deposit Accounts” shall mean all “deposit accounts” as such term is
defined in the Code, now or hereafter held in the name of any Credit Party.
          “Distribution Center” shall mean the warehouse and distribution center
operated by Borrower, located at 7401 Boone Avenue North, Brooklyn Park,
Minnesota 55428.
          “Documents” shall mean all “documents,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located.
          “Dollars or $” shall mean lawful currency of the United States of
America.

A-6



--------------------------------------------------------------------------------



 



          “EBITDA” means, with respect to Ultimate Parent for any fiscal period,
without duplication, an amount equal to (a) consolidated net income of Ultimate
Parent for such period, determined in accordance with GAAP, minus (b) the sum of
(i) income tax credits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain (but not any aggregate net
loss) during such period arising from the sale, exchange or other disposition of
capital assets by Ultimate Parent (including any fixed assets, whether tangible
or intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), and (v) any other non-cash gains that have been
added in determining consolidated net income, in each case to the extent
included in the calculation of consolidated net income of Ultimate Parent for
such period in accordance with GAAP, but without duplication, plus (c) the sum
of (i) any provision for income taxes, (ii) interest expense, (iii) loss from
extraordinary items for such period, (iv) depreciation and amortization for such
period, (v) amortized debt discount for such period, and (vi) the amount of any
deduction to consolidated net income as the result of any grant to any members
of the management of Ultimate Parent of any Stock, in each case to the extent
included in the calculation of consolidated net income of Ultimate Parent for
such period in accordance with GAAP, but without duplication. For purposes of
this definition, the following items shall be excluded in determining
consolidated net income of Ultimate Parent: (1) the income (or deficit) of any
other Person accrued prior to the date it became a Subsidiary of, or was merged
or consolidated into, Ultimate Parent or any of Ultimate Parent’s Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which Ultimate Parent has an ownership interest, except to the extent any such
income has actually been received by Ultimate Parent in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
Ultimate Parent to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of Ultimate Parent; (8) in the case of a successor to Ultimate
Parent by consolidation or merger or as a transferee of its assets, any earnings
of such successor prior to such consolidation, merger or transfer of assets and
(9) any deferred credit representing the excess of equity in any Subsidiary of
Ultimate Parent at the date of acquisition of such Subsidiary over the cost to
Ultimate Parent of the investment in such Subsidiary.
          “Eligible Accounts” shall mean the Eligible Accounts-Retail and
Eligible Accounts-Wholesale.
          “Eligible Accounts-Retail” shall have the meaning assigned to it in
Section 1.22 hereof.
          “Eligible Accounts-Wholesale” shall have the meaning assigned to it in
Section 1.22 hereof.
          “Eligible In-Transit Inventory” shall mean Eligible In-Transit
Inventory-Retail and Eligible In-Transit Inventory-Wholesale.
          “Eligible In-Transit Inventory-Retail” shall have the meaning assigned
to it in Section 1.21 hereof.

A-7



--------------------------------------------------------------------------------



 



          “Eligible In-Transit Inventory-Wholesale” shall have the meaning
assigned to it in Section 1.21 hereof.
          “Eligible Inventory” shall mean Eligible Inventory-Apparel and
Eligible Inventory-Wholesale as set forth in Section 1.19 and Section 1.20
hereof.
          “Eligible Inventory-Apparel” shall have the meaning assigned to it in
Section 1.19 hereof.
          “Eligible Inventory-Wholesale” shall have the meaning assigned to it
in Section 1.20 hereof.
          “Eligible Trade L/C Obligations” shall mean all outstanding
obligations incurred by Agent and Lenders at the request of Borrower, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Eligible Trade L/Cs by Agent or a Subsidiary thereof or a
reimbursement agreement or guaranty by Agent with respect to Eligible Trade
L/Cs. The amount of any such Eligible Trade L/C Obligations shall equal the
maximum amount which may be payable by Agent or Lenders thereupon or pursuant
thereto.
          “Eligible Trade L/Cs” shall mean Eligible Trade L/Cs-Retail and
Eligible Trade L/Cs-Wholesale.
          “Eligible Trade L/Cs-Retail” shall have the meaning assigned to it in
Section 1.23 hereof.
          “Eligible Trade L/Cs-Wholesale” shall have the meaning assigned to it
in Section 1.23 hereof.
          “Environmental Laws’ shall mean all federal, state, local and foreign
laws, statutes, ordinances and regulations, now or hereafter in effect, and in
each case as amend or supplemented from time to time, and any applicable
judicial or administrative interpretation thereof, including any applicable
judicial or administrative order, consent decree or judgment, relative to the
applicable real estate, relating to the regulation and protection of human
health, safety, the environment and natural resources (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation). Environmental Laws include, but are
not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the
Hazardous Material Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.);
the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§
136 et seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C.
§§ 6901 et seq.) (“RCRA”); the Toxic Substance Control Act, as amended (15
U.S.C. §§ 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. §§ 740 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et
seq.) (“OSHA”); and the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300(f)
et seq.), and any and all regulations promulgated thereunder, and all analogous
state, local and foreign counterparts or equivalents and any transfer of
ownership notification or approval statutes.

A-8



--------------------------------------------------------------------------------



 



          “Environmental Liabilities and Costs” shall mean all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all fees, disbursements and expenses of counsel, experts and consultants and
costs of investigation and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim, suit, action or demand by any person
or entity, whether based in contract, tort, implied or, express warranty, strict
liability, criminal or civil statute or common law (including any thereof
arising under any Environmental Law, permit, order or agreement with any
Governmental Authority) and which relate to any health or safety condition
regulated under any Environmental Law or in connection with any other
environmental matter or Release, threatened Release or the presence of a
Hazardous Material or threatened Release of a Hazardous Material.
          “Environmental Permits” shall mean all permits, licenses,
administrative orders, consent orders, consent decrees, governmental agency
agreements, or other written documents detailing required environmental
performance expected of or permitted by any Credit party by Governmental
Authority.
          “Equipment” means all “equipment,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located and,
in any event, including all such Credit Party’s machinery and equipment,
including processing equipment, conveyors, machine tools, data processing and
computer equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and Fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
          “ERISA” shall mean the Employee Retirement Income Security Act of 1974
(or any successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.
          “ERISA Affiliate” shall mean, with respect to any Credit Party, any
trade or business (whether or not incorporated) which, together with such Credit
Party, are treated as s single employer within the meaning of Sections 414(b),
(c), (m) or (o) of the IRC with respect to any period after the Closing Date.
          “ERISA Event” shall mean, with respect to any Credit Party or any
ERISA Affiliate, (a) any event described in Section 4043(c) of ERISA with
respect to a Title IV Plan; (b) the withdrawal of any Credit Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Credit Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC;

A-9



--------------------------------------------------------------------------------



 



(f) the failure by any Credit Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (g) any other event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under Section 4041
of ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 of ERISA; or (i) the loss of a Qualified Plan’s qualification or
tax exempt status.
          “ESOP” shall mean a Plan which is intended to satisfy the requirements
of Section 4975(e)(7) of the IRC.
          “Event of Default” shall have the meaning assigned to it in
Section 8.1.
          “Fees” shall mean any and all fees payable to Agent or any Lender
pursuant to this Agreement or any of the other Loan Documents.
          “Financial Statements” shall mean the consolidated income statement,
statements of cash flows and balance sheets of Ultimate Parent and/or its
Subsidiaries delivered in accordance with Section 3.4 of this Agreement and
Schedule G to this Agreement.
          “First Intermediate Parent” shall mean Wilsons Center, Inc., a
Minnesota corporation.
          “Fiscal Month” shall mean any of the monthly accounting periods of
Ultimate Parent.
          “Fiscal Quarter” shall mean any of the four 13 calendar week
accounting periods of Ultimate Parent ending on or about the last day of
January, April, July and October of each year.
          “Fiscal Year” shall mean any of the annual accounting periods of
Ultimate Parent ending on the Saturday closest to the last day of January of
each year.
          “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party.
          “Foreign Subsidiaries” shall mean Wilsons Leather of Hong Kong
Limited, and any other Subsidiary of the Ultimate Parent incorporated in a
jurisdiction outside of the United States.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America as from time to time in effect, consistently applied.
          “GE Capital” shall mean General Electric Capital Corporation, a New
York corporation.

A-10



--------------------------------------------------------------------------------



 



          “GE Capital Fee Letter” shall mean that certain letter agreement,
dated as of May 24, 1999 and supplemented and superseded in part (as applicable)
by those certain letter agreements dated as of October 31, 2000, May 29, 2001,
April 23, 2002, November 1, 2002, April 15, 2004, April 27, 2004, March 2, 2005,
January 31, 2006 and December 29, 2006, each between GE Capital and Borrower
with respect to certain Fees to be paid from time to time by Borrower to GE
Capital, and as further amended, restated, supplemented or otherwise modified
from time to time.
          “General Intangibles” shall mean all “general intangibles,” as such
term is defined in the Code, now owned or hereafter acquired by any Credit
Party, including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract (including the Consignment Agreement, as
amended or modified from time to time), all payment intangibles, customer lists,
any Licenses, copyrights, Trademarks, service marks, tradenames, business names,
corporate names, trade styles, logos and other source or business identifiers,
patents, and all applications therefor and reissues, extensions or renewals
thereof, rights in intellectual property, interests in partnerships, joint
ventures and other business associations, licenses, permits, copyrights, trade
secrets, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark registration, or Trademark licensed under any
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, tangible rights or intangible rights, all liability, life,
key man and business interruption insurance, and all unearned premiums),
uncertificated securities, choses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.
          “Goods” shall mean all “goods” as defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.
          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof, and any agency, department or
other entity exercising executing, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

A-11



--------------------------------------------------------------------------------



 



          “Guaranteed Indebtedness” shall mean, as to any Person, any obligation
of such Person guaranteeing any indebtedness, lease, dividend, or other
obligation (“primary obligation”) of any other Person (the “primary obligor”) in
any manner, including any obligation or arrangement of such Person (a) to
purchase or repurchase any such primary obligation, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet condition of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation, or (d) to
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
made or (y) the maximum amount for which such Person may be liable pursuant to
the terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.
          “Guaranties” shall mean, collectively, the Parent Guaranty, the Store
Guarantors’ Guaranty and any other guaranty executed by any Guarantor in favor
of Agent and Lenders in respect of the Obligations.
          “Guarantors” shall mean Ultimate Parent, First Intermediate Parent,
Second Intermediate Parent, Third Intermediate Parent, each other Store
Guarantor, and each other Person, if any, which executes a guarantee or other
similar agreement in favor of Agent in connection with the transactions
contemplated by this Agreement and the other Loan Documents.
          “Hazardous Material” shall mean any substance, material or waste, the
generation, handling, storage, treatment or disposal of which is regulated by or
forms the basis of liability now or hereafter under, any Governmental Authority
in any jurisdiction in which Borrower or any Subsidiary thereof has owned,
leased, or operated real property or disposed of hazardous materials, or by any
Federal government authority, including, without limitation, any material or
substance which is (a) defined as a “solid waste,” “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste” or “restricted
hazardous waste” or other similar term or phrase under any Environmental Laws,
(b) petroleum, or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), any radioactive substance, methane, volative hydrocarbons or
any industrial solvent, (c) designated as a “hazardous substance” pursuant to
Section 311 of the Clean Water Act, 33 U.S.C. §§ 1251 et seq. (33 U.S.C. §§
1321) or listed pursuant to Section 307 of the Clean Water Act (33 U.S.C.
§1317), (d) defined as a “hazardous waste” pursuant to Section 1004 of the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq. (42 U.S.C. §
6903), or (e) defined as a “hazardous substance” pursuant to Section 1012 of the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601 et seq. (42 U.S.C. § 9601).
          “Indebtedness” of any Person shall mean without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are not overdue by more than six (6) months unless being contested
in good faith, (b) all reimbursement and other obligations with respect to
letters of credit, bankers’ acceptances and surety bonds, whether or not
matured, (c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property

A-12



--------------------------------------------------------------------------------



 




acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property ), (e) all Capital Lease Obligations, (f) all
obligations of such Person under commodity purchase or option agreements or
other commodity price hedging arrangements, in each case whether contingent or
matured, (g) all obligations of such Person under any foreign exchange contract,
currency swap agreement, interest rate swap, cap or collar agreement or other
similar agreement or arrangement designed to alter the risks of that Person
arising from fluctuations in currency values or interest rates, in each case
whether contingent or matured, (h) all Indebtedness referred to above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.
          “Index Rate” shall mean the higher of (a) the highest of the most
recently published or announced prime, corporate, base, reference or similar
benchmark rate, however designated, announced by any of the five (5) largest
member banks of the New York Clearing House Association and (b) one half of one
percent (.5%) per annum over the Federal funds rate, in each case as of the date
of determination. Changes in the rate of interest applicable to Index Rate Loans
shall occur simultaneously with changes in the Index Rate.
          “Index Rate Loan” shall mean the Revolving Loan or any portion thereof
bearing interest by reference to the Index Rate.
          “Instruments” shall mean all “instruments,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
          “Intellectual Property” shall mean any and all Licenses, Trademarks,
trade secrets and customer lists.
          “Interest Payment Date” means (a) as to any Index Rate Loan and the
Swing Line Loan, the first Business Day of each month to occur while such Loan
is outstanding, and (b) as to each LIBOR Loan, the last day of the LIBOR Period
applicable thereto; provided, however, that, in addition to the foregoing, each
of (x) the date upon which all of the Commitments have been terminated and the
Loans have been paid in full and (y) the Commitment Termination Date shall be
deemed to be an “Interest Payment Date” with respect to any interest which is
then accrued under this Agreement.
          “In-Transit Inventory” shall mean Inventory owned by Borrower
consisting of leather apparel and accessories and luggage and accessories and
related products, which is in-transit from the manufacturer thereof to the
Distribution Centers or by drop ship to one or more Stores operated by a Store
Guarantor and reflected on Borrower’s monthly balance sheet as in-transit
inventory.

A-13



--------------------------------------------------------------------------------



 



          “Inventory” shall mean all “inventory,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
          “Inventory-Apparel” shall mean finished goods Inventory owned by
Borrower valued on a first-in, first-out basis in accordance with GAAP (and as
set forth on the Borrower’s stock ledger perpetual system).
          “Inventory-Wholesale” shall mean all product manufactured or purchased
for sale through wholesale channels and all product sold through wholesale
channels.
          “Investment Property” shall mean all “investment property” as such
term is defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of any Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts held by any Credit Party; and (v) all commodity
accounts held by any Credit Party.
          “IRC” shall mean the Internal Revenue Code of 1986, as amended, and
any successor thereto.
          “IRS” shall mean the Internal Revenue Service, or any successor
thereto.
          “Joint Venture” shall mean any business enterprise, regardless of
form, domestic or foreign, in which Ultimate Parent or any of its Subsidiaries
has an equity interest which constitutes less than 100% of the total equity
thereof (other than any directors qualifying shares or similar de minimus
ownership interests required by the laws of any state or country), which
business enterprise is formed or acquired for business purposes permitted hereby
(including a Non-Core Business).
          “L/C Availability” shall have the meaning ascribed thereto in
Section 1.2 of this Agreement.
          “L/C Issuer” shall have the meaning assigned to such term in
Schedule B and shall mean, initially, GE Capital or a subsidiary of GE Capital.
          “L/C Fee” shall have the meaning ascribed thereto in Schedule B to
this Agreement.

A-14



--------------------------------------------------------------------------------



 



          “L/C Sublimit” shall mean $75,000,000.
          “Lenders” shall mean GE Capital, the other Lenders named on the
signature page of this Agreement including without limitation the Swing Line
Lender, and, if any such Lender shall decide to assign all or any portion of the
Obligations, such term shall include such assignee.
          “Letter of Credit Obligations” shall mean all outstanding obligations
incurred by Agent and Lenders at the request of Borrower, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance Letters of Credit by Agent or a Subsidiary thereof or a reimbursement
agreement or guaranty by Agent with respect to a Letter of Credit issued by any
other L/C Issuer. The amount of such Letter of Credit Obligations shall equal
the maximum amount which may be payable by Agent or Lenders pursuant thereto.
This term expressly excludes Eligible Trade L/C Obligations.
          “Letter-of-Credit Rights” shall mean letter-of-credit rights as such
term is defined in the Code, now owned or hereafter acquired by any Credit
Party, including rights to payment or performance under a letter of credit,
whether or not such Credit Party, as beneficiary, has demanded or is entitled to
demand payment or performance.
          “Letters of Credit” shall mean documentary or standby letters of
credit other than Eligible Trade L/Cs issued for the account of Borrower by L/C
Issuer, and bankers’ acceptances issued by Borrower, for which Agent and Lenders
have incurred Letter of Credit Obligations.
          “LIBOR Business Day” shall mean a Business Day on which banks in the
city of London are generally open for interbank or foreign exchange
transactions.
          “LIBOR Loan” shall mean a Loan or any portion thereof bearing interest
by reference to the LIBOR Rate.
          “LIBOR Period” shall mean, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower pursuant to this
Agreement and ending seven (7) days or, one, two or three months thereafter, as
selected by Borrower in an irrevocable notice to Agent as set forth in
Section 1.5(e); provided that the foregoing provision relating to LIBOR Periods
is subject to the following:
          (a) if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
          (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
          (c) any LIBOR Period pertaining to a LIBOR Loan for one month or more
that begins on the last LIBOR Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such LIBOR Period) shall end on the last LIBOR Business Day of a calendar
month;

A-15



--------------------------------------------------------------------------------



 



          (d) Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
          (e) Borrower shall select LIBOR Periods so that there shall be no more
than ten (10) separate LIBOR Loans outstanding at any one time.
          “LIBOR Rate” shall mean for each LIBOR Period, a rate of interest
equal to:
          (a) the offered rate for deposits in United States Dollars for the
applicable LIBOR Period which appears on Telerate Page 3750 as of 11:00 a.m.,
London time, two (2) LIBOR Business Days prior to the beginning of each LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by
          (b) a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day which is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve system or other governmental authority
having jurisdiction with respect thereto, as now and from time to time in
effect) for Eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of such Board) which are required to be maintained
by a member bank of the Federal Reserve System.
          If such interest rates shall cease to be available from Telerate News
Service, the LIBOR Rate shall be determined from such financial reporting
service or other information as shall be mutually acceptable to Agent and
Borrower.
          “License” shall mean any Trademark License or other written license of
rights or interests in Trademarks now held or hereafter acquired by any Credit
Party.
          “Lien” shall mean any mortgage or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any synthetic lease or title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, and the
filing of, or agreement to give, any financing statement perfecting a security
interest under the Code or comparable law of any jurisdiction).
          “Litigation” shall have the meaning assigned to it in Section 3.13.
          “Loan Account” shall have the meaning assigned to it in Section 1.12.

A-16



--------------------------------------------------------------------------------



 



          “Loan Documents” shall mean this Agreement, the Notes, the Collateral
Documents and all other agreement, instruments, documents and certificates
identified in the Schedule of Documents executed and delivered to, or in favor
of, Agent and/or Lenders and including (without limitation) all other pledges,
powers of attorney, consents, assignments, contracts, notices, and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Material Credit Party, and delivered to Agent or any Lender in connection
with this Agreement or the transactions contemplated hereby. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Agreement as
the same may be in effect at any and all times such reference becomes operative.
          “Loan Parties” shall mean Ultimate Parent, First Intermediate Parent,
Borrower, Second Intermediate Parent, and Third Intermediate Parent.
          “Loans” shall mean the Revolving Loan, the Term Loan B and the Swing
Line Loan.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, assets, operations or financial or other condition of the Loan
Parties considered as a whole, (b) Borrower’s ability to pay any of the Loans or
any of the other Obligations in accordance with the terms thereof, (c) any
material part of the Collateral or Agent’s Liens, on behalf of itself and
Lenders, on such Collateral or the priority of such Liens, or (d) Agent’s or any
Lender’s rights and remedies under this Agreement and the other Loan Documents.
For purposes of the foregoing, any event or occurrence which results or could
reasonably be expected to result in uninsured losses, costs or liabilities in
excess of 15% of the Borrowing Base as of any date of determination shall be
deemed to have a Material Adverse Effect.
          “Material Credit Party” shall mean Ultimate Parent, First Intermediate
Parent, Second Intermediate Parent, Third Intermediate Parent, Borrower and each
other Store Guarantor that operates more than twelve (12) Stores.
          “Maximum Amount” shall mean, at any particular time, an amount equal
to the Revolving Loan Commitment (including as a subpart thereof the Swing Line
Commitment) of all Lenders.
          “Minimum Excess Availability Reserve” shall mean a special Reserve
established by Agent on the Closing Date and maintained by Agent in an amount at
all times equal to 10% of the lesser of (i) the Maximum Amount and (ii) the sum
of the amounts set forth in clauses (a), (b), (c), (d), (e) and (f) of the
definition of Borrowing Base.
          “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making or is obligated to make contributions on behalf of participants who are
or were employed by any of them after the Closing Date.

A-17



--------------------------------------------------------------------------------



 



          “Net Orderly Liquidation Value” or “NOLV” shall mean the appraised
orderly liquidation value (expressed as a percentage) of Inventory-Apparel and
Inventory-Wholesale, as applicable (without duplication as to any Reserves) less
reasonable liquidation expenses (to the extent not reflected in the applicable
appraisals) as determined in accordance with the then most recent appraisal
delivered to the Agent pursuant to subsection (g) of Schedule H hereto or, until
the first such appraisal is delivered, in accordance with the most recent
appraisal delivered to Agent prior to the Closing Date.
          “New Wholesale Business” shall mean a line of wholesale business
including the design, development, manufacture and marketing of exclusive
licensed products, proprietary brands and private label brands of leather and
textile consumer products for sale through wholesale channels, including, but
not limited to, e-commerce, specialty retailers, retail distributors, mid-tier
department stores, premium department stores, specialty department stores,
sports retailers, discount retailers and mass retailers.
          “Non-Core Business” shall mean any retail or wholesale business other
than the retail leather apparel and accessories business, the retail luggage and
accessories business, the New Wholesale Business and the wholesale business
consisting of selling goods against firm purchase orders.
          “Non-Funding Lender” shall have the meaning assigned to it in
Section 9.9(d).
          “Non-use Fee” shall have the meaning assigned to it in Section 1.9(b).
          “Notes” shall mean the Revolving Notes, the Term B Note and the Swing
Line Note, collectively.
          “Notice of Conversion/Continuation” shall have the meaning assigned to
it in Section 1.5(e).
          “Notice of Revolving Credit Advance” shall have the meaning assigned
to it in Section 1.1(a).
          “Notice of Swing Line Advance” shall have the meaning assigned to it
in Section 1.1(c)(i).
          “Obligations” shall mean all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instrument, arising under this Agreement or any of
the other Loan Documents. This term includes all principal, interest (including,
without limitation, all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of any Credit Party, whether or not allowed in such proceeding),
Fees, Charges, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under this Agreement or any of the other Loan Documents.
          “Overadvance” shall have the meaning assigned to it in
Section 1.1(a)(iii).

A-18



--------------------------------------------------------------------------------



 



          “Parent Guaranty” shall mean the Amended and Restated Guaranty
executed and delivered by Ultimate Parent, First Intermediate Parent, Second
Intermediate Parent and Third Intermediate Parent, as amended, modified or
restated from time to time.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
successor thereto.
          “Permitted Encumbrances” shall mean the following encumbrances:
(a) Liens for taxes or assessments or other governmental Charges not yet due and
payable or which are being contested in accordance with Section 5.2; (b) pledges
or deposits securing obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation;
(c) pledges or deposits securing bids, tenders, contracts, other than contracts
for the payment of money) or leases to which any Credit Party is a party as
lessee made in the ordinary course of business; (d) deposits securing statutory
obligations of any Credit Party; (e) workers’, mechanics’ suppliers’ or similar
liens arising in the ordinary course of business; (f) carriers’, warehousemen’s
or other similar possessory liens arising in the ordinary course of business;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Credit Party is a party; (h) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j) of this
Agreement; (i) zoning restrictions, easements, licenses, or other restrictions
on the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not materially impair the use,
value, or marketability of such Real Estate; (j) Liens existing on the Closing
Date and listed on Schedule 6.7 hereto; (k) presently existing or hereinafter
created Liens in favor of Agent, on behalf of Lenders; and (l) Liens created
after the date hereof, by conditional sale or other title retention agreements
(including, without limitation, Capital Leases) or in connection with purchase
money Indebtedness with respect to assets acquired by any Credit Party in the
ordinary course of business, involving the incurrence of an aggregate amount of
purchase money Indebtedness and Capital Lease Obligations of not more than
$10,000,000 outstanding at any one time for all such Liens (provided that such
Liens attach only to the assets subject to such purchase money debt and such
Indebtedness is incurred within thirty (30) days following such purchase and
does not exceed 100% of the purchase price of the subject assets and including
purchase money Indebtedness and Capital Leases incurred or assumed in connection
with a Permitted Acquisition).
          “Person” shall mean any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, other entity
or government (whether federal, state, county, city, municipal, local, foreign,
or otherwise, including any instrumentality, division, agency, body or
department thereof).
          “Plan” shall mean, at any time after the Closing Date, an employee
benefit plan, as defined in Section 3(3) of ERISA, which any Credit Party
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any Credit Party.

A-19



--------------------------------------------------------------------------------



 



          “Pledge Agreements” shall mean the separate Pledge Agreements,
executed by each of Ultimate Parent, First Intermediate Parent and Second
Intermediate Parent with respect to the Stock of their respective Subsidiaries
and by Third Intermediate Parent with respect to the Stock of Borrower, the
Store Guarantors, Bermans and Wilsons International, Inc., as amended, modified
or restated from time to time.
          “Prior Credit Agreement” shall have the meaning assigned thereto in
the recitals of this Agreement.
          “Prior Loans” shall have the meaning assigned thereto in the recitals
of this Agreement.
          “Proceeds” shall mean “proceeds,” as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any patent or
patent license, or (ii) for past, present or future infringement or dilution of
any copyright, copyright license, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
          “Projections” shall mean for any Fiscal Year Ultimate Parent’s
forecasted consolidated balance sheets, profit and loss statements and cash flow
statements, in each case prepared in a manner consistent with the historical
Financial Statements of Ultimate Parent together with appropriate supporting
details and a statement of underlying assumptions.
          “Pro Rata Share” shall mean with respect to all matters relating to
any Lender, (a) with respect to the Revolving Loan, the percentage obtained by
dividing (i) the Revolving Loan Commitment and Swing Line Commitment of that
Lender by (ii) the aggregate Revolving Loan Commitments and Swing Line
Commitment of all Lenders; and (b) with respect to all Loans, the percentage
obtained by dividing (i) the Commitment of that Lender by (ii) the aggregate
Commitments of all Lenders.
          “Qualified Plan” shall mean a Plan which is intended to be
tax-qualified under Section 401(a) of the IRC maintained by a Credit Party after
the Closing Date.
          “Real Estate” shall have the meaning assigned to it in Section 3.6.
          “Refunded Swing Line Loan” shall have the meaning assigned to it in
Section 1.1(c)(iii).

A-20



--------------------------------------------------------------------------------



 



          “Release” shall mean, as to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, dumping
of, leaching or migration of Hazardous Materials in the indoor or outdoor
environment by such person, including the movement of Hazardous Material through
or in the air, soil, surface water, ground water or property, which, in any
event, has resulted in the creation of any material unpaid liability for such
Person.
          “Requisite Lenders” shall mean (a) Lenders having more than
seventy-five percent (75%) of the Commitments of all Lenders, or (b) if the
Commitments have been terminated, more than seventy-five percent (75%) of the
aggregate outstanding amount of the Loans (with Swing Line Loans being
attributed to the Lenders participating therein) and Letter of Credit
Obligations and Eligible Trade L/C Obligations; provided, that when the Term
Loan B has been paid in full, such percentage shall be reduced to sixty-six and
two-thirds percent (66 2/3 %) in each instance.
          “Reserves” shall mean, for purposes of calculating the Borrowing Base,
(a) reserves established by Agent from time to time against the Borrowing Base
pursuant to Section 5.8 of this Agreement, (b) reserves established pursuant to
Section 5.4(c) of this Agreement, (c) reserves established pursuant to
Section 1.11(c) of this Agreement and (d) reserves established pursuant to
Sections 1.19, 1.20, 1.21, 1.22, and 1.23 of this Agreement and such other
reserves which Agent may, in its reasonable credit judgment, establish from time
to time. Without limiting the generality of the foregoing, shrinkage Reserves
consistent with those established by Borrower under GAAP, Reserves established
to ensure the payment of accrued and unpaid customs duties, customs and shipping
charges with respect to Eligible In-Transit Inventory and a sales and use tax
Reserve for sales and use taxes due within ninety (90) days shall be deemed to
be a reasonable exercise of Agent’s credit judgment.
          “Restricted Payment” shall mean (a) the declaration or payment of any
dividend or the incurrence of any liability to make any other payment or
distribution of cash or other property or assets in respect of a Person’s Stock,
(b) any payment on account of the Purchase, redemption, defeasance, sinking fund
or other retirement or a Person’s Stock or any other payment or distribution
made in respect thereof, either directly or indirectly, (c) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to,
any Subordinated Debt; (d) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Person now or hereafter outstanding;
(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such
Person’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages, or rescission; (f) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Person and (g) any payment of management fees (or other fees
of a similar nature) by such Person to any Stockholder of such Person or their
Affiliates.
          “Retiree Welfare Plan” shall mean, at any time, a Plan that is a
“welfare plan” as defined in Section 3(2) of ERISA, that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC and at the sole expense
of the participant or the beneficiary of the participant which is maintained by
a Credit Party, after the Closing Date.

A-21



--------------------------------------------------------------------------------



 



          “Revolving Credit Advance” shall have the meaning assigned to it in
Section 1.1(a)(i).
          “Revolving Loan” shall mean as the context may require, at any time,
the sum of (i) the aggregate amount of Revolving Credit Advances outstanding to
Borrower plus (ii) the aggregate Letter of Credit Obligations and Eligible Trade
L/C Obligations incurred on behalf of Borrower.
          “Revolving Loan Commitment” shall mean (a) as to any Lender, the
aggregate commitment of such Lender to make Revolving Credit Advances, Swing
Line Advances and/or incur Letter of Credit Obligations and Eligible Trade L/C
Obligations as set forth in the signature pages hereto or in the most recent
Lender Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make Revolving Credit Advances, Swing
Line Advances and/or incur Letter of Credit Obligations and Eligible Trade L/C
Obligations, which aggregate commitment shall be One Hundred Fifteen Million
Dollars ($115,000,000) on the Closing Date, as such amount may be adjusted, if
at any, from time to time in accordance with this Agreement.
          “Revolving Note” shall have the meaning assigned to it in
Section 1.1(a)(ii).
          “Seasonal Store” shall mean kiosks and holiday stores temporarily
operated by a Store Guarantor during the Christmas holiday season and located in
the United States.
          “Schedule of Documents” shall mean the schedule, including all
appendices, exhibits or schedules thereto, listing certain documents and
information to be delivered in connection with this Agreement, the other Loan
Documents and the transactions contemplated thereunder, substantially in the
form attached hereto as Schedule F.
          “Second Intermediate Parent” shall mean Rosedale Wilsons, Inc., a
Minnesota corporation.
          “Security Agreement” shall mean the Security Agreement dated May 25,
1996 entered into among Agent, on behalf of itself and Lenders, and each Credit
Party thereto.
          “Software” shall mean all “software” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, other than software
embedded in any category of goods, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

A-22



--------------------------------------------------------------------------------



 



          “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person on a going
concern basis is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person on a going concern basis is not less than the amount
that will be required to pay the probably liability of such Person on its debts
as they become absolute and matured; (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (d) such Person is not
engaged in a business or transaction, and is not about to engage in a business
or transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of contingent liabilities (such as
litigation, guarantees and pensions plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably expected to
become an actual or matured liability.
          “Stock” shall mean all shares, options, warrants, general or limited
partnership interest or other equivalents (regardless of how designated) of or
in a corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended).
          “Store” shall mean a location at which goods are sold at retail
operated by a Store Guarantor including the Seasonal Stores.
          “Store Guarantor” shall mean any Subsidiary of Ultimate Parent other
than (i) First Intermediate Parent, (ii) Borrower, (iii) Foreign Subsidiaries
and (iv) Joint Ventures (in each case, whether or not such Person operates a
retail store), and “Store Guarantors” shall mean all of the foregoing,
collectively.
          “Store Guarantors’ Guaranty” shall mean the Amended and Restated
Guaranty executed by the Store Guarantors (excluding the Second Intermediate
Parent and Third Intermediate Parent) in favor of the Lenders, as amended,
modified or restated from time to time.
          “Subordinated Debt” shall mean any Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to the Agent
and the Lenders in their sole discretion, as to right and time of payment and as
to any other rights and remedies thereunder.
          “Subsidiary” shall mean, with respect to any Person, (a) any
corporation of which an aggregate of more than fifty percent (50%) of the
outstanding Stock having ordinary voting power to elect a majority of the board
of directors of such corporation (irrespective of whether, at the time, Stock of
any other class or classes of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person and/or one or more
Subsidiaries of such Person, or with respect to which any such Person and/or one
or more Subsidiaries of such Person, or with respect to which any such Person
has the right to vote or designate the vote of fifty percent (50%) or more of
such Stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires
all references to Subsidiaries in this Agreement or in the other Loan Documents
shall be deemed to refer to Subsidiaries of First Intermediate Parent.

A-23



--------------------------------------------------------------------------------



 



          “Supplemental Security Agreement” shall collectively mean (i) the
Supplemental Security Agreements dated as May 24, 1999, (ii) the Supplemental
Security Agreement dated October 31, 2000 and (iii) various additional
Supplemental Security Agreements and Joinders by the Credit Parties signatory
thereto.
          “Supporting Obligations” shall mean all “Supporting Obligations” as
such term is defined in the Code, including letters of credit and guaranties
issued in support of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, or Investment Property.
          “Swing Line Advance” has the meaning assigned to it in
Section 1.1(c)(i).
          “Swing Line Availability” has the meaning assigned to it in
Section 1.1(c)(i).
          “Swing Line Commitment” shall mean, as to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans as set forth on the
signature page to this Agreement, which commitment constitutes a part of the
Revolving Loan Commitment of the Swing Line Lender.
          “Swing Line Lender” shall mean GE Capital.
          “Swing Line Loan” shall mean as the context may require, at any time,
the aggregate amount of Swing Line Advances outstanding to Borrower.
          “Swing Line Loan Participation Certificate” shall mean a certificate
delivered pursuant to Section 1.1(c)(iv).
          “Swing Line Note” has the meaning assigned to it in
Section 1.1(c)(ii).
          “Taxes” shall mean taxes, levies, imposes, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Agent or a Lender by the federal government
or any State or political subdivision thereof.
          “Term Collateral” shall mean all of the Equipment (and the Proceeds
thereof) of each Credit Party covered by the Amended and Restated Security
Agreement dated June 19, 2001, in each case whether now existing or hereinafter
acquired.
          “Term Lender” shall mean GE Capital.
          “Term Loan B” has the meaning assigned to it in Section 1.1(b)(i).
          “Term Loan B Commitment” means, as to the Term Lender, the commitment
of the Term Lender to continue Term Loan B on the Closing Date as set forth in
Section 1.1(b)(i) of this Agreement, the amount of which commitment is Twenty
Million Dollars ($20,000,000). After advancing the Term Loan B, each reference
to a Term Lender’s Term Loan B Commitment shall refer to that Term Lender’s Pro
Rata Share of the outstanding Term Loan B.

A-24



--------------------------------------------------------------------------------



 



          “Term Loan B Reserve” shall mean a special Reserve established by
Agent on the Closing Date and maintained by Agent in an amount equal to the then
outstanding principal balance of Term Loan B.
          “Term B Note” has the meaning assigned to it in Section 1.1(b)(i).
          “Termination Date” shall mean the date on which the Loans have been
indefeasibly repaid in full and all other Obligations under this Agreement and
the other Loan Documents have been completely discharged and Borrower shall not
have any further right to borrow any monies thereunder.
          “Third Intermediate Parent” shall mean River Hills Wilsons, Inc., a
Minnesota corporation.
          “Title IV Plan” shall mean an employee pension benefit plan, as
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), which is
covered by Title IV of ERISA, and which any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to after the
Closing Date on behalf of participants who are or were employed by any of them.
          “Trade L/C Inventory” shall mean goods for which an Eligible Trade L/C
has been issued hereunder.
          “Trademark” or “Trademarks” shall mean any and all of the following
now owner or hereafter acquired by any Credit Party: (a) all trademarks, trade
names, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers, prints and labels on which any of the
foregoing have appeared or appear, designs and general intangibles of like
nature (whether registered or unregistered), now owned or existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.
          “Trademark License” shall mean any and all rights now owned or
hereafter acquired by any Credit Party under any written agreement granting any
right to use any Trademark.
          “Trademark Security Agreements” shall mean the Trademark Security
Agreements made in favor of Agent, on behalf of Lenders, by each applicable
Credit Party, as amended, modified or restated from time to time.
          “Unfunded Pension Liability” shall mean, at any time after the Closing
Date, the aggregate amount, if any, of the sum of (a) the amount by which the
present value of all accrued benefits under each Title IV Plan exceeds the fair
market value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV Plan using the actuarial assumptions for funding
purposes in effect under such Title IV Plan, and (b) for a period of five
(5) years following a transaction which might reasonably be expected to be
covered by Section 4069 of ERISA, the liabilities (whether or not accrued) that
could be avoided by any Credit Party or any ERISA Affiliate as a result of such
transaction.

A-25



--------------------------------------------------------------------------------



 



          “Ultimate Parent” shall mean Wilsons The Leather Experts Inc., a
Minnesota corporation.
          “Uniform Commercial Code jurisdiction” shall mean any jurisdiction
that has adopted all or substantially all of Article 9 as contained in the 2000
Official Text of the Uniform Commercial Code, as recommended by the National
Conference of Commissioners on Uniform State Laws and the American Law
Institute, together with any subsequent amendments or modifications to the
Official Text.
          “Wells Fargo” shall mean Wells Fargo Retail Finance, LLC.
          “Wholesale Subsidiary” shall have the meaning assigned to it in
Section 6.1 hereof.
          “WWT” shall mean WWT, Inc., a Delaware corporation and wholly owned
subsidiary of Third Intermediate Parent.
          All other undefined terms contained in any of the Loan Documents
shall, unless the context indicates otherwise, have the meanings provided for by
the Code as in effect in the State of Illinois to the extent the same are used
or defined therein. The words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole, including all Exhibits and
Schedules, as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement or any such Exhibit or Schedule.
          Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to Persons include their respective successors and assigns (to the
extent and only to the extent permitted by the Loan Documents) or, in the case
of governmental Persons, Persons succeeding to the relevant functions of such
Persons, and all references to statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations.

A-26



--------------------------------------------------------------------------------



 



SCHEDULE B
LETTERS OF CREDIT
          (a) Issuance. Subject to the terms and conditions of this Agreement,
Agent agrees to incur from time to time, upon the request of Borrower on behalf
of Borrower and for Borrower’s account, Letter of Credit Obligations and
Eligible Trade L/C Obligations by causing Letters of Credit and Eligible Trade
L/Cs to be issued on terms acceptable to Agent and by Agent, a subsidiary of
Agent or a bank or other legally authorized Person acceptable to Agent and
Borrower (each, an “L/C Issuer”) for Borrower’s account and guaranteed by Agent;
provided, however, that the aggregate amount of the sum of all such Letter of
Credit Obligations plus Eligible Trade L/C Obligations shall not at any time
exceed the lesser of (i) Seventy-Five Million Dollars ($75,000,000) (the “L/C
Sublimit”), or (ii) the Maximum Amount less the aggregate outstanding principal
balance of the Revolving Credit Advances; provided further that Letter of Credit
Obligations plus Eligible Trade L/C Obligations shall not exceed the Borrowing
Base less the outstanding balance of the Revolving Credit Advances and Swing
Line Advances. No such Letter of Credit Obligation or Eligible Trade L/C
Obligation shall have an expiry date which is more than one year following the
date of issuance thereof, and Agent and the Lenders shall be under no obligation
to incur Letter of Credit Obligations or Eligible Trade L/C Obligations in
respect of any Letter of Credit or Eligible Trade L/C having an expiry date
which is later than the Commitment Termination Date. The Borrower may request to
change the LC Issuer, subject to consent by Agent, which consent shall not be
unreasonably withheld.
          (b) (i) Advances Automatic; Participations. When Agent makes any
payment on or pursuant to any Letter of Credit Obligation or Eligible Trade L/C
Obligation, such payment shall then be deemed automatically to constitute a
Swing Line Advance to the extent of Swing Line Availability (and if Swing Line
Availability is zero, a Revolving Credit Advance) to Borrower under this
Agreement regardless of whether a Default or Event of Default shall have
occurred and be continuing and notwithstanding Borrower’s failure to satisfy the
conditions precedent set forth in Section 2 of this Agreement, and, in the case
of a Revolving Credit Advance, each Lender shall be obligated to pay its Pro
Rata Share thereof in accordance with this Agreement. The failure of any Lender
to make available to Agent for Agent’s own account its Pro Rata Share of any
such Revolving Credit Advance or payment by Agent under or in respect of a
Letter of Credit or Eligible Trade L/C shall not relieve any other Lender of its
obligation hereunder to make available to Agent its Pro Rata Share thereof, but
no Lender shall be responsible for the failure of any other Lender to make
available such other Lender’s Pro Rata Share of any such payment.
               (ii) If it shall be illegal or unlawful for Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Section 8.1(h) or (i) or otherwise or if it
shall be illegal or unlawful for any Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, then
(i) immediately and without further action whatsoever, such Lender shall be
deemed to have irrevocably and unconditionally purchased from Agent an undivided
interest and participation equal to such Lender’s Pro Rata Share (based on the
Revolving Loan Commitments) of the Letter of Credit Obligations or Eligible
Trade L/C Obligations in respect of all Letters of Credit or Eligible Trade L/Cs
then outstanding and (ii) thereafter, immediately upon issuance of any Letter of
Credit or Eligible Trade L/C, each Lender shall be deemed to have irrevocably
and unconditionally purchased from Agent an undivided interest and participation
in such Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of the
Letter of Credit Obligations or Eligible Trade L/C Obligations with respect to
such Letter of Credit or Eligible Trade L/C on the date of such issuance. Each
Lender shall fund its participation in all payments or disbursements made under
the Letters of Credit or Eligible Trade L/Cs in the same manner as provided in
this Agreement with respect to Revolving Credit Advances.

B-1



--------------------------------------------------------------------------------



 



          (c) Cash Collateral. If any Letter of Credit Obligations or Eligible
Trade L/C Obligations, whether or not then due and payable, shall for any reason
be outstanding on the Commitment Termination Date, or if L/C Availability is
less than zero or would be reduced to less than zero upon the incurrence of
additional Letter of Credit Obligations or Eligible Trade L/C Obligations (an
“L/C Availability Short-Fall”), Borrower will pay to Agent for the benefit of
the Lenders cash or cash equivalents acceptable to Agent (“Cash Equivalents”) in
an amount equal to the greater of (1) 100% of the maximum then available to be
drawn under each applicable Letter of Credit or Eligible Trade L/C outstanding
for the benefit of Borrower, plus such amount as Agent may request to cover
fees, costs and expenses (including attorneys’ fees and expenses) which may be
incurred with respect thereto in the case of cash collateral to be provided on
the Commitment Termination Date or (2) in the amount of the L/C Availability
Short-Fall in the case where L/C Availability is or would be reduced to less
than zero. Such funds or Cash Equivalents shall be held by Agent in a cash
collateral account (the “Cash Collateral Account”) maintained at a bank or
financial institution acceptable to agent. The Cash Collateral Account shall be
in the name of Agent (as a cash collateral account), and shall be under the sole
dominion and control of Agent and subject to the terms of this Schedule B.
Borrower hereby pledges and grants to Agent, on behalf of Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations, Eligible
Trade L/C Obligations and other Obligations, whether or not then due. This
Agreement, including this Schedule B, shall constitute a security agreement
under applicable law.
          From time to time after funds or cash equivalents are deposited in the
Cash Collateral Account by Borrower, Agent may apply such funds or Cash
Equivalents then held in the Cash Collateral account to the payment of any
amounts, in such order as Agent may elect, as shall be or shall become due and
payable by Borrower to the Lenders with respect to such Letter of Credit
Obligations or Eligible Trade L/C Obligations and, upon the satisfaction in full
of all Letter of Credit Obligations or Eligible Trade L/C Obligations of
Borrower outstanding at the Commitment Termination Date or otherwise upon
elimination of the L/C Availability Short-Fall, to any other Obligations of
Borrower then due and payable. All sums remaining after application of funds
from the Cash Collateral Account as herein provided shall be returned to
Borrower.
          Agent shall at the direction of Borrower invest the funds in the Cash
Collateral Account in short term investments issued or fully guaranteed by the
United States government or an agency thereof, and to the extent not applied to
the Obligations as provided herein, interest and earnings thereon, if any, shall
be the property of Borrower.

B-2



--------------------------------------------------------------------------------



 



          (d) Fees and Expenses. Borrower agrees to pay to Agent for the benefit
of the Lenders, as compensation to such Lenders for Letter of Credit Obligations
and Eligible Trade L/C Obligations incurred hereunder, (x) all costs and
expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations or Eligible Trade L/C Obligations, and (y) commencing with the month
in which any such Letter of Credit Obligations or Eligible Trade L/C Obligation
is incurred by the Lenders and on the first day of each month in arrears for
each month during which such Letter of Credit Obligation or Eligible Trade L/C
Obligation shall remain outstanding, a fee (the “L/C Fee”) in an amount equal to
the Applicable Documentary L/C Margin or Applicable Standby L/C Margin (as
applicable) per annum multiplied by the daily average of the maximum amount
available to be drawn under the applicable Letters of Credit and Eligible Trade
L/C’s outstanding during each month. In addition, Borrower agrees that Borrower
(and not Agent or any Lender) shall be responsible for the payment of all L/C
Issuer fees, costs, and expenses in connection with the issuance of Letters of
Credit and Eligible Trade L/Cs at such times and in such amounts as Borrower and
L/C issuer shall agree, pursuant to the application and related documentation
under which any Letter of Credit or Eligible Trade L/C is issued. The L/C Fees
due under this paragraph (d) shall be calculated on the basis of a 360-day year
for the actual number of days elapsed (except as may be otherwise specified in
any agreement between Borrower and the L/C Issuer) and shall be paid to Agent
for the benefit of the applicable Lenders.
          (e) Requests for Letters of Credit. Borrower shall be deemed to
request the incurrence of all documentary Letter of Credit Obligations and
Eligible Trade L/C Obligations by electronically forwarding to Agent at its
address as set forth in this Agreement an application for issuance of a Letter
of Credit or Eligible Trade L/C in the form approved by the L/C Issuer or its
processor. Provided that all other criteria for incurrence of Letter of Credit
Obligations or Eligible Trade L/C Obligations are met, such application shall be
electronically forwarded to the L/C Issuer with Agent’s authorization to issue
the requested Letter of Credit or Eligible Trade L/C (i) the same day as the
application is received by Agent, if such application is forwarded to Agent on
or before 12:00 noon (Chicago time) on any Business Day, or (ii) the Business
Day following the Business Day that the application is received by Agent, in all
other cases. All standby Letter of Credit Obligations shall be incurred upon
Borrower’s submission of a completed written Application for Standby Letter of
Credit in the form provided by Agent. Each standby Letter of Credit shall be
issued within two Business Days following finalization of mutually satisfactory
letter of credit and drawing certificate provisions.
          (f) Obligation Absolute. The obligation of Borrower to reimburse Agent
and Lenders for payments made with respect to any Letter of Credit Obligation or
Eligible Trade L/C Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit and Eligible Trade L/Cs shall be unconditional and irrevocable. Such
obligations of Borrower and Lenders shall be paid strictly in accordance with
the terms hereof under all circumstances including the following circumstances:
               (i) any lack of validity or enforceability of any Letter of
Credit or Eligible Trade L/C or this Agreement or the other Loan Documents or
any other agreement;

B-3



--------------------------------------------------------------------------------



 



               (ii) the existence of any claim, set-off, defense or other right
which Borrower or any of its Affiliates or any Lender may at any time have
against a beneficiary or any transferee of any Letter of Credit or Eligible
Trade L/C (or any Persons or entities for whom any such transferee may be
acting), Agent, any Lender, or any other Person, whether in connection with this
Agreement, the Letter of Credit or Eligible Trade L/C, the transactions
contemplated herein or therein or any unrelated transaction (including any
underlying transaction between Borrower and the beneficiary for which the Letter
of Credit or Eligible Trade L/C was procured);
               (iii) any draft, demand, certificate or any other document
presented under any Letter of Credit or Eligible Trade L/C proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;
               (iv) payment by L/C Issuer under any Letter of Credit or Eligible
Trade L/C against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit or
Eligible Trade L/C;
               (v) any other circumstance or happening whatsoever, which is
similar to any of the foregoing; or
               (vi) the fact that a Default or an Event of Default shall have
occurred and be continuing.
          (g) Indemnification: Nature of Lender’s Duties. In addition to amounts
payable as elsewhere provided in this Agreement, Borrower hereby agrees to pay
and protect, indemnify, and save harmless Agent and each Lender from and against
any and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including attorneys’ fees and allocated costs of internal counsel)
which Agent or any Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit or Eligible Trade L/C, or
(ii) the failure of Agent, any Lender or such L/C Issuer seeking indemnification
to honor a demand for payment under any Letter of Credit Obligation or Eligible
Trade L/C Obligation as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Agent or such Lender (as
finally determined by a court of competent jurisdiction). Nothing herein
contained shall be deemed to limit or expand the scope of any indemnity or
release contained in any agreement between Borrower and the L/C Issuer.
          As between Agent and any Lender and Borrower, Borrower assumes all
risks of the acts and omissions of, or misuse of any Letter of Credit or
Eligible Trade L/C by beneficiaries of any Letter of Credit or Eligible Trade
L/C. In furtherance and not in limitation of the foregoing, to the fullest
extent permitted by law neither Agent nor any Lender shall be responsible:
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document issued by any party in connection with the application for and
issuance of any Letter of Credit or Eligible Trade L/C, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged, (ii) for the validity or sufficiency of any instrument

B-4



--------------------------------------------------------------------------------



 



transferring or assigning or purporting to transfer or assign any Letter of
Credit or Eligible Trade L/C or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) for failure of the beneficiary of any Letter of Credit or
Eligible Trade L/C to comply fully with conditions required in order to demand
payment under such Letter of Credit or Eligible Trade L/C or the failure of the
L/C Issuer to require strict compliance with such conditions; provided that, in
the case of any payment by Agent of any Letter of Credit Obligation or Eligible
Trade L/C Obligation, Agent shall be liable to the extent such payment was made
solely as a result of its gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction) in determining that the demand
for payment of such Letter of Credit Obligation or Eligible Trade L/C Obligation
thereof complies on its face with any applicable requirements for a demand for
payment thereof; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a payment under any Letter of Credit or
Eligible Trade L/C or of the proceeds thereof; (vii) for the credit of the
proceeds of any drawing under any Letter of Credit or Eligible Trade L/C; and
(viii) for any consequences arising from causes beyond the control of Agent.
None of the above shall affect, impair, or prevent the vesting of any of Agent’s
or any Lender’s rights or powers hereunder or under this Agreement.
          Nothing herein contained shall be deemed to waive or release any right
or claim that Borrower may have against the L/C Issuer in its capacity as such.

B-5



--------------------------------------------------------------------------------



 



SCHEDULE C
INTENTIONALLY OMITTED

C-1



--------------------------------------------------------------------------------



 



SCHEDULE D
INTENTIONALLY OMITTED

D-1



--------------------------------------------------------------------------------



 



SCHEDULE E
CASH MANAGEMENT SYSTEMS
          Borrower shall, and shall cause the Credit Parties to, establish and
maintain the Cash Management Systems described below:
               (a) Until the Termination Date, each Credit Party which maintains
a depository account (each, a “Credit Party Account”) with any bank (each, a
“Relationship Bank”) shall instruct each of its Relationship Banks to transfer
all good funds on deposit in such Credit Party Account (less reserves for
returned items and account fees) by wire transfer or automated clearing house
procedures on a daily basis into a bank account in Borrower’s name (the
“Concentration Account”) at Wells Fargo Bank, N.A. or another bank mutually
agreed upon in advance by Agent and Borrower (the “Concentration Account Bank”).
               (b) Borrower may maintain, in its name, accounts (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at a bank
acceptable to Agent into which, Agent shall, from time to time, deposit proceeds
of Revolving Credit Advances and Swing Line Advances made to Borrower pursuant
to Section 1.1 of the Agreement.
               (c) On or before the Closing Date, the Concentration Account Bank
shall enter into a tri-party blocked account agreement with Agent with respect
to the Concentration Account, for the benefit of itself and Lenders, and
Borrower, in form and substance acceptable to Agent, which shall become
operative on the Closing Date. Such blocked account agreement shall provide,
among other things, that (i) all items of payment and funds deposited in the
Concentration Account and proceeds thereof deposited in such account are held by
such bank, as agent or bailee-in-possession for the Agent, on behalf of Lenders,
(ii) the bank executing such agreement has no rights of setoff or recoupment or
any other claim against such account other than for payment of its service fees
and other charges directly related to the administration of such account and for
returned checks or other items of payment and (iii) from and after the
Concentration Account Bank’s receipt of a notice (an “Activation Notice”) from
Agent (which Activation Notice may be given by Agent at any time at which an
Event of Default has occurred and is continuing), to immediately forward all
amounts received in the Concentration Account to the Collection Account through
daily sweeps from such Concentration Account into the Collection Account. From
and after the date Agent has delivered an Activation Notice to the Concentration
Account Bank, Borrower shall not, and shall not cause or permit any Guarantor
to, accumulate or maintain cash in any disbursement accounts and payroll
accounts as of any date of determination in excess of checks outstanding against
such accounts as of that date and amounts necessary to meet minimum balance
requirements. Absent the issuance of an Activation Notice, Borrower shall be
entitled to transfer funds from the Concentration Account to any place it may
elect.

E-1



--------------------------------------------------------------------------------



 



               (d) So long as no Event of Default has occurred and is
continuing, any Store Guarantor may act to add or replace a Relationship Bank or
Credit Party Account and Borrower may replace any Concentration Account Bank or
Concentration Account; provided, however, (i) in the case of a replacement
Concentration Account Bank, prior to the time of the opening of an account with
such new Concentration Account Bank, Borrower and such bank shall have executed
and delivered to Agent a tri-party blocked account agreement, in form and
substance satisfactory to Agent. Borrower shall close any Concentration Account
(and establish a replacement Concentration Account in accordance with the
foregoing sentence) promptly and in any event within thirty (30) days of notice
from Agent that the creditworthiness of any Concentration Account Bank is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days of notice from Agent that the operating
performance, funds transfer and/or availability procedures or performance with
respect to the Concentration Account or the Agent’s liability under any
tri-party blocked account agreement with such bank is no longer acceptable in
Agent’s reasonable judgment.
               (e) The Concentration Account shall be a cash collateral account,
with all cash and other items of payment in such accounts securing payment of
the Loans and all other Obligations, and in which Borrower shall have granted a
Lien to Agent, on behalf of itself and Lenders, pursuant to the Amended and
Restated Security Agreement.
               (f) All amounts deposited in the Collection Account shall be
deemed received by Agent in accordance with the Agreement and shall be applied
(and allocated) by Agent in accordance with the Agreement.
               (g) Each Store Guarantor and its respective officers, employees,
agents, directors or other Persons acting for or in concert with Borrower (each
a “Related Person”) agrees to (i) hold in trust for the Agent, for the benefit
of itself and Lenders, all checks, cash and other items of payment received by
such Store Guarantor or any such Related Person, and (ii) within one (1)
Business Day after receipt by such Store Guarantor or any such Related Person of
any checks, cash or other items or payment, deposit the same into the
appropriate Credit Party Account. Each Store Guarantor acknowledges and agrees
that all cash, checks or items of payment constituting proceeds of Collateral
are pledged to Agent for the benefit of Lenders.
               (h) Upon the request of the Agent, each Credit Party shall use
good faith efforts to cause each Relationship Bank to enter into tri-party
blocked account agreements in form and substance satisfactory to the Agent. Each
such blocked account agreement shall provide, among other things, that (i) all
items of payment deposited in such account and proceeds thereof deposited in the
applicable Credit Party Accounts are held by such bank, as agent or
bailee-in-possession for the Agent, on behalf of itself and Lenders, (ii) the
bank executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment, and (iii) such bank
agrees to forward immediately all amounts in each Credit Party Account to the
Concentration Account Bank (or other applicable bank) and to commence the
process of daily sweeps from such Credit Party Account into the Concentration
Account (or an account that sweeps, on a daily basis into the Concentration
Account).

E-2



--------------------------------------------------------------------------------



 



SCHEDULE F
SCHEDULE OF ADDITIONAL
CLOSING DOCUMENTS
See Attached

F-1



--------------------------------------------------------------------------------



 



SCHEDULE F
ADDITIONAL CLOSING DOCUMENTS
relating to the
U.S. $135,000,000
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
by and among
WILSONS LEATHER HOLDINGS INC.,
as Borrower
and
THE LENDERS NAMED THEREIN,
as Lenders
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Lender, Term Lender and Swing Line Lender
GE CAPITAL MARKETS, INC.
as Lead Arranger
and
WELLS FARGO RETAIL FINANCE, LLC
as Lender and Syndication Agent
DATE OF CLOSING: December 29, 2006

Sch.F-1



--------------------------------------------------------------------------------



 



     Set forth below is a Schedule of Documents which lists the documents to be
delivered in connection with the closing of the transactions contemplated by the
Fifth Amended and Restated Credit Agreement (“Credit Agreement”) listed herein
as Document No. 1. Each capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Credit Agreement and all section
references herein are to Sections of the Credit Agreement, unless otherwise
indicated. All documents shall be dated as of December 29, 2006 unless otherwise
indicated.
PARTIES AND THEIR COUNSEL

     
General Electric Capital Corporation,
a Delaware corporation
  (“GE Capital”, in its individual capacity, a “Lender”, “Term Lender” and the
“Swing Line Lender” and as agent, “Agent”)
 
   
Wilsons Leather Holdings Inc., a Minnesota corporation
  (“Borrower”)
 
   
Wilsons The Leather Experts Inc., a Minnesota corporation
  (“Ultimate Parent”)
 
   
Wilsons Center, Inc., a Minnesota corporation
  (“First Intermediate Parent”)
 
   
Rosedale Wilsons, Inc., a Minnesota corporation
  (“Second Intermediate Parent”)
 
   
River Hills Wilsons, Inc., a Minnesota corporation
  (“Third Intermediate Parent”)
 
   
Bermans The Leather Experts Inc., a Delaware corporation
  (“Bermans”)
 
   
Latham & Watkins, counsel to General Electric Capital Corporation
  (“L&W”)
 
   
Faegre & Benson LLP, counsel to the Borrower
  (“Faegre”)

Sch.F-2



--------------------------------------------------------------------------------



 



      Doc.     No.   Description of Document
 
   
I.
  Amended and Restated Credit Agreement
 
   
1.
  Fifth Amended and Restated Credit Agreement dated as of December 29, 2006 by
and among Borrower, the Lenders signatory thereto and GE Capital, as Agent,
Lender, Term Lender and Swing Line Lender (the “Agreement”), with the following
Exhibits and Schedules attached hereto:
 
   
 
  Schedules
 
  Schedule A — Definitions
 
  Schedule B — Letters of Credit
 
  Schedule C — Intentionally Omitted
 
  Schedule D — Intentionally Omitted
 
  Schedule E — Cash Management System
 
  Schedule F — Schedule of Additional Closing Documents
 
  Schedule G — Financial Statements and Projections —Reporting
 
  Schedule H — Collateral Reports
 
  Schedule I — Financial Covenants
 
  Schedule J — Notice Addresses
 
  Schedule 1.1 — Responsible Individual
 
  Schedule 2.1(e) — Distribution Center Leases
 
  Schedule 3.2 — Executive Offices/Inventory-Wholesale locations
 
  Schedule 3.5 — Material Adverse Effect
 
  Schedule 3.6 — Real Estate and Leases
 
  Schedule 3.7 — Labor Matters
 
  Schedule 3.8 — Ventures, Subsidiaries and Affiliates; Outstanding Stock
 
  Schedule 3.11 — Tax Matters
 
  Schedule 3.12 — ERISA Plans
 
  Schedule 3.13 — Litigation
 
  Schedule 3.15 — Intellectual Property
 
  Schedule 3.17 — Hazardous Materials
 
  Schedule 3.18 — Insurance
 
  Schedule 3.19 — Deposit and Disbursement Accounts
 
  Schedule 3.20 — Government Contracts
 
  Schedule 3.22 — Material Agreements
 
  Schedule 5.1 — Trade Names
 
  Schedule 6.3 — Indebtedness
 
  Schedule 6.4(a) — Transactions with Affiliates
 
  Schedule 6.7 — Existing Liens
 
  Schedule 6.18 — Form of Transportation Certificate
 
  Schedule 11.8 — Authorized Signatures

Sch.F-3



--------------------------------------------------------------------------------



 



      Doc.     No.   Description of Document
 
   
 
  Exhibits
 
  Exhibit 1.1(a)(i) — Form of Notice of Revolving Credit Advances
 
  Exhibit 1.1(a)(ii) — Form of Revolving Note
 
  Exhibit 1.1(b)(i) — Form of Term B Note
 
  Exhibit 1.1(c)(i) — Form of Notice of Swing Line Advance
 
  Exhibit 1.1(c)(ii) — Form of Swing Line Note
 
  Exhibit 1.5(e) — Form of Notice of Conversion/Continuation
 
  Exhibit 4.1(b) — Form of Borrowing Base Certificate
 
  Exhibit 9.1(a) — Form of Assignment Agreement
 
   
II.
  Collateral Documents
 
   
2.
  Reaffirmation of Guaranty — Store and Parent Guarantors
 
   
3.
  Revolving Notes by Borrower in favor of:
 
  (i) GE Capital
 
  (iv) Wells Fargo Retail Finance, LLC
 
   
4.
  Swing Line Note by Borrower in favor of GE Capital
 
   
5.
  Term B Note by Borrower in favor of GE Capital
 
   
III
  UCC DOCUMENTATION
 
   
6.
  UCC searches against each Credit Party
 
   
III.
  Counsel Opinions
 
   
7.
  Legal Opinion of Faegre & Benson LLP, counsel to Borrower and the other Credit
Parties
 
   
IV.
  Officer’s Certificates and Corporate Documentation
 
   
 
  A.     Ultimate Parent Corporate Documents

Sch.F-4



--------------------------------------------------------------------------------



 



      Doc.     No.   Description of Document
 
   
8.
  Certificate of Ultimate Parent’s secretary or assistant secretary certifying
to (a) the resolutions of Ultimate Parent’s board of directors, (b) the
incumbency and signatures of the officers or representatives executing the
Agreement and the Loan Documents, (c) Ultimate Parent’s articles of
incorporation and all amendments thereto, certified by the Secretary of the
State of Minnesota, and (d) Ultimate Parent’s by-laws
 
   
9.
  Required certificates of status/good-standing for the state of Minnesota
 
   
 
  B.     First Intermediate Parent Corporate Documents
 
   
10.
  Certificate of First Intermediate Parent’s secretary or assistant secretary
certifying to (a) the resolutions of First Intermediate Parent’s board of
directors, (b) the incumbency and signatures of the officers or representatives
executing the Agreement and the Loan Documents, (c) First Intermediate Parent’s
articles of incorporation and all amendments thereto, certified by the Secretary
of the State of Minnesota, and (d) First Intermediate Parent’s by-laws
 
   
11.
  Required certificates of status/good-standing for the state of Minnesota
 
   
 
  C.     Second Intermediate Parent Corporate Documents
 
   
12.
  Certificate of Second Intermediate Parent’s secretary or assistant secretary
certifying to (a) the resolutions of Second Intermediate Parent’s board of
directors, (b) the incumbency and signatures of the officers or representatives
executing the Agreement and the Loan Documents, (c) Second Intermediate Parent’s
articles of incorporation and all amendments thereto, certified by the Secretary
of the State of Minnesota, and (d) Second Intermediate Parent’s by-laws
 
   
13.
  Required certificates of status/good-standing for the state of Minnesota
 
   
 
  D.     Third Intermediate Parent Corporate Documents
 
   
14.
  Certificate of Third Intermediate Parent’s secretary or assistant secretary
certifying to (a) the resolutions of Third Intermediate Parent’s board of
directors, (b) the incumbency and signatures of the officers or representatives
executing the Agreement and the Loan Documents, (c) Third Intermediate Parent’s
articles of incorporation and all amendments thereto, certified by the Secretary
of the State of Minnesota, and (d) Third Intermediate Parent’s by-laws
 
   
15.
  Required certificates of status/good-standing for the state of Minnesota

Sch.F-5



--------------------------------------------------------------------------------



 



      Doc.     No.   Description of Document
 
   
 
  E.     Borrower Corporate Documents
 
   
16.
  Certificate of Borrower’s secretary or assistant secretary certifying to
(a) the resolutions of Borrower’s board of directors, (b) the incumbency and
signatures of the officers or representatives executing the Agreement and the
Loan Documents, (c) Borrower’s articles of incorporation and all amendments
thereto, and (d) Borrower’s by-laws
 
   
17.
  Required certificates of status/good-standing for the state of Minnesota
 
   
 
  F.     Bermans Corporate Documents
 
   
18.
  Certificate of Bermans’ secretary or assistant secretary certifying to (a) the
resolutions of Bermans’ board of directors, (b) the incumbency and signatures of
the officers or representatives executing the Agreement and the Loan Documents,
(c) Bermans’ articles of incorporation and all amendments thereto, and
(d) Bermans’ by-laws
 
   
19.
  Required certificates of status/good-standing for the state of Delaware
 
   
20.
  Officer’s Certificate of the Chief Executive Officer or Chief Financial
Officer of each Credit Party certifying to the statements set forth in
Section 3.5 of the Agreement
 
   
V.
  Miscellaneous Documents
 
   
21.
  GE Capital Fee Letter
 
   
22.
  Assignment Agreement between The CIT Group/Business Credit, Inc. and GECC
 
   
23.
  Assignment Agreement between LASALLE RETAIL FINANCE, a division of LaSalle
Business Credit, as agent for Standard Federal Bank National Association and
GECC
 
   
24.
  First Amendment to Wells Fargo Restricted Account Agreement
 
   
25.
  Trademark Security Agreement by WWT, Inc. in favor of Agent
 
   
26.
  Trademark Security Agreement by River Hills Wilsons, Inc. in favor of Agent

Sch.F-6



--------------------------------------------------------------------------------



 



SCHEDULE G
FINANCIAL STATEMENTS AND PROJECTIONS - REPORTING
          Borrower shall deliver or cause to be delivered to Agent or to Agent
and to each Lender which a signatory to the Loan Agreement as of the Closing
Date or which holds 10 % or more of the Revolving Loan Commitments, as
indicated, the following:
          (a) Monthly Financials. To Agent and Lenders, within thirty (30) days
after the end of each Fiscal Month, financial information regarding Ultimate
Parent and its Subsidiaries, certified by the Chief Financial Officer of
Ultimate Parent, consisting of consolidated (i) unaudited balance sheets as of
the close of such Fiscal Month and the related statements of income and cash
flow for that portion of the Fiscal Year ending as of the close of such Fiscal
Month; (ii) unaudited statements of income and cash flows for such Fiscal Month,
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the most recent annual Projections
for such Fiscal Year, all prepared in accordance with GAAP (subject to normal
year-end adjustments). Such financial information shall be accompanied by the
certification of the Chief Financial Officer of Ultimate Parent that (x) such
financial information presents fairly in accordance with GAAP (subject to normal
year-end adjustments) the financial position and results of operations of First
Intermediate Parent and its Subsidiaries, on a consolidated basis, in each case
as at the end of such month and for the period then ended and (y) any other
information presented is true, correct and complete in all material respects and
that there was no Default or Event of Default in existence as of such time or,
if a Default or Event of Default shall have occurred and be continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.
          (b) Quarterly Financials. To Agent and Lenders, within forty-five
(45) days after the end of each Fiscal Quarter, copies of the Ultimate Parent’s
10-Q. Such financial information shall be accompanied by the Certification of
the Chief Financial Officer of Ultimate Parent that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position, results of operations and statements of
cash flows of First Intermediate Parent and its Subsidiaries, on a consolidated
basis, as at the end of such Fiscal Quarter and for the period then ended,
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrower shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter, a
management discussion and analysis which includes a comparison to budget for
that Fiscal Quarter and a comparison of performance for that Fiscal Quarter to
the corresponding period in the prior year;
          (c) Plan and Budgets. To Agent and Lenders, as soon as available, but
not later than thirty (30) days after the end of each Fiscal Year, an annual
operating plan, approved by the Board of Directors of Ultimate Parent, for the
following Fiscal Year (which operating plan will include a statement of all of
the material assumptions on which such plan is based, will include monthly
balance sheets and budgets for such Fiscal Year and will integrate sales, gross
profits, operating expenses, operating profit, cash flow projections and
borrowing availability projections all prepared on the same basis and in similar
detail as that on which operating results are reported (and in the case of cash
flow projections, representing management’s good faith estimates of future
financial performance based on historical performance), and including plans for
personnel, Capital Expenditures and Stores);

G-1



--------------------------------------------------------------------------------



 



          (d) Annual Audited Financials. To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, copies of the Ultimate Parent’s
10-K. Such Financial Statements shall be accompanied by, (i) upon Agent’s
request, a report from such accounting firm to the effect that, in connection
with their audit examination, nothing has come to their attention to cause them
to believe that a Default or Event of Default has occurred (or specifying those
Defaults and Events of Default that they became aware of), it being understood
that such audit examination extended only to accounting matters and that no
special investigation was made with respect to the existence of Defaults or
Events of Default, (ii) a letter addressed to Agent, on behalf of itself and
Lenders, in form and substance reasonably satisfactory to Agent and subject to
standard qualifications taken by nationally recognized accounting firms, signed
by such accounting firm acknowledging that Agent and Lenders are entitled to
rely upon such accounting firm’s certification of such audited Financial
Statements, and (iii) the annual letters to such accountants in connection with
their audit examination detailing contingent liabilities and material litigation
matters;
          (e) Management Letters. To Agent and Lenders, within (10) Business
Days after receipt of by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants;
          (f) Default Notices. To Agent and Lenders, as soon as practicable, and
in any event within five (5) Business Days after an executive officer of
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event which has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day;
          (g) SEC Filings and Press Releases. To Agent, promptly upon their
becoming available, copies of: (i) all Statements, reports, notices and proxy
statements made publicly available by any Credit Party to its security holders;
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any Credit Party with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority, and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material adverse changes
or developments in the business of any such Person.
          (h) Litigation. To Agent in writing, promptly upon any executive
officer of Ultimate Parent or Borrower learning thereof, notice of any
Litigation commenced or threatened against any Credit Party that (i) seeks
damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan and seeks remedies
in excess of $500,000, (iv) alleges criminal misconduct by any Credit Party, or
(v) alleges the violation of any law regarding, or seeks remedies in excess of
$500,000 in connection with, any Environmental Liabilities and Costs,

G-2



--------------------------------------------------------------------------------



 



          (i) Insurance Notice. To Agent, disclosure of losses or casualties
required by Section 5.4 of this Agreement.
          (j) Default Notices. To Agent, copies of (i) any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located (other than Leased Stores), and (ii) such
other notices or documents as Agent may request in its reasonable discretion;
and
          (k) Other Documents. To Agent and Lenders, such other financial and
other information respecting any Credit Party’s business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.
          Unless otherwise specifically provided herein, any accounting term
used in this Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any “Accounting Changes” (as defined
below) occur and such changes result in a material change in the calculation of
the standards or terms used in this Agreement or any other Loan Document, then
the Credit Parties, Agent and Lenders agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Ultimate Parent and its Subsidiaries’ financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that this Agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” mean (a) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(b) changes in accounting principles concurred in by Borrower’s certified public
accountants; (c) purchase accounting adjustments under A.P.B. 16 and/or 17 and
EITF 88-16, and the application of the accounting principles set forth in FASB
109, including the establishment of reserves pursuant thereto and any subsequent
reversal (in whole or in part) of such reserves; and (d) the reversal (but not
the use) of any reserves established as a result of purchase accounting
adjustments. If Agent, the Credit Parties and Requisite Lenders agree upon the
required amendments, then after amendments have been executed and the underlying
Accounting Change with respect thereto has been implemented, any reference to
GAAP contained in this Agreement or in any other Loan Document shall, only to
the extent of such Accounting Change, refer to GAAP, consistently applied after
giving effect to the implementation of such Accounting Change. If Agent,
Borrower and Requisite Lenders cannot agree upon the required amendments within
thirty (30) days following the date of implementation of any Accounting Change,
then all Financial Statements delivered and other standards and terms in
accordance with this Agreement and the other Loan Documents shall be prepared,
delivered and made without regard to the underlying Accounting Change.

G-3



--------------------------------------------------------------------------------



 



SCHEDULE H
COLLATERAL REPORTS
          Borrower shall deliver or cause to be delivered the following:
          (a) (i) To Agent, (1) upon its request and no less frequently than
weekly, by 12:00 p.m. (Chicago time) on Wednesday of each week, a Borrowing Base
Certificate with respect to Borrower, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion, which
shall be prepared by the Borrower as of the last Friday of the immediately
preceding week or the date 2 days prior to the date of any such request
(provided that if the percentage of the Borrowing Availability Utilizer during
the immediately preceding Fiscal Quarter is greater than 80%, such Borrowing
Base Certificate may be delivered monthly until such time when the Borrowing
Availability Utilizer during the immediately preceding Fiscal Quarter is equal
to, or less than, 80%, on or prior to 5 Business Days after the end of each
Fiscal Month, with respect to the immediately preceding Fiscal Month) and (2) on
or prior to 3 Business Days following the last day of the last month in each
Fiscal Quarter, a Borrowing Base Certificate with respect to Borrower,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion, which shall be prepared by the Borrower as
of the last day of the last month of such Fiscal Quarter to be delivered
pursuant to Section 1.6 hereof setting forth in reasonable detail the
information necessary to enable Agent to calculate the Applicable Margins; and
          (ii) To Agent, upon its request and no less frequently than monthly,
within 5 Business Days after the end of each Fiscal Month, with respect to
Borrower, a summary of Inventory by location and type with a supporting
perpetual Inventory report, in each case accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion,
each of which shall be prepared by the Borrower as of the last day of the
immediately preceding Fiscal Month or the date 2 days prior to the date of any
such request.
          (b) To Agent (and to any Lender requesting a copy of the same in
writing after the Closing Date), on a daily basis, collateral reports with
respect to Eligible Accounts, including all additions and reductions (cash and
non-cash) with respect to Eligible Accounts of Borrower, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion each of which shall be prepared by the
Borrower as of the immediately preceding day;
          (c) To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Schedule G:
          (i) a reconciliation of the most recent Borrowing Base, general ledger
and month-end Inventory reports of Borrower to Borrower’s general ledger and
monthly Financial Statements delivered pursuant to such Schedule G, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

H-1



--------------------------------------------------------------------------------



 



          (ii) a listing of accounts payable and a reconciliation of those
accounts payable to Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Schedule G, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;
          (iii) a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Agent to Borrower’s general ledger
and monthly Financial Statements delivered pursuant to Schedule G, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
          (d) To Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Schedule G a list of any applications
for the registration of any Patent, Trademark or Copyright with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency which any Credit Party thereof has filed in the prior
Fiscal Quarter;
          (e) Borrower, at its own expense, shall deliver to Agent, for Agent’s
inspection, the results of each physical verification, if any, which Borrower or
any of its Subsidiaries may in their discretion have made, or caused any other
Person to have made on their behalf, of all or any portion of their Inventory
(and, if an Event of Default shall have occurred and be continuing, Borrower
shall, upon the request of Agent, conduct, and deliver the results of, such
physical verifications as Agent may require);
          (f) Borrower, at its own expense shall deliver to Agent and Lenders,
if requested by Agent or Requisite Lenders, not more frequently than once each
Fiscal Year, a review of Inventory owned by Borrower and held by Borrower and
each Store Guarantor, prepared by Universal Asset-Based Services, Inc. or
another appraiser acceptable to Agent, and Borrower, at its own expense, shall
deliver to Agent such appraisals of its assets as Agent may request at any time
after the occurrence and during the continuance of an Event of Default, such
appraisals to be conducted by an appraiser, and in form and substance,
satisfactory to Agent; and
          (g) Borrower, at its own expense, shall deliver to Agent at least
(x) two times in each year so long as the percentage of the Borrowing
Availability Utilizer during the immediately preceding Fiscal Quarter is equal
to, or greater than, 20% or (y) four times in each year so long as the
percentage of the Borrowing Availability Utilizer during the immediately
preceding Fiscal Quarter is less than 20%, at such times as requested by Agent,
an appraisal of Borrower’s assets as of the last day of the Fiscal Month
preceding such request (or such other time as requested by the Agent), provided,
that (i) such appraisals shall be conducted by an appraiser selected by Agent
and consented to by Borrower (which consent cannot be unreasonably withheld by
Borrower), and shall be in form and substance, reasonably satisfactory to Agent;
(ii) Borrower may, within 30 days following the receipt by Borrower of such
appraisal, dispute the assumptions set forth therein by delivery of a written
notice to Agent (“Notice of Dispute”); (iii) Agent shall use good faith efforts
to resolve such dispute with Borrower within 15 days following the receipt by
Agent of the Notice of Dispute, and (iv) until a resolution has been reached
with respect to the assumptions in question, Agent, in its sole discretion, may
implement Reserves to reflect the going-out-of-business appraisal then most
recently delivered to Agent. Notwithstanding the foregoing, if an Event of
Default has occurred or is continuing, Agent may select the appraiser without
the consent of Borrower and items (ii)-(iv) above shall not be applicable.

H-2



--------------------------------------------------------------------------------



 



SCHEDULE I
[INTENTIONALLY OMITTED]

I-1



--------------------------------------------------------------------------------



 



SCHEDULE J
NOTICE ADDRESSES
(A) If to Agent or GE Capital, at
General Electric Capital Corporation
500 West Monroe
Chicago, Illinois 60661
Attention: Wilsons Leather Account Manager
Telecopier No.: (312) 463-3855
Telephone No.: (312) 463-2257
with copies to:
Latham & Watkins
233 South Wacker Drive
Suite 5800
Chicago, Illinois 60606
Attention: Jeffrey Moran
Telecopier No.: (312) 993-9767
Telephone No.: (312) 876-7660
and
General Electric Capital Corporation
401 Merritt 7, P.O. Box 5201
Norwalk, Connecticut 06856-5201
Attention: Corporate Counsel
Telecopier No.: (203) 956-4009
Telephone No.: (203) 956-4406
(B) If to Borrower, at
Wilsons Leather Holdings Inc.
7401 Boone Avenue North
Brooklyn Park, Minnesota 55428
Attention: Chief Financial Officer
Telecopier No.: (763) 391-4906
Telephone No.: (763) 391-4000

J-1



--------------------------------------------------------------------------------



 



with copies to:
Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street Minneapolis, Minnesota 55402
Attention: Susan Jacobson
Telecopier No.: (612) 766-1600
Telephone No.: (612) 766-6808
(C) If to Wells Fargo, at:
Wells Fargo Retail Finance, LLC
One Boston Place, 18th Floor
Boston, MA 02108
Attention: Didi Do
Telecopier No.: (617) 523-4027
Telephone No.: (617) 854-7263

J-2



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(a)(i)
FORM OF
NOTICE OF REVOLVING CREDIT ADVANCE
__________, ______
General Electric Capital Corporation,
 for itself, as Lender, Term Lender, Swing Line Lender
 and as Agent for Lenders
500 West Monroe
Chicago, Illinois 60661
Attention: [           ]
Re: Revolving Credit Advance
Ladies and Gentlemen:
          The undersigned, Wilsons Leather Holdings Inc. (“Borrower”), refers to
the Fifth Amended and Restated Credit Agreement, dated as of December 29, 2006
(the “Credit Agreement”, the terms defined therein being used herein as therein
defined), by and among Borrower, General Electric Capital Corporation, for
itself, as Lender, Term Lender, Swing Line Lender and as Agent for Lenders, and
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 1.1
(a) of the Credit Agreement, that the undersigned hereby requests a Revolving
Credit Advance under the Credit Agreement, and in that connection sets forth
below the information relating to such Revolving Credit Advance as required by
Section 1.1(a) of the Credit Agreement:
I. New Revolving Credit Advances

  (i)   The date of the requested Revolving Credit Advance is
                    ,                     .     (ii)   The amount of the
requested Revolving Credit Advance is $                    .     (iii)   The
requested Revolving Credit Advance is [an Index Rate Loan] [a LIBOR Loan with a
LIBOR Period of                      days/months].

The undersigned acknowledges that unless the undersigned shall also have
complied with the requirements of Section 1.5(e) of the Credit Agreement, the
requested Revolving Credit Advance shall bear interest by reference to the Index
Rate.

Exh.1.1(a)(i)-1



--------------------------------------------------------------------------------



 



II. The requested Revolving Credit Advance is to be sent to:
[Name of Bank]
[City of Bank]
Beneficiary:
Account No.: [number]
ABA No.: [number]
Attn: [name]
               The undersigned hereby certifies that all of the conditions
contained in Section 2.3 of the Credit Agreement have been satisfied on the date
hereof, and will continue to be satisfied before and after giving effect to the
Revolving Credit Advance and to the application of the proceeds therefrom.

                  Very truly yours,  
 
                WILSONS LEATHER HOLDINGS INC.
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

Exh.1.1(a)(i)-2



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(a)(ii)
FORM OF
REVOLVING NOTE

      $                       December 29, 2006

          FOR VALUE RECEIVED, the undersigned, WILSONS LEATHER HOLDINGS INC., a
Minnesota corporation (hereinafter referred to as “Borrower”), hereby PROMISES
TO PAY to the order of                                          (“Lender), at
the offices of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
agent (in such capacity, “Agent”), at 500 West Monroe, Chicago, Illinois 60661
or at such other place as Agent may designate from time to time in writing, in
lawful money of the United States of America and in immediately available funds,
the amount of                                                             
DOLLARS ($ ), or, if less, the aggregate unpaid principal amount of all advances
made to Borrower by Agent pursuant to Section 1.1(a) of the Credit Agreement (as
hereinafter defined) and represented by this Note together with interest on the
unpaid principal amount of this Revolving Note outstanding from time to time
from the date hereof at the rate or rates provided in the Credit Agreement.
          This Revolving Note is issued pursuant to that certain Fifth Amended
and Restated Credit Agreement, dated as of December 29, 2006 among Borrower,
Agent, Lender and the other Lenders named therein (as the same from time to time
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), and is entitled to the benefit and security of the Loan Documents
provided for therein, to which reference is hereby made for a statement of all
of the terms and conditions under which the Revolving Loan evidenced hereby is
made and is to be repaid and for a statement of Agent’s and Lenders’ remedies
upon the occurrence and during the continuance of an Event of Default. All
capitalized terms, unless otherwise defined herein, shall have the meanings
ascribed to them in Schedule A to the Credit Agreement.
          The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement.
Interest thereon shall be paid until such principal amount is paid in full at
such interest rates and at such times as are specified in the Credit Agreement.
          To the extent that this Revolving Note evidences Obligations
outstanding under the Fourth Amended and Restated Credit Agreement dated as of
April 23, 2002 (as amended prior to the date hereof), this Revolving Note does
not evidence a repayment and refunding or novation of such Obligations, and such
Obligations are in all respects continuing.
          Upon and after the occurrence of an Event of Default, this Revolving
Note may, as provided in the Credit Agreement, and without demand, notice or
legal process of any kind, be declared, and, upon such declaration, immediately
shall become, due and payable.

Exh.1.1(a)(ii)-2



--------------------------------------------------------------------------------



 



          Demand, presentment, protest and notice of nonpayment and protest are
hereby waived by Borrower to the fullest extent permitted by law.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          This Revolving Note shall be governed by, and construed and enforced
in accordance with, the internal laws of the State of Illinois, without regard
to conflict of law provisions.

                  WILSONS LEATHER HOLDINGS INC.  
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

Exh.1.1(a)(ii)-2



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(b)(i)
FORM
OF TERM B NOTE

      $20,000,000   December 29, 2006

          FOR VALUE RECEIVED, the undersigned, WILSONS LEATHER HOLDINGS INC., a
Minnesota corporation (hereinafter referred to as “Borrower”), hereby PROMISES
TO PAY to the order of                                          (“Lender”), at
the offices of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
agent, (in such capacity, “Agent”), at 500 West Monroe, Chicago, Illinois 60661
or at such other place as Agent may designate from time to time in writing, in
lawful money of the United States of America and in immediately available funds,
the amount of TWENTY MILLION DOLLARS ($20,000,000).
          This Term B Note is issued pursuant to that certain Fifth Amended and
Restated Credit Agreement, dated as of December 29, 2006 among Borrower, Agent,
Lender and the other Lenders named therein (as the same from time to time may be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
and is entitled to the benefit and security of the Loan Documents provided for
therein, to which reference is hereby made for a statement of all of the terms
and conditions under which the Term Loan B evidenced hereby is made and is to be
repaid and for a statement of Agent’s and Lenders’ remedies upon the occurrence
and during the continuance of an Event of Default. All capitalized terms, unless
otherwise defined herein, shall have the meanings ascribed to them in Schedule A
to the Credit Agreement. The principal balance of the Term Loan B, the rates of
interest applicable thereto and the date and amount of each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrower to make a payment when due of any amount owing under
the Credit Agreement or this Term B Note.
          The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement.
Interest thereon shall be paid until such principal amount is paid in full at
such interest rates and at such times as are specified in the Credit Agreement.
          To the extent that this Term B Note evidences Obligations outstanding
under the Third Amended and Restated Credit Agreement dated as of April 23, 2002
(as amended prior to the date hereof), this Term B Note does not evidence a
repayment and refunding or novation of such Obligations, and such Obligations
are in all respects continuing.
          Upon and after the occurrence of an Event of Default, this Term B Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and, upon such declaration, immediately shall
become, due and payable.

Exh.1.1(b)(i)-2



--------------------------------------------------------------------------------



 



          Demand, presentment, protest and notice of nonpayment and protest are
hereby waived by Borrower to the fullest extent permitted by law.
          This Term B Note shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Illinois, without regard to
conflict of law provisions.
[Signature Page Follows]

Exh.1.1(b)(i)-2



--------------------------------------------------------------------------------



 



                  WILSONS LEATHER HOLDINGS INC.  
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

Exh.1.1(b)(i)-3



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(c)(i)
FORM OF
NOTICE OF SWING LINE ADVANCE
                                        ,                     
General Electric Capital Corporation,
 for itself as Lender, Term Lender, Swing Line Lender
 and as Agent for Lenders
500 West Monroe,
Chicago, Illinois 6066103
Attention: [            ]
Re: Swing Line Advance
Ladies and Gentlemen:
          The undersigned, Wilsons Leather Holdings Inc. (“Borrower”), refers to
the Fifth Amended and Restated Credit Agreement dated as of December 29, 2006
(the “Credit Agreement”, the terms defined therein being used herein as therein
defined), by and among Borrower, General Electric Capital Corporation, for
itself, as Lender, Term Lender, Swing Line Lender and as Agent for Lenders, and
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 1.1(c) of
the Credit Agreement, that the undersigned hereby requests a Swing Line Advance
under the Credit Agreement, and in that connection sets forth below the
information relating to such Swing Line Advance as required by Section 1.1(c) of
the Credit Agreement:
I. New Swing Line Advances

  (i)   The date of the requested Swing Line Advance is
                                        ,                     .     (ii)   The
amount of the requested Swing Line Advance is $                    .

II. The requested Swing Line Advance is to be sent to:
[Name of Bank]
[City of Bank] Beneficiary:
Account No.: [number]
ABA No.: [number]
Attn: [name]

Exh.1.1(c)(i)-1



--------------------------------------------------------------------------------



 



          The undersigned hereby certifies that all of the conditions contained
in Section 2.3 of the Credit Agreement have been satisfied on the date hereof,
and will continue to be satisfied before and after giving effect to the Swing
Line Advance and to the application of the proceeds therefrom.

                  Very truly yours,  
 
                WILSONS LEATHER HOLDINGS INC.
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

Exh.1.1(c)(i)-3



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(c)(ii)
FORM OF
SWING LINE NOTE

      $10,000,000   December 29, 2006

          FOR VALUE RECEIVED, the undersigned, WILSONS LEATHER HOLDINGS INC., a
Minnesota corporation (hereinafter referred to as “Borrower”), hereby PROMISES
TO PAY to the order of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as swing line lender, (in such capacity, “Swing Line Lender”), at
500 West Monroe, Chicago, Illinois 60661 or at such other place as Swing Line
Lender may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of TEN MILLION
DOLLARS ($10,000,000), or, if less, the aggregate unpaid principal amount (with
any refunding of such amounts as provided in the Credit Agreement being deemed a
repayment) of all advances made to Borrower by Agent pursuant to Section 1.1(c)
of the Credit Agreement (as hereinafter defined) together with interest on the
unpaid principal amount of this Swing Line Note outstanding from time to time
from the date hereof at the rate or rates provided in the Credit Agreement
          This Swing Line Note is issued pursuant to that certain Fifth Amended
and Restated Credit Agreement dated as of December 29, 2006 among Borrower,
Agent, Swing Line Lender and the other Lenders named therein (as the same from
time to time may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Loan
Documents provided for therein, to which reference is hereby made for a
statement of all of the terms and conditions under which the Swing Line Loan
evidenced hereby is made and is to be repaid and for a statement of Agent’s and
Lenders’ remedies upon the occurrence and during the continuance of an Event of
Default. All capitalized terms, unless otherwise defined herein, shall have the
meanings ascribed to them in Schedule A to the Credit Agreement.
          The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement.
Interest thereon shall be paid until such principal amount is paid in full at
such interest rates and at such times as are specified in the Credit Agreement.
          To extent that this Swing Line Note evidences Obligations outstanding
under the Third Amended and Restated Credit Agreement dated as of April 23, 2002
(as amended prior to the date hereof), this Swing Line Note does not evidence a
repayment and refunding or novation of such Obligations, and such Obligations
are in all respects continuing.
          Upon and after the occurrence of an Event of Default, this Swing Line
Note may, as provided in the Credit Agreement, and without demand, notice or
legal process of any kind, be declared, and, upon such declaration, immediately
shall become, due and payable.

Exh.1.1(c)(ii)-1



--------------------------------------------------------------------------------



 



          Demand, presentment, protest and notice of nonpayment and protest are
hereby waived by Borrower to the fullest extent permitted by law.
          This Swing Line Note shall be governed by, and construed and enforced
in accordance with, the internal laws of the State of Illinois, without regard
to conflict of law provisions.
[Signature Page Follows]

Exh.1.1(c)(ii)-2



--------------------------------------------------------------------------------



 



                  WILSONS LEATHER HOLDINGS INC.  
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

Exh.1.1(c)(ii)-2



--------------------------------------------------------------------------------



 



EXHIBIT 1.5(e)
FORM OF NOTICE OF
CONVERSION/CONTINUATION
                                        ,                     
General Electric Capital Corporation,
 for itself, as Lender, Term Lender, Swing Line Lender
 and as Agent for Lenders
500 West Monroe
Chicago, Illinois 60661
Attention: [            ]
Re: Continuation/Conversion Notice
Ladies and Gentlemen:
          The undersigned, Wilsons Leather Holdings Inc. (“Borrower”), refers to
the Fifth Amended and Restated Credit Agreement, dated as of December 29, 2006
(the “Credit Agreement”, the terms defined therein being used herein as therein
defined), by and among Borrower, General Electric Capital Corporation, for
itself, as Lender, Swing Line Lender and as Agent for Lenders, and Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 1.5(e) of the Credit
Agreement.
          Subject to the terms and conditions of the Credit Agreement and all
other Loan Documents, please:

         
 
                         convert for the benefit of Borrower on ___, ___, $___
of the outstanding principal amount of the Revolving Loan, currently a
[Index][LIBOR] Rate Loan, into a [Index](LIBOR) Rate Loan [having an Interest
Period of ___ days/month(s)];
 
       
 
                         continue for the benefit of Borrower on ___, ___,
$___ of the outstanding principal amount of the Revolving Loan, currently a
LIBOR Rate Loan, as a LIBOR Rate Loan having an Interest Period of
___ days/month(s);

          The undersigned hereby certifies that all of the statements contained
in Section 2.3 of the Credit Agreement have been satisfied on the date hereof,
and will continue to be satisfied before and after giving effect to
conversion/continuation described herein and to the application of the proceeds
therefrom.
          IN WITNESS WHEREOF, this Conversion/Continuation Notice has been duly
executed as of                     ,                     .

Exh.1.5(e)-1



--------------------------------------------------------------------------------



 



                  WILSONS LEATHER HOLDINGS INC.  
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

Exh.1.5(e)-2



--------------------------------------------------------------------------------



 



EXHIBIT 4.1(b)
FORM OF
BORROWING BASE CERTIFICATE
[Attached hereto]

Exh.4.1(b)-1



--------------------------------------------------------------------------------



 



Wilsons Leather
Borrowing Base Certificate
As of x/x/xx

                 
Credit Card Receivables per x/x/xx Sales Audit System
          $ —  
Advance Rate
            90.0 %
 
             
Total Credit Card Receivables Availability
          $ —  
 
               
Wholesale Accounts Receivable per x/x/xx Report
          $ —  
Less Ineligibles
               
> 60 days past due (or > 90 days from invoice date)
    —          
Other Ineligibles
    —          
Total Ineligibles
            —  
 
             
Eligible Wholesale Accounts Receivable
          $ —  
Advance Rate
            90.0 %
 
             
Total Wholesale Accounts Receivables Availability
          $ —  
Maximum
          $ 10,000,000  
Lesser of Total and Maximum
          $ —  
 
               
Inventory per the x/x/xx External Stock Ledger
          $ —  
E-commerce Inventory per the x/x/xx Stock Ledger
            —  
Merchandise In-transit — Wires
            —  
Merchandise In-transit — LC’s
            —  
Merchandise In-transit — Domestic Freight
            —  
Merchandise In-transit — Prepaid
            —  
Total Inventory
          $ —  
Less Ineligibles
               
Merchandise In-transit — Unfunded LC’s
  $ —          
Layaway Inventory
    —          
Liquidation Store Inventory
    —          
Book to Physical Adjustment Reserve
    —          
Discontinued Product Lines
    —          
Locations < $50,000
    —          
License Inventory With No Disposition Agreement
               
Inventory Not Located in 48 Contiguous States
    —          
Inventory at E-commerce Location (No Landlord Waiver)
    —          
Total Ineligibles
            —  
 
             
Eligible Inventory
          $ —  
NOLV Percentage through December 2006
            95.1 %
 
             
NOLV Value Inventory
          $ —  
Advance Rate
            90.0 %
 
             
Inventory Availability
          $ —  
Less Reserves:
               
Landed Costs of In-transit
  $ —          
In-transit Greater Than 25% through June 30
  $ —          
Gift Certificates
    —          
Credit Memos
    —          
Gift Cards
    —          
 
             
Total Reserves
            —  
 
             
Total Inventory Availability
          $ —  
 
               
Import LC Inventory
          $ —  
Less: Import Payments
            —  
Plus: New Import LC Issuances
            —  
 
             
Net Import LC Inventory
          $ —  
NOLV Percentage through December 2006
            59.4 %
 
             
NOLV Value LC Inventory
          $ —  

Page 1 of 2



--------------------------------------------------------------------------------



 



                 
Advance Rate
            90.0 %
 
             
Available Import LC Inventory
          $ —  
Less: Landed Costs
            —  
 
             
Total Import LC Inventory Availability
          $ —  
 
               
Wholesale Inventory
          $ —  
Less Ineligibles:
               
In-transit Greater Than $5,000,000
    —          
License Inventory With No Disposition Agreement
    —          
Eligible Wholesale Inventory
          $ —  
Advance Rate
            50.0 %
 
             
Total Wholesale Inventory Availability
          $ —  
Maximum
          $ 10,000,000  
Lesser of Total and Maximum
          $ —  
 
               
Revolver Availability
          $ —  
Maximum Revolver
          $ 115,000,000  
Lesser of Revolver Availability and Maximum Revolver
          $ —  
 
               
Eligible Credit Card AR
  $ —          
Eligible Wholesale AR
    —          
NOLV Value Inventory
    —          
NOLV Value LC Inventory
    —          
Eligible Wholesale Inventory
    —          
 
             
Total
          $ —  
Advance Rate
            10.0 %
 
             
Term B Availability
          $ —  
Maximum Term B Loan
          $ 20,000,000  
Lesser of Term B Availability and Maximum Term B Loan
          $ —  
 
               
Total Revolver and Term B Availability
          $ —  
Less:
               
Revolver Outstanding
    —          
Import LC’s
    —          
Stand-by LC’s
    —          
Term Loan Outstanding
    20,000,000          
10% Excess Availability Covenant
    —          
Other
    —          
 
             
Total Outstanding
            20,000,000  
 
             
Excess Availability
          $ (20,000,000 )

Wilsons Leather Holdings Inc. hereby certifies that the foregoing accurately
reflects its Borrowing Availability as of the date hereof in accordance with the
Fifth Amended and Restated Credit Agreement dated as of December 29, 2006, among
it, General Electric Capital Corporation as agent and a lender and the other
parties thereto.

     
Date:
   
 
   
 
    WILSONS LEATHER HOLDINGS INC.
 
   
By:
   
 
   
 
   
Its:
   
 
   

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT 9.1(a)
FORM OF
ASSIGNMENT AGREEMENT
          This Assignment Agreement (this “Agreement”) is made as of
                                        ,                       by and between
                                                                (“Assignor
Lender”) and                                            (“Assignee Lender”) and
acknowledged and consented to by GENERAL ELECTRIC CAPITAL CORPORATION, as agent
(“Agent”). All capitalized terms used in this Agreement and not otherwise
defined herein will have the respective meanings set forth in the Credit
Agreement as hereinafter defined.
RECITALS:
          WHEREAS, Wilsons Leather Holdings Inc., a Minnesota corporation, (the
“Borrower”), the Credit Parties, Agent, Assignor Lender and other Persons
signatory thereto as Lenders have entered into that certain Fifth Amended and
Restated Credit Agreement dated as of December 29, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which Assignor Lender has agreed to make certain Loans to, and incur
certain Letter of Credit Obligations and Eligible Trade L/C Obligations for
Borrower;
          WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a
portion] of its interest in the Loans (as described below), the Letter of Credit
Obligations and Eligible Trade L/C Obligations and the Collateral and to
delegate to Assignee Lender [all/a portion] of its Commitments and other duties
with respect to such Loans, Letter of Credit Obligations, Eligible Trade L/C
Obligations and Collateral;
          WHEREAS, Assignee Lender desires to become a Lender under the Credit
Agreement and to accept such assignment and delegation from Assignor Lender; and
          WHEREAS, Assignee Lender desires to appoint Agent to serve as agent
for Assignee Lender under the Credit Agreement.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions, and covenants herein contained, Assignor Lender and Assignee Lender
agree as follows:

Exh.9.1(b)-1



--------------------------------------------------------------------------------



 



     1. ASSIGNMENT, DELEGATION, AND ACCEPTANCE
          1.1 Assignment. Assignor Lender hereby transfers and assigns to
Assignee Lender, without recourse and without representations or warranties of
any kind (except as set forth in Section 3.2), [all/such percentage] of Assignor
Lender’s right, title, and interest in [the Revolving Loan ], [the Term Loan B],
[the Loans], [Letter of Credit Obligations], [Eligible Trade
          L/C Obligations], Loan Documents and Collateral as will result in
Assignee Lender having as of the Effective Date (as hereinafter defined) a Pro
Rata Share thereof, as follows:

                       Assignee Lender’s Loans   Principal Amount   Pro Rata
Share
Term Loan B
  $                                                 %
Revolving Loan
  $                                                 %

          1.2 Delegation. Assignor Lender hereby irrevocably assigns and
delegates to Assignee Lender [all/a portion] of its Commitments and its other
duties and obligations as a Lender under the Loan Documents equivalent to
[100%/___%] of Assignor Lender’s Commitment (such percentage representing a
commitment of $                     ).
          1.3 Acceptance by Assignee Lender. By its execution of this Agreement,
Assignee Lender irrevocably purchases, assumes and accepts such assignment and
delegation and agrees to be a Lender with respect to the delegated interest
under the Loan Documents and to be bound by the terms and conditions thereof. By
its execution of this Agreement, Assignor Lender agrees, to the extent provided
herein, to relinquish its rights and be released from its obligations and duties
under the Credit Agreement.
          1.4 Effective Date. Such assignment and delegation by Assignor Lender
and acceptance by Assignee Lender will be effective and Assignee Lender will
become a Lender under the Loan Documents as of [the date of this Agreement]
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below). [Interest and Fees accrued prior to the
Effective Date are for the account of Assignor Lender, and Interest and Fees
accrued from and after the Effective Date are for the account of Assignee
Lender.]
     2. INITIAL PAYMENT AND DELIVERY OF NOTES
          2.1 Payment of the Assigned Amount. Assignee Lender will pay to
Assignor Lender, in immediately available funds, not later than 12:00 noon (New
York time) on the Effective Date, an amount equal to its Pro Rata Share of the
then outstanding principal amount of the Loans as set forth above in Section 1.1
[together with accrued interest, fees and other amounts as set forth on
Schedule 2.1] (the “Assigned Amount”).

Exh.9.1(b)-2



--------------------------------------------------------------------------------



 



          2.2 Payment of Assignment Fee. [Assignor Lender and/or Assignee
Lender] will pay to Agent, for its own account in immediately available funds,
not later than 12:00 noon (New York time) on the Effective Date, the assignment
fee in the amount of $3,500 (the “Assignment Fee”) as required pursuant to
Section 9.1(a) of the Credit Agreement.
          2.3 Execution and Delivery of Notes. Following payment of the Assigned
Amount and the Assignment Fee, Assignor Lender will deliver to Agent the Notes
previously delivered to Assignor Lender for redelivery to Borrower and Agent
will obtain from Borrower for delivery to [Assignor Lender and] Assignee Lender,
new executed Notes evidencing Assignee Lender’s [and Assignor Lender’s
respective] Pro Rata Share[s] in the Loans after giving effect to the assignment
described in Section 1. Each new Note will be issued in the aggregate maximum
principal amount of the [applicable] Commitments [of the Lender to whom such
Note is issued] OR [the Assignee Lender].
     3. REPRESENTATIONS, WARRANTIES AND COVENANTS
          3.1 Assignee Lender’s Representations, Warranties and Covenants.
Assignee Lender hereby represents, warrants, and covenants the following to
Assignor Lender and Agent:
          (a) This Agreement is a legal, valid, and binding agreement of
Assignee Lender, enforceable according to its terms;
          (b) The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Loan Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;
          (c) Assignee Lender is familiar with transactions of the kind and
scope reflected in the Loan Documents and in this Agreement;
          (d) Assignee Lender has made its own independent investigation and
appraisal of the financial condition and affairs of each Credit Party, has
conducted its own evaluation of the Loans and Letter of Credit Obligations, the
Loan Documents and each Credit Party’s creditworthiness, has made its decision
to become a Lender to Borrower under the Credit Agreement independently and
without reliance upon Assignor Lender or Agent, and will continue to do so;
          (e) Assignee Lender is entering into this Agreement in the ordinary
course of its business, and is acquiring its interest in the Loans, the Letter
of Credit Obligations and the Eligible Trade L/C Obligations for its own account
and not with a view to or for sale in connection with any subsequent
distribution; provided, however, that at all times the distribution of Assignee
Lender’s property shall, subject to the terms of the Credit Agreement, be and
remain within its control;
          (f) No future assignment or participation granted by Assignee Lender
pursuant to Section 9.1 of the Credit Agreement will require Assignor Lender,
Agent, or Borrower to file any registration statement with the Securities and
Exchange Commission or to apply to qualify under the blue sky laws of any state;

Exh.9.1(b)-3



--------------------------------------------------------------------------------



 



          (g) Assignee Lender has no loans to, written or oral agreements with,
or equity or other ownership interest in any Credit Party;
          (h) Assignee Lender will not enter into any written or oral agreement
with, or acquire any equity or other ownership interest in, any Credit Party
without the prior written consent of Agent; and
          (i) As of the Effective Date, Assignee Lender (i) is entitled to
receive payments of principal and interest in respect of the Obligations without
deduction for or on account of any taxes imposed by the United States of America
or any political subdivision thereof, (ii) is not subject to capital adequacy or
similar requirements under Section 1.16(a) of the Credit Agreement, (iii) does
not require the payment of any increased costs under Section 1.16(b) of the
Credit Agreement, (iv) is not unable to fund LIBOR Loans under Section 1.16(c)
of the Credit Agreement, and (v) is not subject to any withholding taxes in
accordance with Section 1.16(d) and Assignee Lender will indemnify Agent from
and against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, or expenses that result from Assignee Lender’s failure
to fulfill its obligations under the terms of Section 1.15(c) of the Credit
Agreement or from any other inaccuracy in the foregoing.
          3.2 Assignor Lender’s Representations, Warranties and Covenants.
Assignor Lender hereby represents, warrants and covenants the following to
Assignee Lender:
          (a) Assignor Lender is the legal and beneficial owner of the Assigned
Amount;
          (b) This Agreement is a legal, valid and binding agreement of Assignor
Lender, enforceable according to its terms;
          (c) The execution and performance by Assignor Lender of its duties and
obligations under this Agreement and the Loan Documents will not require any
registration with, notice to or consent or approval by any Governmental
Authority;
          (d) Assignor Lender has full power and authority, and has taken all
action necessary to execute and deliver this Agreement and to fulfill the
obligations hereunder and to consummate the transactions contemplated hereby;
          (e) Assignor Lender is the legal and beneficial owner of the interests
being assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and
          (f) This Assignment by Assignor Lender to Assignee Lender complies, in
all material respects, with the terms of the Loan Documents.

Exh.9.1(b)-4



--------------------------------------------------------------------------------



 



     4. LIMITATIONS OF LIABILITY
          Neither Assignor Lender (except as provided in Section 3.2) nor Agent
makes any representations or warranties of any kind, nor assumes any
responsibility or liability whatsoever, with regard to (a) the Loan Documents or
any other document or instrument furnished pursuant thereto or the Loans, Letter
of Credit Obligations or other Obligations, (b) the creation, validity,
genuineness, enforceability, sufficiency, value or collectibility of any of
them, (c) the amount, value or existence of the Collateral, (d) the perfection
or priority of any Lien upon the Collateral, or (e) the financial condition of
any Credit Party or other obligor or the performance or observance by any Credit
Party of its obligations under any of the Loan Documents. Neither Assignor
Lender nor Agent has or will have any duty, either initially or on a continuing
basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or Agent by any Credit Party. Nothing in this Agreement or in the Loan
Documents shall impose upon the Assignor Lender or Agent any fiduciary
relationship in respect of the Assignee Lender.
     5. FAILURE TO ENFORCE
          No failure or delay on the part of Agent or Assignor Lender in the
exercise of any power, right, or privilege hereunder or under any Loan Document
will impair such power, right, or privilege or be construed to be a waiver of
any default or acquiescence therein. No single or partial exercise of any such
power, right, or privilege will preclude further exercise thereof or of any
other right, power, or privilege. All rights and remedies existing under this
Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.
     6. NOTICES
          Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given will be in writing and addressed
to the respective party as set forth below its signature hereunder, or to such
other address as the party may designate in writing to the other.
     7. AMENDMENTS AND WAIVERS
          No amendment, modification, termination, or waiver of any provision of
this Agreement will be effective without the written concurrence of Assignor
Lender, Agent and Assignee Lender.
     8. SEVERABILITY
          Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. In
the event any provision of this Agreement is or is held to be invalid, illegal,
or unenforceable under applicable law, such provision will be ineffective only
to the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

Exh.9.1(b)-5



--------------------------------------------------------------------------------



 



In addition, in the event any provision of or obligation under this Agreement is
or is held to be invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations in any other jurisdictions will not in any way be affected or
impaired thereby.
     9. SECTION TITLES
          Section and Subsection titles in this Agreement are included for
convenience of reference only, do not constitute a part of this Agreement for
any other purpose, and have no substantive effect.
     10. SUCCESSORS AND ASSIGNS
          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
     11. APPLICABLE LAW
          THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.
     12. COUNTERPARTS
          This Agreement and any amendments, waivers, consents, or supplements
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.
[signature page follows]

Exh.9.1(b)-6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

                  ASSIGNEE LENDER:   ASSIGNOR LENDER:    
 
                         
 
               
By:
      By:        
 
               
Title:
      Title:        
 
               
 
                Notice Address:   Notice Address:    
 
                         
 
                         
 
                         
 
                ACKNOWLEDGED AND CONSENTED TO:        
 
                GENERAL ELECTRIC CAPITAL CORPORATION        
 
               
By:
               
 
               
Title:
               
 
               
 
                ACKNOWLEDGED AND CONSENTED TO:        
 
                WILSONS LEATHER HOLDINGS INC.        
 
               
By:
               
 
               
Title:
               
 
               

Exh.9.1(b)-8



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
Assignor Lender’s Loans

Principal Amount        
Revolving Loan
  $                       
Term Loan B
  $                       
Subtotal
  $    
Accrued Interest
  $                       
Unused Line Fee
  $                       
Other + or -
  $                       
Total
  $    

All determined as of the Effective Date.

Exh.9.1(b)-8